Exhibit 10.1

LEASE AGREEMENT

(Build-to-Suit)

CD 95, L.L.C.,

a Delaware limited liability company

Landlord

and

CHURCH & DWIGHT CO., INC.,

a Delaware corporation

Tenant

Dated: July 20, 2011

Princeton South Corporate Center



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I TERM OF LEASE      1   

Section 1.1

   Demise of Premises.      1   

Section 1.2

   Term of Lease.      2   

Section 1.3

   Renewal Option.      2   

Section 1.4

   Market Rate.      3    ARTICLE II CONSTRUCTION OF IMPROVEMENTS      4   

Section 2.1

   Landlord’s Improvements.      4   

Section 2.2

   Possession and Force Majeure.      10   

Section 2.3

   Possession of Demised Premises.      10   

Section 2.4

   Construction Guaranty.      14   

Section 2.5

   Tenant’s Acceptance of Demised Premises.      14   

Section 2.6

   Repair and Maintenance.      14   

Section 2.7

   Inducement Allowance.      15   

Section 2.8

   Moving Allowance.      15   

Section 2.9

   Refurbishment Allowance.      15   

Section 2.10

   Unexpended Allowances.      16   

Section 2.11

   Letter of Credit.      16   

Section 2.12

   Tenant’s Takeover.      16    ARTICLE III BASIC RENT      17   

Section 3.1

   Basic Rent.      17   

Section 3.2

   Basic Rent Adjustment.      17   

Section 3.3

   Additional Rent.      17   

Section 3.4

   Delinquent Payments.      18    ARTICLE IV USE OF DEMISED PREMISES      18   

Section 4.1

   Permitted Use.      18   

Section 4.2

   Preservation of Demised Premises.      18   

Section 4.3

   Acceptance of Demised Premises.      18   

Section 4.4

   Permits and Applications.      19   

Section 4.5

   Landlord’s Representations.      19    ARTICLE V PAYMENT OF TAXES,
ASSESSMENTS, ETC.      19   

Section 5.1

   Payment of Impositions.      19   

Section 5.2

   Tenant’s Right to Contest Impositions.      21   

Section 5.3

   Levies and Other Taxes.      22   

Section 5.4

   Evidence of Payment.      22    ARTICLE VI INSURANCE      22   

Section 6.1

   Tenant’s Casualty Insurance Obligations.      22   

Section 6.2

   Tenant’s Liability and Other Insurance Coverage.      23   

Section 6.3

   Insurance Provisions.      24   

Section 6.4

   Self-Insurance.      24   

Section 6.5

   Landlord’s Liability Insurance.      24   

Section 6.6

   Waiver of Subrogation.      25   

Section 6.7

   Unearned Premiums.      25    ARTICLE VII UTILITIES      25   

Section 7.1

   Payment of Utilities.      25   

Section 7.2

   Additional Charges.      25   

Section 7.3

   Interruption.      25    ARTICLE VIII REPAIRS      26   

Section 8.1

   Tenant’s Repairs.      26   

Section 8.2

   Maintenance.      26   

Section 8.3

   Tenant’s Waiver of Claims Against Landlord.      26   

Section 8.4

   Prohibition Against Waste.      26   

Section 8.5

   Intentionally Omitted.      26   

Section 8.6

   Misuse or Neglect.      26   

Section 8.7

   Landlord’s Replacement Obligations.      26   

 

i



--------------------------------------------------------------------------------

ARTICLE IX COMPLIANCE WITH LAWS AND ORDINANCES      29   

Section 9.1

   Compliance with Laws and Ordinances.      29   

Section 9.2

   Compliance with Permitted Encumbrances.      29   

Section 9.3

   Hazardous Materials.      30   

Section 9.4

   Environmental Audits.      31   

Section 9.5

   Survival.      32    ARTICLE X MECHANIC’S LIENS AND OTHER LIENS      32   

Section 10.1

   Freedom from Liens.      32   

Section 10.2

   Removal of Liens.      32    ARTICLE XI INTENT OF PARTIES      32   

Section 11.1

   Net Lease.      32   

Section 11.2

   Entry by Landlord.      33    ARTICLE XII DEFAULTS; REMEDIES      33   

Section 12.1

   Events of Default.      33   

Section 12.2

   Remedies.      33   

Section 12.3

   Landlord’s Damages for Termination of Lease.      34   

Section 12.4

   Landlord’s Damages for Termination of Possession.      34   

Section 12.5

   Landlord’s Costs.      34   

Section 12.6

   Reletting.      35   

Section 12.7

   No Waiver.      35   

Section 12.8

   Waiver by Tenant.      35    ARTICLE XIII DESTRUCTION AND RESTORATION      35
  

Section 13.1

   Destruction and Restoration.      35   

Section 13.2

   Continuance of Tenant’s Obligations.      36   

Section 13.3

   Insufficient Proceeds.      36   

Section 13.4

   Effect of Landlord Termination.      37    ARTICLE XIV CONDEMNATION      37
  

Section 14.1

   Condemnation of Entire Demised Premises.      37   

Section 14.2

   Partial Condemnation/Termination of Lease.      37   

Section 14.3

   Partial Condemnation/of Lease.      37   

Section 14.4

   Allocation of Award.      37   

Section 14.5

   Continuance of Obligations.      38   

Section 14.6

   Adjustment of Rent.      38    ARTICLE XV ASSIGNMENT, SUBLETTING, ETC.     
38   

Section 15.1

   Restriction on Transfer.      38   

Section 15.2

   Permitted Assignment and Subleases.      39   

Section 15.3

   Criteria for Withholding Consent.      39   

Section 15.4

   Leasehold Mortgage.      39    ARTICLE XVI SUBORDINATION, NONDISTURBANCE,
NOTICE TO MORTGAGEE AND ATTORNMENT      41   

Section 16.1

   Subordination by Tenant.      41   

Section 16.2

   Landlord’s Default.      41   

Section 16.3

   Attornment.      42   

Section 16.4

   Tenant’s Property.      43    ARTICLE XVII SIGNS      43   

Section 17.1

   Tenant’s Signs.      43    ARTICLE XVIII REPORTS BY TENANT      43   

Section 18.1

   Annual Statements.      43    ARTICLE XIX CHANGES AND ALTERATIONS      43   

Section 19.1

   Landlord Approval.      43   

Section 19.2

   Tenant’s Responsibility for Cost and Insurance.      44   

Section 19.3

   Construction Obligations and Ownership.      44   

Section 19.4

   Liens.      44   

Section 19.5

   Indemnification.      45    ARTICLE XX MISCELLANEOUS PROVISIONS      45   

Section 20.1

   Entry by Landlord.      45   

 

ii



--------------------------------------------------------------------------------

Section 20.2

   Exhibition of Demised Premises.      45   

Section 20.3

   Indemnification.      45   

Section 20.4

   Notices.      46   

Section 20.5

   Quiet Enjoyment.      47   

Section 20.6

   Estoppel.      47   

Section 20.7

   Authority.      47   

Section 20.8

   Memorandum of Lease.      47   

Section 20.9

   Severability.      47   

Section 20.10

   Successors and Assigns.      47   

Section 20.11

   Captions; Construction.      47   

Section 20.12

   Relationship of Parties.      48   

Section 20.13

   Entire Agreement.      48   

Section 20.14

   No Merger.      48   

Section 20.15

   Tenant’s Name; Building Name.      48   

Section 20.16

   No Surrender During Lease Term.      48   

Section 20.17

   Surrender of Demised Premises.      48   

Section 20.18

   Holding Over.      49   

Section 20.19

   Landlord Approvals.      49   

Section 20.20

   Survival.      49   

Section 20.21

   Attorneys’ Fees.      49   

Section 20.22

   Landlord’s Obligations and Limited Liability.      49   

Section 20.23

   Broker.      52   

Section 20.24

   Governing Law.      53   

Section 20.25

   Condominium Documents.      53   

Section 20.26

   Joint and Several Liability.      54   

Section 20.27

   Time is of the Essence.      54   

Section 20.28

   Force Majeure.      54   

Section 20.29

   Right of First Offer for Adjacent Site.      55   

Section 20.30

   Right of First Offer for Demised Premises.      56   

Section 20.31

   Option to Purchase      57   

Section 20.32

   Constant Dollars.      59   

Section 20.33

   Purchase and Sale.      59   

Section 20.34

   Standby Generator License.      60   

Section 20.35

   Consequential Damages.      61   

EXHIBITS

Exhibit A – Legal Description of Demised Premises

Exhibit A-1 – Encumbrances

Exhibit A-2 – Site Plan

Exhibit A-3 – Legal Description of ROFO Parcel

Exhibit B – Base Building Outline Plans and Specifications

Exhibit B-1 – TI Outline Plans and Specifications

Exhibit C – Final Base Building Plans and Specifications

Exhibit C-1 – Final TI Plans and Specifications

Exhibit D – Form of Commencement Date Memorandum

Exhibit E – Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit F – Form of Change Order

Exhibit G – Form of Estoppel Certificate (Construction Loan Financing)

Exhibit H – Form of Estoppel Certificate (Permanent Financing/Sale)

Exhibit I – General Conditions

Exhibit J – List of Direct Competitors

Exhibit K – Irrevocable Letter of Credit

Exhibit L – Form of Association Estoppel Certificate

Exhibit M – NJEDA Prevailing Wage and Affirmative Action Addendum

Exhibit N – Form of Memorandum of Lease

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”), made as of this 20th day of July, 2011, by and
between CD 95, L.L.C., a Delaware limited liability company (“Landlord”) and
Church & Dwight Co., Inc., a Delaware corporation (“Tenant”).

WITNESSETH:

FOR AND IN CONSIDERATION of the rents, covenants and agreements hereinafter
reserved, mentioned and contained, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and upon the terms
and conditions set forth in this Lease, Landlord and Tenant, intending to be
legally bound, agree as follows:

ARTICLE I

TERM OF LEASE

Section 1.1 Demise of Premises. Landlord does hereby lease, rent, let and demise
unto Tenant, and Tenant does hereby take and hire from Landlord, upon and
subject to the terms and conditions of this Lease, the Demised Premises, for the
Term (as herein defined). The “Demised Premises” means and includes (i) all that
parcel of land situated in the Township of Ewing, County of Mercer and State of
New Jersey, legally described as the Land in Exhibit A attached hereto and made
a part hereof, together with any and all rights, benefits, privileges, easements
and real property rights now or hereafter appurtenant to either or both of such
land or any Improvements (as herein defined) now or hereafter located or erected
thereon, including the right to use the driveways, entrances, exits, sidewalks
and other facilities and Common Elements (as defined in the Master Deed (as
defined in Section 9.2)), including, without limitation, surface parking
facilities with a total of approximately 780 parking spaces, which are not
located on such land but are a Limited Common Element (as defined in the Master
Deed) for the use of the owners and tenants and their respective employees,
guests, occupants and invitees of the land encumbered by the Master Deed and
commonly referred to as Princeton South Corporate Center (the “Center”), in
accordance with or pursuant to the Condominium Documents (as defined in
Section 9.2) (collectively the “Land”), together with (ii) all Improvements now
or hereafter from time to time located and to be constructed on the Land,
including without limitation, a 3-story office building complex with two towers
of approximately 125,000 square feet each, determined in accordance with BOMA
Standards (as defined in Section 3.1), and an inter-tower enclosed, heated and
air-conditioned walkway. The Landlord’s Improvements (as defined in Article II)
and all other improvements, machinery, equipment, fixtures and other property,
real, personal or mixed (except Tenant’s Property (as herein defined) and trade
fixtures) installed or located thereon, together with all additions, alterations
and replacements thereof, are hereinafter referred to as the “Improvements.” The
Demised Premises (a) are subject to the easements, restrictions, reservations
and other encumbrances recorded as of the date hereof against the Land and
listed on Exhibit A-1 attached hereto and made a part hereof (subject to Article
IX below), (b) shall be subject to the easements, restrictions, reservations and
other encumbrances recorded against the Land after the date hereof (subordinate,
in the case of mortgages, only to mortgages as to which the mortgagee has
entered into an SNDA with Tenant in accordance with this Lease) and consented to
in writing by Tenant, which consent will not be unreasonably withheld, delayed
or conditioned (and shall be deemed given if Tenant fails to grant or withhold
consent within five (5) business days after Landlord provides a second written
notice to Tenant which references this Section of the Lease and conspicuously
states in bold, 12 point font or larger that Tenant has failed to grant or
withhold consent within five (5) business days after the first request and if
Tenant fails to respond to the second written notice within five (5) business
days of delivery of the second notice it shall be deemed that Tenant’s consent
has been granted) if the same are required by governmental authorities or
utility providers to permit the development of the Improvements consistent with
the approved Final Plans and Specifications, and (c) shall be subject to such
other easements, restrictions, reservations and other encumbrances recorded
against the Land after the date hereof (other than those described in clause
(b) above) and consented to in writing by Tenant, which consent will not be
unreasonably withheld, delayed or conditioned (and shall be deemed given if such
consent is not granted or withheld within five (5) business days after a second
written request to Tenant which references this Section of the Lease and
conspicuously states in bold, 12 point font or larger that Tenant has failed
within five (5) business days of Landlord’s first request therefor to grant or
withheld consent and if Tenant fails to respond to the second written notice
within five (5) business days of delivery of the second notice it shall be
deemed that Tenant’s consent has been granted) if the same do not materially and
adversely affect Tenant’s use of the Demised Premises and Common Elements as
permitted by this Lease and the Condominium Documents, do not impose on Tenant
an obligation to pay money that is not consistent with Tenant’s Lease
obligations, or materially increase Tenant’s obligations or

 

1



--------------------------------------------------------------------------------

materially diminish Tenant’s rights under this Lease. The structures located
upon and being a part of the Demised Premises which are now or hereafter from
time to time constructed for human occupancy or for storage of goods,
merchandise, equipment, or other personal property are hereinafter collectively
referred to as the “Building.” The site plan attached hereto as Exhibit A-2 and
made a part hereof generally depicts the intended location and orientation of
the Building, parking areas, entrances, exits and site improvements to be
constructed by Landlord on the currently vacant Land, as well as the private
internal drives, roadways, sidewalks, landscaped areas, and means of pedestrian
and vehicular ingress, egress and regress to and from the Demised Premises
within the Center (and to and from the Center to adjacent public streets), and
is subject to change, provided Tenant has first consented to such change in
writing, which consent will not be unreasonably withheld delayed or conditioned
(and shall be deemed given if Tenant fails to grant or withhold consent within
five (5) business days after Landlord provides a second written notice to Tenant
which references this Section of the Lease and conspicuously states in bold, 12
point font or larger that Tenant has failed to grant or withhold consent within
five (5) business days after Landlord’s first written request and if Tenant
fails to respond to the second written notice within five (5) business days of
delivery of the Second notice it shall be deemed that Tenant’s consent has been
granted) to the extent (i) contemplated by the Final Plans and Specifications
(as herein defined), (ii) required by applicable laws, codes, ordinances, rules
and/or regulations, and (iii) such change does not materially and adversely
affect Tenant’s use of the Demised Premises and Common Elements for the purposes
permitted by this Lease and Condominium Documents, does not impose upon Tenant
an obligation to pay money that is not consistent with Tenant’s Lease
obligations, and does not materially increase Tenant’s obligations nor
materially diminish Tenant’s rights under this lease.

Section 1.2 Term of Lease. The initial Term shall commence on the Commencement
Date (as defined in Section 2.3.3 below) and shall end on the last day of the
two hundred forty-fourth (244th) full calendar month after the Rent Commencement
Date (as herein defined) (unless the Rent Commencement Date is the first day of
a calendar month, in which event the Term shall end two hundred four
(244) months following such date). The initial Term, as set forth above, is
sometimes hereinafter referred to as the “Initial Term”. Any reference to the
“term” or “Term” of this Lease or similar reference shall be a reference to the
Initial Term together with any Renewal Terms (if any) of this Lease or any
extensions to or modifications of the Initial Term.

Section 1.3 Renewal Option. Tenant shall have and is hereby granted the right,
subject to the provisions hereinafter provided, to renew and extend the Term for
two (2) consecutive periods of ten (10) years each (the first such 10-year
period is sometimes hereinafter referred to as the “First Renewal Term;” the
second such 10-year period is sometimes hereinafter referred to as the “Second
Renewal Term;” the First Renewal Term and the Second Renewal Term are sometimes
hereinafter collectively referred to as the “Renewal Terms” and individually as
a “Renewal Term”), on the terms and provisions of this Section 1.3, provided:

1.3.1. That this Lease is in full force and effect and no Event of Default (as
herein defined) then remains outstanding at the time of exercise of the right of
renewal;

1.3.2. That each Renewal Term shall be upon the same terms, covenants and
conditions as provided in this Lease; provided, however, (i) the annual Basic
Rent (as defined in Section 3.1) for the First Renewal Term shall be equal to
ninety-five percent (95%) of the “market rate” Basic Rent as in effect for the
twelve-month period immediately prior to commencement of the First Renewal Term,
determined in accordance with Section 1.4; provided, however, the annual Basic
Rent rate for the First Renewal Term shall in no event be less than the annual
Basic Rent rate for the twelve-month period immediately prior to commencement of
the First Renewal Term (excluding the Free Rent Period (as herein defined)) and
in no event more than one hundred twenty percent (120%) of the annual Basic Rent
rate immediately prior to commencement of the First Renewal Term (excluding the
Free Rent Period), and shall remain the fixed Basic Rent for each year of said
Renewal Term, and (ii) the annual Basic Rent for the Second Renewal Term shall
be equal to ninety-five percent (95%) of the “market rate” Basic Rent as in
effect for the twelve-month period immediately prior to commencement of the
Second Renewal Term determined in accordance with Section 1.4; provided,
however, the annual Basic Rent for the Second Renewal Term shall in no event be
less than the annual Basic Rent for the twelve-month period immediately prior to
the commencement of the Second Renewal Term and in no event more than one
hundred twenty percent (120%) of the annual Basic Rent immediately prior to the
commencement of the Second Renewal Term, and shall remain the fixed Basic Rent
for each year of said Renewal Term; it being understood that upon determination
of the Basic Rent rate for each exercised Renewal Term, the parties shall
execute a supplement to this Lease to establish and evidence such Basic Rent
rate;

 

2



--------------------------------------------------------------------------------

1.3.3. That Tenant shall exercise its right to each Renewal Term (each a
“Renewal Option”) provided herein, if at all, by notifying Landlord in writing
of its election to exercise the right to renew the Term at least twelve
(12) months prior to the expiration of the then current Term;

1.3.4. That failure by Tenant to timely exercise a Renewal Option shall
constitute a waiver by Tenant of such Renewal Option and any subsequent Renewal
Term; provided, however, and notwithstanding the foregoing, the Term of this
Lease and the Renewal Option(s) shall not lapse, terminate or expire unless and
until the earlier to occur of the date (i) Tenant fails to exercise any Renewal
Option within thirty (30) days after receiving a reminder notice from Landlord
that the Renewal Option in question has not been exercised (provided, however,
Landlord’s reminder notice shall not be given prior to the date thirteen
(13) months prior to the expiration of the then current Term), and (ii) Tenant
gives notice to Landlord that it will not be exercising any remaining Renewal
Options, it being understood that if Landlord fails to give Tenant such reminder
notice prior to the expiration of the then current Term and Tenant occupies the
Demised Premises after the Term expiration date, then Tenant shall remain in
possession subject to the provisions of this Lease on the then current terms,
but without the application of Section 20.18, and if Landlord then gives Tenant
such reminder notice and Tenant exercises its Renewal Option, then the date of
such Renewal Term shall be retroactive to the date originally established
hereunder as the commencement date for the applicable Renewal Term had Tenant
exercised its Renewal Option within the time period set forth in Section 1.3.3.

Section 1.4 Market Rate. For purposes of Section 1.3 hereof, the term “market
rate” Basic Rent shall mean the then fair market rental rate being paid by
creditworthy tenants with a similar net worth as Tenant for office buildings in
the greater Princeton, New Jersey market area (with adjustment for relevant
submarket deviations) that are of comparable location, size, quality and
condition as the Demised Premises, for a 10-year term commencing on the first
day of such Renewal Term, in its then existing condition, in an arm’s-length
transaction between a willing landlord and tenant at the time such rate is
established, and considering all buildings, structures and fixtures erected on
the Demised Premises (including, without limitation, parking facilities) and
replacements thereof (except Tenant’s Property, trade fixtures, machinery and
equipment and any alterations or improvements made or caused to be made by
Tenant to the Demised Premises). The determination of market rate shall take
into consideration among other things the location of the Building; use; the
absence of leasehold improvements to be provided by Landlord; the amount of
allowances to be provided to Tenant; the extent of services provided by Landlord
and by other landlords; market concessions being offered to other tenants, such
as rent abatement and rent credits, allowances, and other adjustments, and the
fact that no work is to be done by Landlord for Tenant. Market value shall also
reflect only the actual brokerage commission, if any, payable by Landlord to an
unaffiliated third party broker in connection with renewing this Lease, that the
Demised Premises are leased to a single tenant and that Tenant has the right to
exclusive possession thereof, that no improvement work or costs will be required
by Landlord to convert the space to multi-user space, or otherwise, and that
there will be no down time during which a tenant will not be paying rent to
Landlord between the expiration of the current Term and the commencement of the
Renewal Term.

Not earlier than sixteen (16) months and not later than fifteen (15) months
prior to the end of the then current Term, Landlord shall notify Tenant of the
market rate as determined by Landlord in its good faith judgment for the
applicable Renewal Term. Should Tenant disagree with Landlord’s determination,
it shall notify Landlord within fifteen (15) business days of receipt of
Landlord’s determination and the parties shall meet and attempt to resolve the
difference in good faith within a period of fifteen (15) business days
thereafter. If Tenant fails to give timely notice of its disagreement,
Landlord’s quoted market rate shall be deemed to be the applicable market rate.
If Tenant has given notice of its disagreement and Landlord and Tenant are
unable to reach agreement as to the market rate Basic Rent within such fifteen
(15) business day period after Tenant’s notice, then the market rate Basic Rent
shall be determined in accordance with the following provisions.

Either party may require an independent determination of the market rate for the
applicable Renewal Term by giving written notice to the other no later than five
(5) business days after the expiration of such fifteen (15) day period, which
notice shall designate a real estate broker or M.A.I. appraiser (each an
“Appraiser”) with at least ten (10) years experience in office building leasing
and/or the appraisal of improved office building rental properties in the same
geographical area as the Building, and who is disinterested and has not been
engaged by the appointing party for brokerage or real estate appraisal work
during the preceding five (5) year period. Within five (5) business days after
receipt of such notice, the other party to this Lease shall select an Appraiser
meeting the aforesaid requirements and give written notice of such selection to
the initiating party. If the two (2) Appraisers fail to agree

 

3



--------------------------------------------------------------------------------

upon the market rate within fifteen (15) days after selection of the second
Appraiser, the two (2) Appraisers shall, within five (5) business days after the
date of such failure, select a third (3rd) Appraiser meeting the foregoing
requirements and such third (3rd) Appraiser shall determine the market rate
within fifteen (15) days after the appointment of third (3rd) Appraiser. The
market rate applicable to the applicable Renewal Term shall equal the arithmetic
average of such three (3) determinations; provided, however, that any
Appraiser’s determination which deviates by more than ten percent (10%) from the
median of the three (3) determinations, shall be disregarded for purposes of
such averaging. The determination of the market rate in accordance with the
foregoing shall be final, binding and conclusive on Landlord and Tenant. The
fees of Tenant’s Appraiser shall be paid by Tenant, the fees of Landlord’s
Appraiser shall be paid by Landlord and the fees of any third (3rd) Appraiser
shall be split evenly between the parties. In the event Tenant objected to
Landlord’s proposed market rate and the parties determined the market rate by
using the procedure set forth above, then Tenant shall have the following
options, which must be exercised, if at all, by delivering written notice to
Landlord not later than twelve (12) months prior to the end of the then current
Term: (i) to accept such market rate (subject to the floor and cap on the new
Basic Rent as provided in Section 1.3 above) and exercise the Renewal Option, or
(ii) to decline to exercise its Renewal Option, whereupon this Lease shall
terminate at the expiration of the then current Term.

If the party receiving a request for determination of the market rate by the
Appraiser process fails to appoint its Appraiser within the time above
specified, or if the two (2) Appraisers so selected cannot agree on the
selection of the third Appraiser within the time above specified, then either
party, on behalf of both parties, may request such appointment of such second
Appraiser or third Appraiser, as the case may be, by application to any Judge of
the Superior Court of Mercer County, New Jersey, upon ten (10) days’ prior
written notice to the other party of such request.

ARTICLE II

CONSTRUCTION OF IMPROVEMENTS

Section 2.1 Landlord’s Improvements. Landlord agrees to furnish, at Landlord’s
sole cost and expense, all of the material, labor, and equipment, and to perform
all work and obligations, for the construction and completion on the Land of
(a) the base building and other improvements specified on the Base Building
Outline Plans and Specifications which are listed in Exhibit B attached hereto
and made a part hereof, in accordance with the approved Final Base Building
Plans and Specifications (as herein defined)(and as they may be modified or
amended in accordance with this Lease) (the “Landlord’s Base Building
Improvements”), and (b) the interior leasehold and other improvements specified
on the TI Outline Plans and Specifications which are listed in Exhibit B-1
attached hereto and made a part hereof, in accordance with the Final TI Plans
and Specifications (as herein defined) (and as they may be modified or amended
in accordance with this Lease)(the “Landlord’s TI Improvements”). The Landlord’s
Base Building Improvements and the Landlord’s TI Improvements are sometimes
hereinafter collectively referred to as the “Landlord’s Improvements”. The
completion of the Landlord’s Improvements and the work to be performed and paid
for by Landlord (herein collectively referred to as the “Landlord’s Work”)
consists of all entitlements, permits, approvals, design, architectural,
engineering and construction required for the completion of the Building shell
and core, all exterior and site improvement work, and all Tenant improvement
work on a “turnkey” basis, all subject to and in accordance with the Final Base
Building Plans and Specifications and the Final TI Plans and Specifications,
such that on the Commencement Date, the Demised Premises are ready for immediate
use and occupancy by Tenant, other than the installation by Tenant of Tenant’s
computers and communications equipment and Tenant’s moveable furniture,
furnishings and decorative items (unless otherwise specified on Exhibit B-1 or
the Final TI Plans and Specifications and subject to completion of the Punchlist
items). The Landlord’s Work shall include any allowances, upgrades or changes
selected by Tenant of any component of Landlord’s Improvements in accordance
with this Lease.

Landlord agrees that Landlord shall comply with and to cause to be included in
all contracts and subcontracts and shall cause all of its contractors,
subcontractors and suppliers to comply with, the New Jersey Economic Development
Authority (NJEDA) Affirmative Action Addendum to Construction Contract, and the
NJEDA Prevailing Wage Addendum attached hereto as Exhibit M with respect to all
labor performed at the Demised Premises as part of Landlord’s Work including
executing and causing to be executed and performing or causing to be performed
the obligations under the applicable addendum to contract with respect to all
labor performed at the Demised Premises as part of Landlord’s Work, and timely
making all necessary reports and fulfilling all reporting requirements under the
applicable addendum to contract with respect to all labor performed at the
Demised Premises as part of Landlord’s Work. Such efforts shall include Landlord
following and complying with and causing such

 

4



--------------------------------------------------------------------------------

others (to the extent within Landlord’s control) to follow and to cause
compliance with all prevailing wage and affirmative action and equal employment
opportunity rules, regulation, standards and acting in good faith to achieve
affirmative action goals set by the NJEDA with respect to all labor performed at
the Demised Premises as part of Landlord’s Work. Landlord acknowledges that the
foregoing is a governmental requirement in order for Tenant to qualify for and
receive certain grants, incentives or other benefits relating to the initial
construction of the Building and/or Tenant’s use and occupancy thereof, and if
Landlord receives payment from the NJEDA of any such grants, incentives or other
benefits, then Landlord shall promptly remit the same to Tenant. It is
anticipated that Landlord may incur additional incremental costs (such
incremental costs are hereinafter collectively referred to as the “PWAA Costs”)
that Landlord would not have otherwise incurred in the absence of compliance
with the requirements of this grammatical paragraph. In light of the foregoing,
Tenant shall be responsible for payment of any and all net PWAA Costs (not to
exceed One Million Four Hundred Thousand and 00/100 Dollars ($1,400,000.00) (the
“PWAA Costs Cap”)) to the extent actually incurred by Landlord and in excess of
what Landlord would otherwise have incurred in the absence of compliance with
the requirements of this grammatical paragraph, as documented by contractor and
subcontract bids and third party contracts, which evidence the actual trades
affected and the extent of the labor premiums and additional prevailing wage
increments and other costs charged by the contractor or subcontractor. As
provided herein, Tenant shall pay Landlord for the PWAA Costs (not to exceed the
PWAA Costs Cap) pursuant to a written change order which Landlord and Tenant
shall execute in accordance with the change order process described in
Section 2.1(iv) of this Lease. If the PWAA Costs exceed the PWAA Costs Cap, then
Landlord shall be responsible for payment of all PWAA Costs in excess of the
PWAA Costs Cap; if the PWAA Costs do not exceed the PWAA Costs Cap, then Tenant
shall pay to Landlord twenty-five percent (25%) of the amount by which the PWAA
Costs Cap exceeds the PWAA Costs pursuant to a written change order which
Landlord and Tenant shall execute in accordance with the change order process
described in Section 2.1(iv) of this Lease. Any amounts owed by Landlord or
Tenant to the other pursuant to this grammatical paragraph shall be paid within
ten (10) business days following completion of Landlord’s final accounting of
the PWAA Costs (but not earlier than ten (10) days after the Rent Commencement
Date), which final accounting shall be undertaken as soon as reasonably
practicable following Substantial Completion (as herein defined), and in all
events completed within sixty (60) days following Substantial Completion. If any
amounts are owed to Landlord pursuant to this grammatical paragraph, then
Landlord shall have the right, but not the obligation, to deduct such amounts
from the Inducement Allowance if the same has not been previously paid to
Tenant.

(i) The Landlord’s Base Building Improvements and the Landlord’s TI Improvements
shall be constructed in a good and workmanlike manner substantially in
accordance with the Final Base Building Plans and Specifications and the Final
TI Plans and Specifications, respectively. Landlord agrees to complete the
construction thereof in accordance with the applicable building codes and all
other laws, codes, ordinances and requirements of or enforced by the
governmental bodies having jurisdiction thereof as the same are in effect at the
time of permit issuance. Landlord shall not, without Tenant’s consent, agree to
any changes therein or to any substitution of materials or components, unless
approved in a written change order signed by Tenant, and following the process
set forth in subsection (iv) below; provided, however, Landlord shall, be
permitted to (a) make minor and non-material changes to the Final Base Building
Plans and Specifications and/or the Final TI Plans and Specifications, which do
not change the scope of Landlord’s Work and which are consistent with and equal
or better to the quality, utility, and grade of the approved Improvements,
without Tenant’s consent, provided that Landlord shall give Tenant prior written
notice thereof, (b) substitute materials with materials of equal or better
grade, utility, and quality, if and to the extent any specified materials or
components shall not be reasonably and readily available, without Tenant’s
consent, provided Landlord shall give Tenant prior written notice thereof,
and/or (c) make field modifications consistent with prudent construction
practices, to correct an error of inconsistency in the Final Base Building Plans
and Specifications and/or the Final TI Plans and Specifications, without
Tenant’s consent provided in all cases Landlord shall give Tenant prior written
notice thereof. Tenant’s prior written approval shall first be obtained for all
other changes in accordance with this Lease. Landlord agrees that with respect
to contracts or subcontracts for the Landlord’s Improvements, a minimum of three
(3) bids (to the extent commercially available) shall be obtained and such
subcontracts shall be awarded to the lowest responsible bidder whose bid covers
the entire scope of the work contemplated by such subcontracts and are deemed by
Landlord, in Landlord’s commercially reasonable, good faith discretion, to be
the most advantageous bids, with price, delivery and performance being among the
determining factors; provided, however, (i) no competitive bidding shall be
required with respect to the award of the general contract for the project,
which general contract has been awarded to Opus Design Build, L.L.C., or an
affiliate thereof, and (ii) the general contractor shall compile the bid list.
Landlord shall account for the costs of the Landlord’s Improvements on an “open
book” basis; accordingly, Tenant will be

 

5



--------------------------------------------------------------------------------

permitted to review and audit, at Tenant’s sole cost and expense, Landlord’s
records with respect to the costs of the Landlord’s Improvements, but there
shall be no adjustments to Rent or credits provided to Tenant as a result of any
such review and/or audit.

(ii) Landlord shall as soon as reasonably practical but not later than on or
before July 29, 2011, prepare and submit to Tenant, in a single submission,
final plans and specifications for the Landlord’s Base Building Improvements
(the “Final Base Building Plans and Specifications”), which shall be
substantially consistent with the Base Building Outline Plans and
Specifications. Within fifteen (15) days after its receipt of the Final Base
Building Plans and Specifications, Tenant shall approve the Final Base Building
Plans and Specifications or disapprove the Final Base Building Plans and
Specifications by giving Landlord written notice in reasonable detail setting
forth any aspects of the Final Base Building Plans and Specifications which fail
to meet Tenant’s reasonable approval and/or fail to conform to the Base Building
Outline Plans and Specifications. Landlord shall, within fifteen (15) days after
receiving any such written notice of disapproval, revise the Final Base Building
Plans and Specifications to address Tenant’s objections and resubmit the same to
Tenant and, within five (5) days after Tenant’s receipt of such revised Final
Base Building Plans and Specifications, Tenant shall approve the revised Final
Base Building Plans and Specifications or disapprove the revised Final Base
Building Plans and Specifications by giving Landlord written notice in
reasonable detail setting forth any aspects of the revised Final Base Building
Plans and Specifications which fail to meet Tenant’s reasonable approval and/or
fail to conform to the Base Building Outline Plans and Specifications. In the
event Tenant gives such written notice of disapproval, the procedures set forth
herein shall be followed until such time as Tenant approves the revised Final
Base Building Plans and Specifications. Notwithstanding the foregoing, the
parties shall endeavor in good faith to complete the Final Base Building Plans
and Specifications sooner than the foregoing schedule with the goal of
completing the same by August 20, 2011. If Landlord and Tenant fail to mutually
approve and agree upon the Final Base Building Plans and Specifications by
August 20, 2011, then each Target Delivery Date (as herein defined) will be
extended automatically for the period of delay occasioned by any such failure,
but the Rent Commencement Date shall not be changed except in the case of Tenant
Delay (as hereinafter defined). Upon Tenant’s approval of the Final Base
Building Plans and Specifications, any further changes thereto shall be subject
to Tenant’s prior written approval. Tenant agrees that it will not withhold its
approval except for reasonable cause and will not act in an arbitrary or
capricious manner with respect to approval of the Final Base Building Plans and
Specifications. Any objections made by Tenant to the Final Base Building Plans
and Specifications shall be in consistent with the Base Building Outline Plans
and Specifications. Tenant shall not make any objections with respect to the
Final Base Building Plans and Specifications concerning items which are not
within the scope of work contemplated by the Base Building Outline Plans and
Specifications. The Final Base Building Plans and Specifications shall be
approved by Landlord and Tenant by affixing thereon the signature or initials of
an authorized officer or employee or representative of each of the respective
parties hereto and a complete description thereof shall be attached to each
party’s copy of this Lease and made a part hereof as Exhibit C. Such Exhibit C
shall be in lieu of and shall replace Exhibit B except and only as to
non-construction matters contained in Exhibit B, such as allowances and
exclusions not expressly addressed by the Final Base Building Plans and
Specifications. The signature of an authorized officer or employee or
representative shall be deemed conclusive evidence of the approval indicated by
such signature.

On or before August 15, 2011, Tenant will provide Landlord with sufficient
information as to Tenant’s program and space plan needs, and within ten
(10) business days after receipt of Tenant’s information, Landlord shall prepare
a final space plan (the “Space Plan”) for the Landlord’s TI Improvements, for
Tenant’s approval, which approval will not be unreasonably withheld, delayed or
conditioned (and shall be deemed given if Tenant fails to grant or withhold such
approval within three (3) business days after Landlord provides a second written
notice to Tenant which references this Section of the Lease and conspicuously
states in bold, 12 point font or larger that Tenant has failed to grant or
withhold such approval within five (5) business days after the first request and
if Tenant fails to respond to the second written notice within two (2) business
days of delivery of the second notice it shall be deemed that Tenant’s approval
has been granted). Landlord and Tenant shall endeavor to mutually approve the
Space Plan by September 15, 2011. If Landlord and Tenant fail to mutually
approve the final Space Plan by September 15, 2011, then each Target Delivery
Date will be extended automatically for the period of delay occurred by such
failure, but the Rent Commencement Date shall not be charged except in the case
of Tenant Delay. The Space Plan must (a) be compatible with the Final Base
Building Plans and Specifications (as reasonably determined by Landlord and
Tenant); (b) be adequate, in Landlord’s reasonable discretion, for Landlord to
prepare plans and specifications for the Landlord’s TI Improvements without
additional requests for information; and (c) show, in

 

6



--------------------------------------------------------------------------------

reasonable detail, the design and appearance of the finishing material Landlord
will use in connection with installing the Landlord’s TI Improvements.

Landlord shall within thirty (30) days after mutual approval by Landlord and
Tenant of the Space Plan, prepare and submit to Tenant, in a single submission,
final plans and specifications for the Landlord’s TI Improvements (the “Final TI
Plans and Specifications”; the approved Final Base Building Plans and
Specifications and the approved Final TI Plans and Specifications are sometimes
hereinafter collectively referred to as the “Final Plans and Specifications”),
which shall be substantially consistent with the TI Outline Plans and
Specifications. Within fifteen (15) days after its receipt of the Final TI Plans
and Specifications, Tenant shall approve the Final TI Plans and Specifications
or disapprove the Final TI Plans and Specifications by giving Landlord written
notice in reasonable detail setting forth any aspects of the Final TI Plans and
Specifications which fail to meet Tenant’s reasonable approval and/or fail to
conform to the TI Outline Plans and Specifications. Landlord shall, within 15
days after receiving any such written notice of disapproval, revise the Final TI
Plans and Specifications to address Tenant’s objections and resubmit the same to
Tenant and, within 10 days after Tenant’s receipt of such revised Final TI Plans
and Specifications, Tenant shall approve the revised Final TI Plans and
Specifications or disapprove the revised Final TI Plans and Specifications by
giving Landlord written notice in reasonable detail setting forth any aspects of
the revised Final TI Plans and Specifications which fail to meet Tenant’s
reasonable approval and/or fail to conform to the TI Outline Plans and
Specifications. In the event Tenant gives such written notice of disapproval,
the procedures set forth herein shall be followed until such time as Tenant
approves the revised Final TI Plans and Specifications. If Landlord and Tenant
fail to mutually approve and agree upon the Final TI Plans and Specifications on
or before October 15, 2011, then each Target Delivery Date will be extended
automatically for the period of delay occasioned by any such failure, but the
Rent Commencement Date shall not be changed except in the case Tenant Delay.
Upon Tenant’s approval of the Final TI Plans and Specifications, any further
changes thereto shall be subject to Tenant’s prior written approval. Tenant
agrees that it will not withhold its approval except for reasonable cause with
respect to approval of the Final TI Plans and Specifications. Any objections
made by Tenant to the Final TI Plans and Specifications shall be consistent with
the TI Outline Plans and Specifications. Except in accordance with the change
order process described below, Tenant shall not make any objections with respect
to the Final TI Plans and Specifications concerning items which are not
consistent with the scope of work contemplated by the TI Outline Plans and
Specifications. The Final TI Plans and Specifications shall be approved by
Landlord and Tenant by affixing thereon the signature or initials of an
authorized officer or employee or representative of each of the respective
parties hereto and a complete description thereof shall be attached to each
party’s copy of this Lease and made a part hereof as Exhibit C-1. Such Exhibit
C-1 shall be in lieu of and shall replace Exhibit B-1 except and only as to
non-construction matters contained in Exhibit B-1, such as allowances and
exclusions not expressly addressed by the Final TI Plans and Specifications. The
signature of an authorized officer or employee or representative shall be deemed
conclusive evidence of the approval indicated by such signature.

Landlord agrees to appoint competent personnel to work with Tenant in the
preparation of the Final Base Building Plans and Specifications and the Final TI
Plans and Specifications and Tenant agrees to appoint a competent officer,
employee or representative of Tenant to work with Landlord in the preparation of
the same. Landlord designates John Williams as Landlord’s representative to work
with Tenant with regard to all aspects of design and construction of the Demised
Premises, including, without limitation, any change orders, and to provide any
notices or directions to Tenant regarding the same, and Tenant designates Joe
Holland as Tenant’s representative to work with Landlord with regard to all
aspects of design and construction of the Demised Premises, including, without
limitation, any change orders, and to provide any notices or directions to
Landlord regarding the same. A party may replace or provide for a substituted
designated representative (temporarily or permanently) at any time and from time
to time by written notice to the other party.

When Landlord requests Tenant to specify details or layouts, Tenant shall
promptly specify same, consistent with the Base Building Outline Plans and
Specifications, the TI Outline Plans and Specifications, the Final Base Building
Plans and Specifications, or the Final TI Plans and Specifications, as the case
may be, so as not to cause Tenant Delay. For purposes of this Lease, a “Tenant
Delay” shall mean any delay in completion of the Landlord’s Improvements caused
by: (i) delays caused by Tenant’s failure to comply with the specific time
periods established in this Lease; (ii) delays in Landlord’s completion of
Landlord’s Work attributable to Tenant’s exercise of its rights granted under
Section 2.3.5, to the extent Landlord has promptly given written notice to
Tenant of such delay and Tenant fails to remedy the same to Landlord’s
reasonable satisfaction; or (iii) changes in Landlord’s Improvements which are
requested by Tenant after completion of the Final Base Building Plans and
Specifications and/or the Final TI Plans and Specifications, and agreed to by
the parties as evidenced by written change order signed by the parties

 

7



--------------------------------------------------------------------------------

which shall identify the period of the resulting Tenant Delay. In addition, if
during construction Landlord advises Tenant that the time to review and process
Tenant’s requested revisions to the approved Final Base Building Plans and
Specifications and/or the approved Final TI Plans and Specifications will delay
a critical path item in the completion of the Landlord’s Work, regardless of
whether such requested revisions are ultimately made, Landlord shall immediately
notify Tenant of the specific reasons for and extent of the delay, and Tenant
shall elect whether or not to proceed with processing the requested revisions
and if Tenant elects to proceed then Tenant Delay shall be deemed to have
occurred to the extent Substantial Completion of construction is actually
delayed. For purposes of this Lease, the duration of a Tenant Delay described
above shall be deemed to be the incremental period of time, if any, reasonably
required for the completion of the Landlord’s Improvements as a result of the
occurrence of the event described in clauses (i) or (ii) of the second preceding
sentence and/or as a result of the occurrence described in the immediately
preceding sentence. Landlord shall give notice to Tenant of any Tenant Delay
which has occurred within ten (10) days after Landlord obtains actual knowledge
of the commencement of such occurrence, and shall have waived its right to claim
a Tenant Delay resulting from such occurrence if it has not given Tenant such
notice within such 10-day period.

In connection with Tenant’s use and operation of the Demised Premises, Tenant
requires the use and/or relocation of certain information technology (“IT”)
systems, which may include, without limitation, the purchase and installation of
IT systems (including hardware and software) for the Demised Premises or other
locations and/or the removal and relocation of certain portions of Tenant’s
existing IT systems from other locations to the Demised Premises or to other
locations (the “IT Work”). The TI Outline Plans and Specifications include,
among other things, an allowance (the “IT Allowance”) of Three Million Seven
Hundred Fifty Thousand and 00/100 Dollars ($3,750,000.00) for the cost (the “IT
Costs”) of the IT Work and the scope of the IT Work shall be included as part of
the Final TI Plans and Specifications. Landlord shall perform the IT Work only
with respect to the Demised Premises in accordance with the Final TI Plans and
Specifications; provided, however, anything in Section 2.1(i) to the contrary
notwithstanding, Landlord shall only be permitted to make changes to the portion
of the Final TI Plans and Specifications identifying the IT Work pursuant to a
written change order which Landlord and Tenant shall execute in accordance with
the change order process described in Section 2.1(iv) of this Lease. Tenant
shall be responsible for performing any portion of the IT Work applicable to
locations other than the Demised Premises (e.g., removal of existing IT systems
equipment and purchase of IT materials to be installed off-site) and Landlord
shall reimburse Tenant for the costs and expenses incurred by Tenant in
connection with such performance within thirty (30) days after Landlord’s
receipt of written request from Tenant, accompanied by bills and invoices in
reasonable detail evidencing the costs of such performance, which reimbursement,
in combination with the amounts incurred by Landlord for the portion of the IT
Work performed by Landlord, will not exceed the total amount of the IT
Allowance, and any such amounts so reimbursed by Landlord shall be applied
against the IT Allowance included in the TI Outline Plans and Specifications.

(iii) Landlord, at its sole cost and expense shall apply for and obtain all
necessary government and private permits and approvals for the Landlord’s Work,
and upon Tenant’s written request Landlord shall provide Tenant, prior to the
Commencement Date, copies of all such permits and approvals. Tenant and Landlord
acknowledge that it is expected that all necessary governmental approvals and
permits (other than those building and other permits which are customarily
issued later at the applicable stage of construction or completion of
construction) shall be issued by the appropriate governmental authorities on or
before October 1, 2011. Landlord shall make such applications within a
reasonable time following Tenant’s approval of the Final Base Building Plans and
Specifications and the Final TI Plans and Specifications. If such approvals and
permits are not received by Landlord by the October 1, 2011 date prescribed
above, then the same shall constitute an Excused Delay, provided Landlord timely
provides the notices to Tenant therein required. Landlord at its expense, shall
be responsible for constructing and completing the Landlord’s Work in compliance
with the requirements of all covenants, conditions, restrictions or other
matters of record.

(iv) Tenant shall have the right to require revisions to the Final Plans and
Specifications once they have been approved by both parties. If Tenant’s request
shall require Landlord to engage a third party architect (not employed in house,
or otherwise on Landlord’s or its Affiliate’s staff, it being agreed and
acknowledged by Tenant that in all events Opus AE Group, Inc. shall be deemed to
be a third party architect) to prepare plans and specifications containing such
requested changes, Landlord shall first provide a price quote for such design
fees to Tenant within three (3) business days, detailing the reasonable fees
out-of-pocket and costs to be incurred by Landlord’s to engage an outside
architect to prepare such plans and specifications. Landlord shall not

 

8



--------------------------------------------------------------------------------

incur such costs of design unless approved in writing by Tenant, but if so
approved, Tenant shall be responsible for the actual fees and charges incurred,
not to exceed the amount so quoted by Landlord. Upon receipt by Landlord of any
request for a proposed change, Landlord shall submit the same to Landlord’s
contractor. Landlord shall obtain promptly (and shall use reasonable efforts to
obtain after receipt of written request therefor and all pertinent information
from Tenant) from its contractor and the original subcontractors performing the
applicable component of Landlord’s Work the amount of any adjustment in the
costs of constructing the Landlord’s Improvements resulting from such desired
revisions (increases or savings) and the length of any delay that would result
from constructing such desired revisions, and Landlord shall submit the amount
thereof and the contemplated delay caused thereby to Tenant for Tenant’s
approval. Landlord shall respond to Tenant’s change order request within five
(5) business days with Landlord’s estimate of any cost or schedule impact to
implement such change, together with Landlord’s good faith estimate of when
final cost and final schedule information will be provided to Tenant. Any
changes to the Final Plans and Specifications shall be documented in writing by
a formal change order, upon Landlord’s presentation to Tenant and the same, in
the form attached hereto as Exhibit F, which change order shall include the
incremental cost or savings and net schedule impact to Landlord of the proposed
changes. The cost and schedule impact shall not be deemed to be approved or
authorized until such formal change order is executed by both Landlord’s and
Tenant’s representatives named above (or their replacements) prior to the
commencement of the work reflected by such changes. Charges for overhead and
profits for such changes shall not exceed, in the aggregate, five percent
(5%) thereof and Tenant shall also pay the cost of such changes, including the
general conditions (as described on Exhibit I attached hereto and made a part
hereof) with respect thereto. At Tenant’s request, Landlord shall deliver to
Tenant backup information reasonably supporting all additional costs and time
extensions it being agreed that change order charges shall be on an “open book”
basis but shall not impact or otherwise affect Rent. Tenant shall pay to
Landlord the additional costs of Landlord’s Work resulting from the aggregate
changes by way of a reduction in the allowance amounts included in the Base
Building Outline Plans and Specifications and the TI Outline Plans and
Specifications and if the amount of such allowances is less than such additional
costs the balance of such excess costs shall be due and payable to Landlord
within ten (10) business days after Landlord’s invoicing therefor, but not
sooner than ten (10) business days after payment to Tenant by Landlord of the
Inducement Allowance (as herein defined) and Moving Allowance (as herein
defined). If the net amount of any change orders to the Landlord’s Improvements
results in cost savings to Landlord, then the allowance amounts included in the
Base Building Outline Plans and Specifications and the TI Outline Plans and
Specifications shall be increased by the amount of such savings. If the entire
amount of any allowance items included in the Base Building Outline Plans and
Specifications and the TI Outline Plans and Specifications (including any
increases thereto as a result of the operation of the immediately preceding
sentence) are not utilized, then Landlord shall provide Tenant written notice of
any remaining allowance amounts and such remaining allowance amounts shall, at
Landlord’s election, be paid to Tenant or credited against Basic Rent; provided,
however, in no event shall such payment or credit exceed an amount equal to two
(2) months of Basic Rent installments, and any additional excess, not to exceed
an amount equivalent to two months of Basic Rent installments shall increase the
Refurbishment Allowance, it being understood that the amount of any unused
portion of the allowance set forth in Section 9 of the TI Outline Plans and
Specifications (not to exceed One Million and 00/100 Dollars ($1,000,000.00))
constitutes the Moving Allowance (as herein defined) and shall be paid to Tenant
upon and subject to the conditions and limitations set forth in Section 2.8
hereof, and not pursuant to this Section 2.1(iv).

Tenant shall approve or disapprove the amount of such cost adjustment and the
delay caused thereby within five (5) business days after submission thereof to
Tenant by Landlord, with requested substantiating backup, and if Tenant fails to
notify Landlord of its disapproval within such five business day period, Tenant
shall be deemed to have given Tenant’s disapproval thereto. If Tenant
disapproves (or is deemed to have disapproved) either the amount of such
adjustment or the delay resulting therefrom, then such proposed revision shall
be deemed withdrawn by Tenant and Landlord shall have no obligation to cause the
construction of such revisions. Once any adjustment and the resulting delay have
been approved, Tenant shall be deemed to have given full authorization to
Landlord to proceed with the work of constructing the Landlord’s Improvements in
accordance with the Final Plans and Specifications, as revised, and Landlord
shall perform such work so approved as part of the Landlord’s Work.

If despite Landlord’s diligent efforts, Tenant-approved changes cause a net
delay in the Substantial Completion date of the Landlord’s Work (taking into
consideration any time reductions resulting from such changes), then, with
respect to the first fifteen (15) days of delay, the Rent Commencement Date
shall not be adjusted or delayed by reason of such delay; provided, however, if
despite Landlord’s diligent efforts, Tenant-approved changes cause a net delay
in the Substantial Completion date of the Landlord’s Work (taking into
consideration any time reductions

 

9



--------------------------------------------------------------------------------

resulting from such changes) in excess of fifteen (15) days, then the Rent
Commencement Date shall be deemed to have occurred on the date which is more
than fifteen (15) days after the date on which the Rent Commencement Date would
have otherwise occurred in the absence of any such delays reflected in the
Tenant-approved change orders.

(v) In addition to the Building to be constructed on the Demised Premises, a
farm house (the “Atchley House”) exists in the Center which has historical and
architectural significance and will be required to be renovated and preserved as
part of the governmental approvals for the Landlord’s Work. The Atchley House is
a General Common Element and is permitted to be used only for purposes
consistent with the permitted uses of the Units (as defined in the Master Deed),
such as for holding conferences, meetings or receptions for the businesses
occupying the Units. Landlord agrees to enforce the Master Deed and the
covenants pertaining to the farmhouse in accordance with its terms, and to make
all elections and decisions of Landlord as Unit Owner (as defined in the Master
Deed) thereunder (including voting) in accordance with Section 20.25 below.

Section 2.2 Possession and Force Majeure.

2.2.1. Landlord shall diligently commence and in good faith prosecute the
construction of the Landlord’s Work, including all site work necessary to
utilize the same (including parking and access), and use reasonable efforts to
cause (a) the portion of the Landlord’s Improvements comprised of the south
tower of the Building to be Substantially Completed by November 1, 2012, and
(b) the portion of the Landlord’s Improvements comprised of the north tower of
the Building and all remaining Landlord’s Work to be Substantially Completed by
December 1, 2012. The November 1, 2012 date with respect to the south tower of
the Building and the December 1, 2012 date with respect to the north tower of
the Building are sometimes individually referred to herein as the “Target
Delivery Date”. In the event that after commencement of construction,
construction activities are not proceeding on the Land, for any reason for more
than five (5) consecutive business days (including if Landlord asserts the
delays are due to Tenant Delays and Excused Delays), Landlord shall, upon
receipt of written request from Tenant, advise Tenant of the reasons therefor
and the remedial action Landlord intends to take.

2.2.2. To the extent delay is caused by Force Majeure (as described and defined
in Section 20.28), or Tenant Delay then each Target Delivery Date shall be
extended for the period occasioned by such delay (“Excused Delay”). Landlord may
not claim Excused Delay nor shall the Target Delivery Date be extended by reason
of any claim by Landlord of an event or occurrence giving rise to an excuse for
the period of delay unless Landlord timely sends Tenant a notice detailing the
event or occurrence within ten (10) days after the date Landlord becomes aware
(or reasonably should have become aware) of the occurrence giving rise to the
delay.

Section 2.3 Possession of Demised Premises.

2.3.1. Tenant shall not be liable to Landlord for the payment of Basic Rent or
the payment of any other obligation to be paid by Tenant under this Lease until
the date thirty (30) days after the Commencement Date (as defined in
Section 2.3.3)(such date, the “Rent Commencement Date”).

2.3.2. Tenant shall have the option (but not the obligation) to accept
possession of the south tower of the Building only, upon Landlord’s Substantial
Completion thereof, and subsequently to accept possession of the north tower of
the Building upon Landlord’s Substantial Completion thereof. If the Building is
not Substantially Completed in its entirety but is partially ready for occupancy
and Tenant elects to occupy the portion or portions of the same that are ready
for occupancy and open for business therein, the Commencement Date (and the Rent
Commencement Date) shall not occur, but such period shall be deemed to be the
“Preliminary Term.” During the Preliminary Term, Tenant shall pay to Landlord
the pro rata portion of the full Basic Rent and pro rata portion of other
obligations to be paid by Tenant hereunder, equitably based upon the floor area
of the Building so occupied by Tenant, commencing with such date of occupancy,
which amount shall be equitably adjusted from time to time based upon the area
of the Building from time to time so occupied by Tenant. If Tenant occupies any
portion of the Demised Premises prior to Substantial Completion of the
Landlord’s Improvements, the terms of this Lease shall apply to such occupancy
or use of the Demised Premises by Tenant and such early occupancy shall not
constitute the establishment of the Commencement Date (or the Rent Commencement
Date), which shall not occur until the date provided in Section 2.3.3.

 

10



--------------------------------------------------------------------------------

2.3.3. Landlord shall be deemed to have delivered possession of the Demised
Premises (or each tower of the Building pursuant to Section 2.3.2) to Tenant at
8:00 a.m. on the date (the “Commencement Date”) following the day on which all
of the following conditions (the “Commencement Date Conditions”) shall have
occurred: (i) actual possession of the Demised Premises (or each tower of the
Building pursuant to Section 2.3.2) shall have been delivered to Tenant
water-tight, free of Hazardous Substances requiring remediation or removal under
applicable laws in a good, structurally sound condition, with all of Landlord’s
Work with respect to the applicable tower of the Building Substantially
Completed (as herein defined), which Substantial Completion shall be evidenced
by a written certification by Landlord’s architect to Tenant; and (ii) Landlord
shall have obtained a permanent certificate of occupancy (or equivalent) for the
Demised Premises (or a temporary certificate of occupancy which will be subject
only to completion of the Punchlist items, in which event Landlord shall obtain
the permanent certificate of occupancy promptly following the correction or
completion of such Punchlist items), which certificate of occupancy shall be
sufficient under applicable laws, codes, ordinances and requirements of
governmental authorities to enable Tenant to occupy the Demised Premises. All
representations and warranties of Landlord set forth in Sections 4.5 and 20.25
below shall be true and correct on the Commencement Date, and on or prior to the
Commencement Date, Landlord shall deliver to Tenant, in recordable form any SNDA
(as defined in Section 16.1) required to be provided by Section 16.1.

2.3.4. As used in this Lease “Substantial Completion,” “Substantially Complete,”
and words of similar import means completion of all of the Landlord’s
Improvements and Landlord’s Work in conformity to and compliance with the Final
Plans and Specifications (and any approved changes thereto), and full
satisfaction of all of the Commencement Date Conditions, except for Punchlist
Items (as herein defined), and such as will allow Tenant lawfully to utilize the
Building and Demised Premises, including access thereto and parking on the
appurtenant Limited Common Elements, with all construction trailers, equipment
and debris removed; provided, however, Landlord will be permitted to maintain a
construction trailer and to store and/or stage miscellaneous construction
materials in connection with the completion of the portion of the Landlord’s
Improvements comprised of the north tower of the Building, provided the same
shall not interfere with or impair Tenant’s ability to use the south tower in
any material respect, including access and parking, and the same shall not be
considered when determining Substantial Completion for the portion of the
Landlord’s Improvements comprised of the south tower of the Building. “Punchlist
Items,” means minor items of construction or mechanical adjustments, which
individually and taken as a whole will not interfere, with Tenant’s use and
occupancy of the Demised Premises and Building in the ordinary course of
business and for Tenant’s intended purposes.

2.3.5. Tenant, its authorized agents, employees and contractors shall have the
right during the periods prescribed below prior to the Commencement Date to
enter the Building to install its machinery, equipment, fixtures and other
personal property on the Demised Premises and do any other work to prepare the
Demised Premises for occupancy by Tenant during the final stages of completion
of construction, provided that Tenant does not thereby unreasonably interfere
with the completion of Landlord’s construction and Tenant uses contractors and
labor compatible with, and who will work in harmony with, those engaged in the
work being performed by Landlord, and provided further that Tenant does hereby
agree to assume all risk of loss or damage to such machinery, equipment,
fixtures and other personal property, and to indemnify, defend and hold harmless
Landlord from any loss or damage to such machinery, equipment, fixtures and
personal property, and all liability, loss or damage arising from any injury to
the property of Landlord, or its contractors, subcontractors or materialmen, and
any death or personal injury to any person or persons to the extent arising out
of such installations. Tenant shall have no obligation to pay any rent or other
similar sums as a result of such entry and work; provided, however, the
foregoing shall not limit Tenant’s indemnification and other obligations
expressly set forth in this Lease. Landlord shall grant Tenant (i) approximately
thirty (30) days prior to anticipated Substantial Completion of each tower of
the Building, access to the data center and IDF closets for such tower, it being
understood that the Building systems serving such areas may not be available
during such access period and Landlord and Tenant will agree in advance of any
such access as to the scope of completion of Landlord’s Work with respect to
such data center and IDF closets and that Landlord’s failure to provide such
access shall not constitute a breach or default hereunder, and (ii) (a) such
access with respect to the first floor of each tower of the Building not less
than three weeks prior to Substantial Completion of the applicable tower of the
Building, (b) such access with respect to the second floor of each tower of the
Building not less than two weeks prior to Substantial Completion of the
applicable tower of the Building, and (c) such access with respect to the third
floor of each tower of the Building not less than one week prior to Substantial
Completion of the applicable tower of the Building. Landlord shall advise Tenant
at least sixty (60) days in advance of the anticipated date of Substantial
Completion, and use reasonable efforts to stage the Landlord’s Work to permit

 

11



--------------------------------------------------------------------------------

Tenant and its contractors such access during the aforesaid periods. Landlord
shall promptly give notice to Tenant of any delays in Landlord’s completion of
Landlord’s Work attributable to Tenant’s exercise of its rights granted under
either or both of the grammatical paragraphs of this Section 2.3.5 and if Tenant
fails to remedy the same to Landlord’s reasonable satisfaction thereafter any
such delay which causes actual delay in the completion of Landlord’s Work shall
constitute a Tenant Delay, provided Landlord gives notice thereof as required by
this Lease. In an effort to establish the condition of the Demised Premises at
the time Tenant is granted entry to each floor of each tower of the Building,
Tenant and Landlord or their representatives shall, prior to each entry under
this paragraph by Tenant, prepare a list (“Preliminary Punchlist”) of incomplete
items of Landlord’s Work with respect to each floor of each tower of the
Building, and each data center and IDF closet of each tower of the Building, and
Landlord shall have no liability for repairing any items not included on the
Preliminary Punchlist to the extent damage is caused to the same by reason of
Tenant’s access herein described.

In addition, Tenant, its authorized agents, employees and contractors shall have
the right during Landlord’s construction of the Landlord’s TI Improvements, to
enter the Building to install within the walls, below the floors and above the
drop ceiling, certain conduit and piping (and other similar infrastructure items
reasonably required by Tenant for its use and occupancy of the Demised Premises)
to serve the kitchen and the server rooms within the Demised Premises and to
accommodate the IT systems, provided that Tenant does not thereby unreasonably
interfere with the completion of Landlord’s construction and Tenant uses
contractors and labor compatible with, and who will work in harmony with, those
engaged in the work being performed by Landlord, and provided further that
Tenant does hereby agree to assume all risk of loss or damage to such conduit,
piping and other infrastructure items, and to indemnify, defend and hold
harmless Landlord from any loss or damage to such conduit, piping and other
infrastructure items, and all liability, loss or damage arising from any injury
to the property of Landlord, or its contractors, subcontractors or materialmen,
and any death or personal injury to any person or persons to the extent arising
out of such installations. Tenant shall have no obligation to pay any rent or
other similar sums as a result of such entry and work and such entry and work
shall not establish the Commencement Date (or the Rent Commencement Date);
provided, however, the foregoing shall not limit Tenant’s indemnification and
other obligations expressly set forth in this Lease. In connection with such
entry by Tenant, Landlord may, from time to time, promulgate reasonable rules
and regulations for coordination of all construction work. Tenant shall ensure
that any architect, engineer, designer, contractor and workman employed by
Tenant is informed of and observes such rules, and prior to commencement of any
construction work makes appropriate arrangements with Landlord, particularly
with respect to: (i) material handling and hoisting facilities, (ii) material
and equipment storage, (iii) time and place of deliveries, (iv) hours of work
and coordination of work, (v) power, heating and washroom facilities,
(vi) scheduling, (vii) security, (viii) clean-up, and (ix) safety. Landlord and
Tenant shall reasonably cooperate with each other to coordinate construction of
Landlord’s TI Work and Tenant’s construction operations at the Demised Premises
including taking such other actions as may be reasonably required to accommodate
each party’s critical path construction schedule; provided, however, in the
event of any conflict between construction of Landlord’s TI Improvements and
Tenant’s construction operations, the construction of the Landlord’s TI
Improvements shall ultimately have priority. If Tenant desires to access the
Demised Premises for purposes other than those permitted in this paragraph and
prior to the periods provided in the immediately preceding paragraph, then
Tenant shall so notify Landlord in writing, which notice shall specify (a) the
portions of the Demised Premises which Tenant desires to access, (b) the
duration of the desired access, (c) the purpose of such access, and (d) such
other reasonable information as may be prudent for Landlord to evaluate Tenant’s
request, and Landlord, upon due consideration of the information specified in
such written notice, will use reasonable efforts to accommodate Tenant’s desire,
provided, that any such entry, if permitted by Landlord, shall be subject to the
conditions and limitations set forth in this grammatical paragraph.

2.3.6. If the Demised Premises, Building and all Landlord’s Improvements and
Landlord’s Work are not Substantially Completed and the Commencement Date for
the south tower of the Building has not occurred by the Target Delivery Date
applicable to the south tower of the Building (subject to extension only for
Tenant Delay and for Excused Delay), or Tenant elects to exercise the Takeover
Rights under Section 20.22.4 then, anything in Section 2.7 of the Lease to the
contrary notwithstanding, Landlord shall be obligated to pay the Inducement
Allowance to Tenant (i) within five (5) business days after the Target Delivery
Date applicable to the south tower of the Building (subject to extension only
for Tenant Delay and for Excused Delay); or (ii) five (5) business days after
the exercise of the Takeover Rights, whichever date is earlier; provided,
however, if Tenant subsequently terminates this Lease pursuant to Section 2.3.8,
then Tenant shall return the Inducement Allowance (less the Termination Fee (as
defined in Section 2.3.8) if payable) to Landlord, as provided in Section 2.3.8.

 

12



--------------------------------------------------------------------------------

2.3.7. Landlord shall cause each of the following milestones (each, a “Critical
Milestone”) to occur on or before the corresponding dates provided therefor, in
each case, subject to extension by reason of Force Majeure and/or Tenant Delay:
(i) closing of the Construction Loan (as defined in Section 20.22.4) by
August 12, 2011; (ii) commencement of construction (i.e., pouring of foundations
and footings) by November 1, 2011; (iii) commencement of delivery of structural
steel to the Demised Premises by January 1, 2012; (iv) commencement of delivery
of window systems to the Demised Premises by March 1, 2012; and (v) Substantial
Completion of Landlord’s Work for the south tower of the Building by the Target
Delivery Date applicable to the south tower of the Building. Failure by Landlord
to cause such Critical Milestones to occur on the dates provided therefor shall
not constitute a default by Landlord under this Lease, but shall permit Tenant
to exercise the Takeover Rights, to the extent such failure constitutes a
Construction Default Event (as herein defined) and to the extent otherwise
permitted by Section 20.22.4.

2.3.8. In the event the Commencement Date Conditions for the entire Demised
Premises are not achieved by certain outside dates, the following shall be
applicable.

2.3.8.1. If the Commencement Date Conditions for the entire Demised Premises are
not achieved by June 1, 2013, with such date not being subject to any extension
for any reason except to the extent caused by (i) fire or other casualty,
(ii) strikes (other than any strike to the extent caused by Landlord’s or its
Affiliate’s failure to timely pay or perform Landlord’s or its Affiliate’s
obligations under any agreement between Landlord or its Affiliate’s and its
contractors, subcontractors, and/or suppliers), or (iii) Tenant Delay, or if the
June 1, 2013 date above is extended after June 1, 2013, to the extent caused by
one or more of the reasons in clauses (i), (ii) or (iii), but the Commencement
Date Conditions for the entire Demised Premises are not achieved by December 31,
2013 (with such date not being subject to any extension for any reason except
Tenant Delay), and, in either case, Tenant has not exercised the Takeover
Rights, then Tenant may elect to terminate this Lease by written notice to
Landlord given at any time prior to the date the Commencement Date Conditions
have been achieved.

2.3.8.2. If Tenant terminates this Lease pursuant to Section 2.3.8.1, then,
except as expressly provided below, Landlord shall pay Tenant a termination fee
(the “Termination Fee”) equal to $250,000, whereupon this Lease shall terminate
and the parties shall be released from further liability and obligations to the
other under this Lease.

2.3.8.3. If the Commencement Date Conditions for the entire Demised Premises are
not achieved by June 1, 2013, to the extent caused by fire or other casualty and
Tenant has not previously terminated this Lease nor previously exercised the
Takeover Rights, then Landlord shall pay to Tenant an amount (the “Late Delivery
Amount”) equal to one and one half (1.5) days of Basic Rent for each day of
delay beyond June 1, 2013 (not to extend beyond December 31, 2013 (i.e., a
maximum amount of $4,735,937.54)), in the achievement of the Commencement Date
Conditions for the entire Demised Premises to the extent caused by fire or other
casualty. If Tenant has neither previously terminated this Lease nor exercised
the Takeover Rights and the Commencement Date Conditions for the entire Demised
Premises are not achieved by December 31, 2013, to the extent caused by fire or
other casualty, and Tenant elects to terminate this Lease pursuant to this
Section 2.3.8, then, in lieu of payment of the Termination Fee specified in
2.3.8.2 above, which shall not be payable, Landlord shall pay to Tenant the Late
Delivery Amount which has accrued through December 31, 2013. Tenant agrees and
acknowledges that if Tenant exercises the Takeover Rights, then Tenant shall not
be permitted to terminate this Lease pursuant to this Section 2.3.8 or collect
the Termination Fee; provided, however, if Tenant exercises the Takeover Rights
after June 1, 2013, then Landlord shall be liable for and shall pay to Tenant
the Late Delivery Amount which has accrued through the date of Tenant’s exercise
of the Takeover Rights, but the accrual of the Late Delivery Amount shall toll
as of the date Tenant exercises the Takeover Rights (which exercise of the
Takeover Rights Tenant shall have no obligation to do).

2.3.8.4. If the Late Delivery Amount is owed to Tenant pursuant to
Section 2.3.8.3, then the Late Delivery Amount shall be paid to Tenant monthly
with respect to amounts that have accrued during the current calendar month on
or before the 10th day of the following calendar month. If Tenant shall have
terminated this Lease as provided in this Section 2.3.8, then Landlord shall pay
the final installment of the Late Delivery Amount (or the Termination Fee, as
the case may be) within ten (10) days after the termination of this Lease.

 

13



--------------------------------------------------------------------------------

2.3.8.5. If the Inducement Allowance has been previously funded and paid to
Tenant, and this Lease is terminated as provided in this Section 2.3.8, then
Tenant shall retain from the Inducement Allowance an amount equal to the
Termination Fee or the Late Delivery Amount, if payable, as the case may be, and
promptly return the balance of the Inducement Allowance to Landlord.

2.3.9. During the construction of the Landlord’s Work, Tenant and its
representatives may inspect the same and Landlord agrees to cause to be
corrected any deficiencies in work or materials, or any elements of the work,
which do not comply with the approved Final Plans and Specifications (as
modified by any approved change orders). No inspection by Tenant or others shall
alter, release or modify Landlord’s obligation to cause the Landlord’s Work to
be constructed and completed in accordance with the approved Final Plans and
Specifications (as modified by any approved change orders) and the requirements
of this Lease.

Section 2.4 Construction Guaranty. Landlord guarantees the Landlord’s
Improvements against defective workmanship and/or materials for a period of one
year from the date of Substantial Completion, provided that as to the Building
components, if any, for which a longer warranty period is specified in the Final
Base Building Outline Plans and Specifications, or the Final TI Plans and
Specifications such guarantee as to such components shall be for the period set
forth therein. If Tenant desires that Landlord provide or obtain warranties of a
duration longer than those set forth above, then Tenant shall notify Landlord of
the item and/or duration or warranty sought and Landlord shall advise Tenant of
the availability and cost thereof. If Tenant desires that Landlord provide or
obtain such warranties, then Tenant shall execute a written change order in
accordance with the change order process described herein. Landlord agrees, at
its sole cost and expense, to repair or replace any defective item or item which
requires repair or replacement during said applicable warranty period. This
Section 2.4 provides the sole and exclusive construction warranty of Tenant
against Landlord with respect to the Landlord’s Work and is in lieu of any other
warranty, whether express or implied, that may otherwise be available under
applicable law and all such other warranties are expressly waived by Tenant;
provided, however, the same shall not relieve Landlord from the performance of
Landlord’s obligations expressly set forth in this Lease, nor affect or impair
any other rights or remedies of Tenant that are not construction warranty claims
against Landlord pertaining to the Landlord’s Work.

Section 2.5 Tenant’s Acceptance of Demised Premises. Upon notification to Tenant
that the Commencement Date is imminent (but not less than ten (10) days), Tenant
and Tenant’s consultants shall inspect the Demised Premises with Landlord.
Tenant and Landlord or their representatives shall prepare a list of Punchlist
Items (to the extent not previously noted on the Preliminary Punchlist).
Landlord shall complete such Punchlist Items as soon as reasonably practical,
but in all events, within sixty (60) days following written receipt of the list
of the Punchlist Items, unless any Punchlist Item cannot reasonably be completed
within such sixty (60) day period, in which event Landlord shall commence to
complete such Punchlist Item during said sixty (60) day period and shall
thereafter diligently and continuously pursue same to completion. If Landlord
fails to correct the Punchlist Items within the above-prescribed time periods,
and such failure continues after Tenant provides a second written notice to
Landlord which references this Section of the Lease and conspicuously states in
bold, 12 point font or larger that Landlord has failed to correct the Punchlist
Items within five (5) business days after Landlord’s receipt of written notice
that Landlord has failed to correct the Punchlist Items within the
above-prescribed time periods and if Landlord fails to correct the Punchlist
Items within five (5) business days of delivery of the second notice, then
Tenant may complete such Punchlist Items and Landlord shall reimburse Tenant for
the reasonable out-of-pocket costs incurred by Tenant, as evidenced by bills and
invoices in reasonable detail, in connection with completing such Punchlist
Items. In the event of any dispute as to work performed or required to be
performed by Landlord or the existence of any Punchlist Item or the completion
thereof in accordance with the terms of this Lease, the party disputing the same
shall notify the other party in writing, and Landlord’s architect and Tenant’s
architect, engineer, or contractor shall, within ten (10) days after the other
party’s receipt of the foregoing dispute notice, mutually designate a
third-party architect or engineer to issue a certificate resolving such dispute,
which certificate shall be binding and conclusive upon the parties and shall be
issued no later than the date twenty (20) days following the appointment of such
third-party architect or engineer.

Section 2.6 Repair and Maintenance. Except as otherwise expressly provided in
this Lease, Tenant, upon commencement of the Term, shall have and hold the
Demised Premises as the same shall then be without any liability or obligation
on the part of Landlord for making any alterations, improvements or repairs of
any kind in or about the Demised Premises for the Term, or any extension or
renewal thereof, and Tenant agrees to maintain the

 

14



--------------------------------------------------------------------------------

Demised Premises and all parts thereof in a good and sufficient state of repair
as required by the provisions of this Lease.

Section 2.7 Inducement Allowance. Landlord shall pay to Tenant an amount
(“Inducement Allowance”) equal to Nine Million and 00/100 Dollars
($9,000,000.00) as an inducement to Tenant to not further extend the term of
Tenant’s leases for certain premises located at 100/101 and 29 Thanet Street,
Princeton, New Jersey, (collectively the “Existing Lease”) and enter into this
Lease, and to relocate a portion of Tenant’s business to the Demised Premises.
Subject to earlier payment as provided in Section 2.3.6, the Inducement
Allowance shall be payable to Tenant on the date (the “Inducement Allowance
Payment Date”) which shall be ten (10) days following the Rent Commencement
Date, without regard to whether Tenant is exercising any offset rights permitted
by Section 20.22.4 of this Lease, or any other permitted offset right under this
Lease.

Section 2.8 Moving Allowance. Subject to the conditions and limitations
hereinafter provided, Landlord shall provide Tenant an amount (“Moving
Allowance”) equal to the amount of any unused portion of the allowance set forth
in Section 9 of the TI Outline Plans and Specifications, not to exceed One
Million and 00/100 Dollars ($1,000,000.00), for Tenant’s actual, out-of-pocket
moving and relocation costs and expenses incurred in connection with relocating
Tenant’s business to the Demised Premises. The Moving Allowance shall be payable
within ten (10) business days following completion of Landlord’s final
accounting of the unused portion of the allowance set forth in Section 9 of the
TI Outline Plans and Specifications (which final accounting shall be undertaken
as soon as reasonably practicable following Substantial Completion), without
regard to whether Tenant is exercising the offset rights permitted by
Section 20.22.4 of this Lease, or any other permitted offset right under this
Lease, provided that Tenant shall not be entitled to receive payment of the
Moving Allowance except upon and until taking occupancy and opening for business
in more than fifty percent (50%) of the rentable square feet of office space in
the Demised Premises, it being understood that such occupancy and opening
requirement shall not apply to payment of the Inducement Allowance. If such
actual out-of-pocket moving and relocation costs and expenses exceed the Moving
Allowance, then the amount of such excess shall be paid by Tenant and Landlord
shall have no obligation to reimburse Tenant for any such excess amount.

Section 2.9 Refurbishment Allowance. On the one hundred twentieth (120th) full
calendar month following the Rent Commencement Date, Landlord shall pay to
Tenant a lump sum amount (“Refurbishment Allowance”) not to exceed Five and
00/100 Dollars ($5.00) per square foot of the Building, determined in accordance
with BOMA Standards (as defined in Section 3.1), for the costs of refurbishing
the Improvements theretofore made by Tenant, in its discretion, which
refurbishing shall be performed subject to and in accordance with the conditions
and limitations set forth in Article XIX of this Lease, provided that at the
time of such request and scheduled payment: (i) this Lease shall be in full
force and effect and Tenant shall not then be in default which remains uncured
in the performance of any of the terms, covenants and conditions herein
contained beyond any applicable notice and cure period, (ii) no liens shall have
been filed and Tenant shall furnish evidence that payment has been made, or
satisfactory arrangements for payment have been made, covering all work for
which payment is requested, (iii) such work for which payment has been requested
shall have been done in accordance with Article XIX below. Refurbishment shall
include amounts expended for renovations, replacements, refinishing, fixtures,
furniture and equipment, carpet, painting, wall coverings, woodwork, and other
improvements and installations in, to or upon the Demised Premises by Tenant. To
the extent that the full Refurbishment Allowance has not been paid to Tenant
because insufficient claims for payment of the full Refurbishment Allowance were
submitted by Tenant (either in amount, or lack of sufficient back-up), Tenant
shall have six (6) months following the date Tenant receives notice from
Landlord that claims for payment have been submitted which are not qualified to
be funded from the Refurbishment Allowance, to make additional Improvements and
submit to Landlord claims for payment therefor, up to the aggregate amount of
the Refurbishment Allowance. Tenant agrees to furnish to Landlord upon written
request, copies of paid bills and invoices, in detail reasonably satisfactory to
Landlord, for the costs and expenses of refurbishing the Improvements in an
amount equal to the portion of the Refurbishment Allowance requested. Any
refurbishment work by Tenant shall be performed subject to and in accordance
with the terms and conditions of this Lease, including, without limitation,
Article XIX. If any portion of the Refurbishment Allowance is not due and
payable on or before the last day of the one hundred twenty-sixth (126th) full
calendar month following the Rent Commencement Date, then Landlord shall not
have any obligation to pay such portion of the Refurbishment Allowance and
Tenant shall be deemed to have waived all rights with respect to such portion of
the Refurbishment Allowance.

 

15



--------------------------------------------------------------------------------

Section 2.10 Unexpended Allowances. If Landlord fails timely to pay to Tenant
any allowance or other sum due under this Article II, or any other monetary sum
due to Tenant from Landlord of a fixed or ascertainable amount (excluding any
amounts owed to Tenant as a result of Tenant’s exercise of its rights under
Section 16.2), and such failure continues for twenty (20) days following receipt
of written notice from Tenant of such failure, then Tenant shall have the right
to offset against rent and other charges due to Landlord under this Lease, any
such unfunded or unpaid sums, plus interest thereon at the Maximum Rate of
Interest from the end of such 20-day period through and including the date
offset or paid, it being understood that if Tenant exercises such right of
offset with respect to a failure by Landlord to timely pay any allowance or
other sum due under this Article II (including, without limitation, the
Inducement Allowance, the Moving Allowance and the Late Delivery Amount) or any
other monetary sum due to Tenant from Landlord of a fixed or ascertainable
amount (excluding any amounts owed to Tenant as a result of Tenant’s exercise of
its rights under Section 16.2), and interest and other charges due thereon, then
upon full recovery by Tenant of any allowance or other sum due under this
Article II (including, without limitation, the Inducement Allowance, the Moving
Allowance and the Late Delivery Amount) or any other monetary sum due to Tenant
from Landlord of a fixed or ascertainable amount (excluding any amounts owed to
Tenant as a result of Tenant’s exercise of its rights under Section 16.2), and
interest and other charges due, by reason of such rent offsets (including,
without limitation, costs, expenses and attorneys’ fees payable under
Section 20.21), such recovery by Tenant of the full amount due shall be
considered to have cured Landlord’s failure to timely pay any such amounts and
Landlord shall have no further liability to Tenant and Tenant shall have no
further claim against Landlord by reason thereof, provided nothing herein shall
limit, affect or impair the right of Tenant to sue for such sums and execute
upon any final, non-appealable judgment and otherwise collect sums due sooner,
or to draw upon the letter of credit described in Section 2.11, or to realize
upon any other collateral, or sue for specific performance or other remedies
prior to such full recovery.

Section 2.11 Letter of Credit. On or before the date Landlord closes the
Construction Loan, Landlord shall provide to Tenant, as security for the payment
of the Inducement Allowance, the Moving Allowance, the Termination Fee and the
Late Delivery Amount, as the case may be, an irrevocable letter(s) of credit, in
substantially the form of Exhibit K attached hereto and made a part hereof, in
the aggregate amount of Ten Million Dollars ($10,000,000) issued by SunTrust
Bank, U.S. Bank or such other bank selected by Landlord. Such letter(s) of
credit shall provide for an expiration date at least one year from the date of
its issuance; provided, however, if Tenant, at least thirty (30) days prior to
the current expiration date, does not receive written confirmation from the
issuing bank that the letter(s) of credit has been renewed for an additional
year (or the bank provides notice of non-renewal), or if for any reason it not
renewed on or before thirty (30) days prior to its then current expiration date,
then, unless Landlord otherwise provides a substitute letter(s) of credit,
Tenant shall have the unconditional right to draw upon the letter(s) of credit
to the extent of the unpaid portion of the Inducement Allowance, the Moving
Allowance, Termination Fee and the Late Delivery Amount, as the case may be. In
all events, Tenant’s right to draw on any such letter(s) of credit shall
terminate upon payment in full of the Inducement Allowance, the Moving Allowance
and (if applicable) the Termination Fee or the Late Delivery Amount and Tenant
shall promptly return the letter(s) of credit to Landlord. Such letter(s) of
credit is security for and not in limitation of the Landlord’s obligation to pay
the Inducement Allowance, the Moving Allowance and (if applicable) the
Termination Fee or the Late Delivery Amount.

Section 2.12 Tenant’s Takeover. If Landlord misses certain Critical Milestones,
subject to Force Majeure and Tenant Delay, subject to the terms of Section 20.22
and the SNDA among Landlord, Tenant, and Lender (as defined in Section 20.22.4),
and to the extent missing said Critical Milestones constitutes a Construction
Default Event, then Tenant shall have the right, but not the obligation, to
exercise the Takeover Rights (as defined in Section 20.22.4) to assume control
of all unperformed portions of the Landlord’s Work and cause the same to be
completed; provided, however, if Tenant elects to exercise the Takeover Rights,
then Tenant’s performance of Landlord’s Work shall be performed subject to and
in accordance with the conditions and limitations set forth in Section 20.22.4,
and Tenant shall be responsible for completing the entire unperformed portions
of Landlord’s Work, subject to its right to recover costs relating thereto from
Landlord and to exercise the offset rights permitted under this Lease.

 

16



--------------------------------------------------------------------------------

ARTICLE III

BASIC RENT

Section 3.1 Basic Rent. Commencing on the Rent Commencement Date, Tenant
covenants to pay Landlord, without previous demand therefor and without any
right of setoff or deduction whatsoever except as otherwise expressly provided
in this Lease, at the office of Landlord at:

CD 95, L.L.C.

c/o Founders Properties, L.L.C.

10350 Bren Road West

Minnetonka, Minnesota 55343

Attention: Accounting Department

or at such other place as Landlord may from time to time designate in writing,
an annual rental, payable in advance, in equal monthly installments as follows:

 

Months

 

Basic Rent Rate

 

Monthly Installments

1 – 60   $21.65   $451,041.67 61 – 120   $22.73   $473,541.67 121 – 180   $23.87
  $497,291.67 181 – 244*   $25.06   $522,083.33

 

* Subject to rental abatement of four months during the Free Rent Period.

Notwithstanding the foregoing or anything in this Lease to the contrary, during
the final four full calendar months of the Initial Term (the “Free Rent Period”)
Tenant shall not be obligated to pay Basic Rent and the same shall fully abate;
provided, however, for purposes of establishing any amounts due and payable to
Landlord as Basic Rent for the first Renewal Term which are based upon the Basic
Rent payable during the final twelve (12) months of the initial Term, such Basic
Rent for such Renewal Term calculation purposes shall be calculated as if such
four month rent abatement were not in effect during the Free Rent Period. The
rent provided for in this Section 3.1 is herein called the “Basic Rent”. The
Basic Rent rate set forth above is per square foot of the Building, determined
in accordance with BOMA Standards. The Basic Rent amounts above are calculated
based on 250,000 rentable square feet of area in the Building, determined in
accordance with BOMA Standards. If, within sixty (60) days after the Rent
Commencement Date, Landlord and Tenant determine, in accordance with BOMA
Standards, that the rentable area of the Building is other than 250,000 rentable
square feet, then (a) if such determination indicates the rentable square
footage is less than 250,000 rentable square feet, then all rent shall
proportionately reduce and Landlord and Tenant will amend this Lease
accordingly, or (b) if such determination indicates the rentable square footage
exceeds 250,000 rentable square feet, then there shall be no adjustment to rent,
except to the extent such excess is attributable to changes ordered by Tenant
and reflected in an approved change order executed by both Landlord and Tenant.
Basic Rent shall be payable commencing on the Rent Commencement Date and
continuing on the first day of each month thereafter for the succeeding months
during the balance of the Initial Term. Promptly after the Rent Commencement
Date and payment to Tenant of the Improvement Allowance and Moving Allowance, a
memorandum (the “Commencement Date Memorandum”) substantially in the form of
Exhibit D attached hereto and made a part hereof shall be prepared by Landlord
and executed by Landlord and Tenant. Within thirty (30) days after receipt,
Tenant will execute and deliver the Commencement Date Memorandum to Landlord.
“BOMA Standards” means the Office Buildings: Standard Methods of Measurement
(ANSI/BOMA Z65.1 – 2010) approved May 26, 2010 by the American National
Standards Institute, Inc. and the Building Owners and Managers Association
International.

Section 3.2 Basic Rent Adjustment. If the Preliminary Term or Initial Term of
this Lease does not commence on the first day of a calendar month or end on the
last day of a calendar month, the installment of Basic Rent for the partial
calendar month at the commencement or the termination of such term shall be
prorated on the basis of the number of days of the term within such calendar
month.

Section 3.3 Additional Rent. If Tenant fails to pay or discharge any imposition,
insurance premium, utility charge, maintenance repair or replacement expense
which it is obligated to pay or discharge under this Lease,

 

17



--------------------------------------------------------------------------------

then Landlord may, but shall not be obligated to, after at least ten
(10) business days written notice to Tenant pay the same on Tenant’s behalf, in
which event Tenant shall reimburse Landlord therefor within ten (10) business
days after invoicing and pay the same as additional rent (all charges payable by
Tenant to Landlord other than Basic Rent, however denoted, are hereinafter
collectively referred to as “Additional Rent”). Basic Rent and Additional Rent
are sometimes hereinafter collectively referred to as “Rent.”

Section 3.4 Delinquent Payments. All payments of Basic Rent, and Additional Rent
payable to Landlord, shall be payable without previous demand therefor and
without any right of setoff or deduction whatsoever, except as otherwise
provided in this Lease, when the same is due. The performance and observance by
Tenant of all the terms, covenants, conditions and agreements to be performed or
observed by Tenant hereunder shall be performed and observed by Tenant at
Tenant’s sole cost and expense. Any installment of Basic Rent or Additional Rent
or any other charges payable by Tenant to Landlord under the provisions hereof
which shall not be paid as and when due shall bear interest from the date due at
an annual rate equal to three percentage points per annum in excess of the
published “prime rate” or “base rate” of interest charged by JPMorgan Chase
Bank, N.A. (or similar institution if said Bank shall cease to exist or to
publish such a prime rate) from the date when the same is due hereunder until
the same shall be paid, but in no event in excess of the maximum lawful rate
permitted to be charged by Landlord against Tenant. Said rate of interest is
sometimes hereinafter referred to as the “Maximum Rate of Interest”; provided,
however, Tenant shall not be charged interest on late payments of Basic Rent or
Additional Rent in respect to the first two (2) occurrences that Tenant may be
late paying rent in any twelve (12) month period during the Term, provided
Tenant pays such Basic Rent or Additional Rent to Landlord within ten (10) days
after receipt of written notice from Landlord that such Basic Rent or Additional
Rent is late.

ARTICLE IV

USE OF DEMISED PREMISES

Section 4.1 Permitted Use. If Tenant is not operating or ceases operation, then
Tenant shall continue to be responsible for the keeping, performing and
observing all of the other terms, covenants, conditions, agreements, indemnities
and other promises to be kept, performed and observed by Tenant with respect to
the Demised Premises, including, without limitation, payment of all Rent
reserved hereunder, subject to the terms and provisions of this Lease. The
Demised Premises may be used for general office purposes, including purposes
incidental thereto, such as by way of example, but not in limitation, meetings,
training, data and records storage, food service, and functions ancillary to or
in support of any of the foregoing, and for no other use without Landlord’s
consent. Tenant shall not use or occupy the same, or permit them to be used or
occupied, contrary to any statute, rule, order, ordinance, requirement or
regulation applicable thereto, or in any manner which would violate any
certificate of occupancy affecting the same, or which would make void or
voidable any insurance then in force with respect thereto or which would make it
impossible to obtain fire or other insurance thereon required to be furnished
hereunder by Tenant, or which would cause structural injury to the improvements
or which would constitute a public or private nuisance or waste or would violate
any Hazardous Materials Laws (as defined in Section 9.3), and Tenant agrees that
it will promptly, upon discovery of any such use, take all necessary steps to
compel the discontinuance of such use.

Section 4.2 Preservation of Demised Premises. Tenant shall not use, suffer, or
permit the Demised Premises, or any portion thereof, to be used by Tenant, any
third party claiming by, through, or under Tenant, or the public in such manner
as might reasonably tend to impair Landlord’s title to the Demised Premises, or
any portion thereof, or in such manner as might reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or
third persons, or of implied dedication of the Demised Premises, or any portion
thereof. Nothing in this Lease contained and no action or inaction by Landlord
shall be deemed or construed to mean that Landlord has granted to Tenant any
right, power or permission to do any act or make any agreement that may create,
or give rise to or be the foundation for any such right, title, interest, lien,
charge or other encumbrance upon the estate of Landlord in the Demised Premises.

Section 4.3 Acceptance of Demised Premises. Tenant acknowledges that subject to
Landlord’s proper and full performance of the Landlord’s Work, and the terms and
provisions of this Lease, neither Landlord nor any agent of Landlord has made
any representation or warranty or covenant of any kind whatsoever, either
express or implied, with respect to the Demised Premises or the Building, the
Improvements or any matter related thereto including the condition thereof or
with respect to the suitability or fitness of any of the foregoing for the
conduct of

 

18



--------------------------------------------------------------------------------

Tenant’s business or for any other purpose, except for Landlord’s obligations
expressly set forth in this Lease. Tenant shall accept the Demised Premises on
the Commencement Date.

Section 4.4 Permits and Applications. Landlord shall use reasonable efforts to
promptly forward to Tenant any written notice received by Landlord from any
owner of property adjoining or adjacent to the Demised Premises or from any
municipal or other governmental authority, or from the Association (as herein
defined), including any written notice issued in connection with any hearing or
other administrative proceeding relating to any proposed zoning, building code,
signage, or related variance affecting the Demised Premises, or otherwise
pertaining to the Landlord’s Work, which would have a material affect on the
performance or time for performance and completion of the Landlord’s Work or
Tenant’s use, operation or occupancy of the Demised Premises, subject to and in
accordance with the conditions and limitations herein contained. Landlord shall
use reasonable efforts to give reasonable prior notice to Tenant of all hearings
relating to approvals, permits and applications for the Landlord’s Work. From
time to time, upon Tenant’s written request, Landlord shall provide Tenant with
periodic updates of the then-current status of issuance of the governmental
approvals and permits required as a condition to the performance of Landlord’s
Work, and the status of the performance and Landlord’s then reasonable estimate
of the time for completion of performance of the Landlord’s Work (including
details and status of specific Critical Milestones) and the estimated time of
Substantial Completion, and Tenant and its construction consultant shall be
permitted to attend contractor and subcontractor job meetings during
construction of the Landlord’s Work and to receive copies of all job minutes and
construction bulletins.

Section 4.5 Landlord’s Representations. To induce Tenant to execute this Lease,
and in consideration thereof, Landlord warrants and represents and covenants as
the case may be, to Tenant as set forth in this Section 4.5. Any reference to
Landlord’s knowledge, best knowledge or words of similar import, shall mean the
actual knowledge of Wade C. Lau, Senior Vice President of Founders Properties,
L.L.C. without additional investigation or inquiry, and Landlord represents that
the foregoing individual is the representative of Landlord most knowledgeable
with respect to the Demised Premises.

4.5.1. Upon and concurrently with Landlord’s acquisition of fee title to the
Land, Landlord shall cause to be issued and delivered to Tenant, at Landlord’s
expense, an ALTA Owners Policy of Title Insurance, insuring Tenant’s leasehold
estate and interest in the Demised Premises, with an amount of insurance of at
least $12,000,000, such estate being subject only to the matters listed on
Exhibit A-1 attached hereto, matters permitted by this Lease, or other matters
consented to in writing by Tenant, subject to and in accordance with the
conditions and limitations herein contained.

4.5.2. Following Landlord’s acquisition of the Land and receipt of all required
governmental permits and approvals, no third party consents or approvals are
required in order for Landlord to enter into this Lease, nor, to the best of
Landlord’s knowledge, for the performance of Landlord’s Work; and

4.5.3. This Lease does not violate the provisions of any instrument heretofore
executed and/or binding on Landlord, or to the best of Landlord’s knowledge
affecting or encumbering the Demised Premises, and no rights granted by Landlord
to Tenant under the terms of this Lease conflict with any rights granted to any
other tenant or occupant in the Center (including, without limitation, any
rights of first offer or first refusal or the like).

ARTICLE V

PAYMENT OF TAXES, ASSESSMENTS, ETC.

Section 5.1 Payment of Impositions.

5.1.1. Landlord shall pay all impact fees (including fees imposed by New
Jersey’s Council on Affordable Housing requirements), assessments, hook-up
charges, connection fees, and other charges for present or future sewer work or
other utility company capacity or furnishing of service to the Demised Premises
as part of and as a condition to the performance of Landlord’s Work. Tenant
covenants and agrees to pay during the Term, as Additional Rent, before any
fine, penalty, interest, or cost may be added thereto for the delinquent
payment, the following: all real estate taxes, special assessments or
installments thereof (which relate to the period of the Term of this Lease only,
and not installments for obligations which relate to periods prior to or after
the Term,

 

19



--------------------------------------------------------------------------------

which shall be Landlord’s responsibility), including interest accrued thereon,
water rates and charges, sewer rates and charges, charges for public utilities,
other governmental charges, payments or charges under covenants, conditions and
restrictions now of record or hereafter of record and permitted by this Lease
(but not including any mortgages or financing of Landlord), including, without
limitation, the Master Deed (except as otherwise expressly set forth herein),
with respect to obligations which relate to the period of the Term of this Lease
only, and not for obligation which relate to periods prior to or after the Term
(which shall be Landlord’s responsibility), without particularizing by any known
name or by whatever name hereafter called, and whether any of the foregoing be
general or special, ordinary or extraordinary, foreseen or unforeseen (all of
which are sometimes herein referred to as “Impositions”), which at any time
during the Term may have been or may be assessed, levied, confirmed, imposed
upon, or become a lien on the Demised Premises, or any portion thereof, or any
appurtenance thereto, or rents therefrom (subject to Section 5.1.4), and which
are due and payable during the Term. If any Impositions require the payment for
capital items or of capital expenditures, Tenant’s and Landlord’s respective
shares thereof shall be allocated as provided in Section 8.7. In addition, if
any matters of record imposed any obligations that do not relate exclusively to
the Demised Premises, Landlord shall be responsible for and shall pay and
perform such obligations to the extent the same do not relate exclusively to the
Demised Premises (except matters under the Condominium Documents shall be
allocated as otherwise provided in this Lease).

5.1.2. Impositions payable by Tenant shall be reduced by any deferral,
abatement, or other tax-lowering adjustment received by Landlord (net of all
reasonable third party out-of-pocket costs incurred by Landlord to obtain the
same) from any taxing or other authorities.

5.1.3. If Landlord or its Affiliates (as herein defined) receives any rebates,
refunds, allowances, incentives, abatements or similar benefits on account of or
by reason of Landlord’s performance of Landlord’s Work or Tenant’s use and
occupancy of the Demised Premises, it is agreed that the net amount of such
rebates, refunds, allowances, incentives, abatements or similar benefits, after
deduction of any reasonable, out-of-pocket amounts incurred by Landlord and paid
by Landlord to unrelated third parties to secure the same, shall be for the sole
use and benefit of Tenant and passed through or paid directly to Tenant within
sixty (60) days after such benefit is received by Landlord. Without limiting the
generality of the foregoing, it is anticipated that a sales tax rebate or
exemption incentive will be applicable to Landlord’s construction of the
Landlord’s Improvements, or certain portions thereof, pursuant to which state
sales taxes paid by Landlord, its contractor, subcontractors, and suppliers on
account of the Landlord’s Improvements, or portions thereof, will be rebated and
such rebates shall be for the sole use and benefit of and be the sole property
of Tenant. Landlord shall, and shall cause it contractors, subcontractors and
suppliers, to state the amount of sales taxes paid or exempted to be separately
stated in all invoices and billings and will provide, on a monthly basis to
Tenant, copies of invoices and bills, and shall use reasonable efforts to
furnish any other documents, certifications, or other reports, writings and
information necessary for Tenant to comply with the reporting requirements of
the applicable governmental authority having jurisdiction to receive the full
amount of the available sales tax rebates, refunds, allowances, incentives,
abatements or similar benefits, to the extent such information can be reasonably
obtained. Tenant (and not Landlord) shall be solely responsible for complying
with any such sales tax rebate or exemption incentive program, filing all forms
in connection therewith and coordinating disbursement of any sales tax rebates
or exemption incentive payments; provided, however, if Landlord receives any
such sales tax rebates or exemption incentive payments or the benefit of any
sales tax exemptions, then Landlord shall deliver the same to Tenant within
sixty (60) days after such benefit is received by Landlord. Anything herein to
the contrary notwithstanding, if Landlord anticipates incurring additional
out-of-pocket costs to be paid to unrelated third parties pertaining to the
sales tax rebates, Landlord shall promptly notify Tenant in writing, and unless
Tenant shall notify Landlord in writing within three (3) business days following
receipt of Landlord’s notice that Tenant will reimburse such cost, Landlord
shall not be obligated to incur such cost or take the actions related thereto.
If Tenant approves in writing, Tenant shall be responsible for payment to
Landlord, within thirty (30) days after invoices provided from time to time, of
the reasonable, out-of-pocket costs incurred by Landlord and paid by Landlord to
unrelated third parties and so approved by Tenant, to secure any such sales tax
rebate or exemption incentive. If, under applicable accounting, reporting or
legal requirements that are applicable to Tenant, Tenant reasonably requires
information on the costs of the Landlord’s Improvements expended by Landlord,
then Landlord will supply to Tenant such information as is reasonably requested
by Tenant from time to time on the amounts expended by Landlord on the
Landlord’s Improvements, so that Tenant can comply with such reporting and legal
requirements. Landlord has not, and shall not, enter into any PILOT-type
agreements without Tenant’s approval. For purposes of this Lease, an “Affiliate”
(or affiliate, where not capitalized) of any person shall mean any other person
directly or indirectly controlling, controlled by or under common control with,

 

20



--------------------------------------------------------------------------------

such person. For purposes of this definition, the term “control” (including the
correlative meaning of the terms “controlling”, “controlled by” and “under
common control with”), as applied with respect to any person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such person whether through the
ownership of voting securities or by contract or otherwise, provided (but
without limiting the foregoing) that no pledge of voting securities of any
person without the current right to exercise voting right with respect thereto
shall by itself be deemed to constitute control over such person.

5.1.4. Impositions shall not include any (1) income, excise, profits, estate,
inheritance, succession, gift, transfer, franchise, capital, or other tax or
assessment upon Landlord; or (2) fine, penalty, cost or interest for any tax or
assessment, or part thereof, which Landlord or its lender failed to timely pay
(except to the extent attributable to Tenant’s failure to timely pay the same)
or other charges, or transfer taxes arising from the initial construction or
expansion of the Center or the Demised Premises, the sale of the Demised
Premises. Landlord represents to Tenant that, to the best of Landlord’s
knowledge, as of the date of this Lease and as of the Commencement Date, no
portion of the Demised Premises is or will be (i) subject to the beneficiary of
an abatement, exemption and/or phase-in of taxes, or (ii) subject to any special
assessment or similar charges, or (iii) included in any special improvement
district(s) which would result in higher taxes or other similar impositions that
would exist in the absence of such district(s).

Section 5.2 Tenant’s Right to Contest Impositions. Tenant shall have the right,
at its own expense, to contest the amount or validity, in whole or in part, of
any Imposition by appropriate proceedings diligently conducted in good faith, so
long as such contest shall not subject the Demised Premises to forfeiture or
subject Landlord to criminal or civil liability, fines, or other loss, cost or
damage for which Tenant shall not have made satisfactory arrangements with
Landlord to indemnify and/or reimburse Landlord. Tenant may postpone or defer
payment of such Imposition if (a) the Demised Premises or any portion thereof
would, by reason of such postponement or deferment not be in danger of being
forfeited or lost, or, if (a) is not applicable, (b) Tenant shall have deposited
with Landlord cash or other security reasonable acceptable to Landlord, together
with all interest and penalties which may accrue, in Landlord’s reasonable
judgment, in connection therewith, and all charges that may or might be assessed
against or become a charge on the Demised Premises, or any portion thereof,
during the pendency of such proceedings. If, during the continuance of such
proceedings, Landlord shall, from time to time, reasonably deem the amount
deposited, as aforesaid, insufficient, Tenant shall, upon demand of Landlord,
make additional deposits of such additional sums of money or such additional
certificates of deposit as Landlord may reasonably request. Upon failure of
Tenant to make such additional deposits, the amount theretofore deposited may be
applied by Landlord to the payment, removal and discharge of such Imposition,
and the interest, fines and penalties in connection therewith, and any costs,
fees (including attorneys’ fees) and other liability (including costs incurred
by Landlord) accruing in any such proceedings. Upon the termination of any such
proceedings, Tenant shall pay the amount of such Imposition or part thereof, if
any, as finally determined in such proceedings, the payment of which may have
been deferred during the prosecution of such proceedings, together with any
costs, fees, including attorneys’ fees, interest, penalties, fines and other
liability in connection therewith, and upon such payment Landlord shall return
all amounts or security deposited with it with respect to the contest of such
Imposition, as aforesaid, or, at the written direction of Tenant, Landlord shall
make such payment out of the funds on deposit with Landlord and the balance, if
any, shall be returned to Tenant. Tenant shall be entitled to the refund of any
Imposition, penalty, fine and interest thereon received by Landlord which have
been paid by Tenant or which have been paid by Landlord but for which Landlord
has been previously reimbursed in full by Tenant. Landlord shall not be required
to join in any proceedings referred to in this Section 5.2 unless the provisions
of any law, rule or regulation at the time in effect shall require that such
proceedings be brought by or in the name of Landlord, in which event Landlord
shall join in such proceedings or permit the same to be brought in Landlord’s
name upon compliance with such conditions as Landlord may reasonably require.
Landlord shall not ultimately be subject to any liability for the payment of any
fees, including attorneys’ fees, costs and expenses in connection with such
proceedings. Tenant agrees to pay all such fees (including reasonable attorneys’
fees), costs and expenses or, on demand, to make reimbursement to Landlord for
such payment. During the time when any such certificate of deposit or other
security is on deposit with Landlord, and prior to the time when the same is
returned to Tenant or applied against the payment, removal or discharge of
Impositions, as above provided, Tenant shall be entitled to receive all interest
paid thereon, if any. Cash deposits shall not bear interest. Any refunds or
rebates of Impositions paid by Tenant, including any sums received by Landlord
after the Term expired, shall be paid or refunded to Tenant following deduction
of any reasonable, third party, out-of-pocket costs incurred by Landlord in
connection therewith, which obligation shall survive the Term.

 

21



--------------------------------------------------------------------------------

Section 5.3 Levies and Other Taxes. If, at any time during the Term, any method
of taxation upon the Demised Premises shall be such that there shall be levied,
assessed or imposed on Landlord, or on the Basic Rent or Additional Rent, or on
the Demised Premises or on the value of the Demised Premises, or any portion
thereof, a capital levy, sales or use tax, gross receipts tax, transaction
privilege tax, rent tax or other tax on the gross rents received therefrom, or a
franchise tax, or an assessment, levy or charge measured by or based in whole or
in part upon such rents or value, Tenant covenants to pay and discharge the
same; provided, however, if the amount or rate of any tax or excise levied
against the rents of Landlord shall be increased by reason of any other revenue,
receipts or property owned by Landlord other than the Demised Premises, then,
and in that event, Tenant shall not be obligated to pay the portion of such
increased amount attributable to such other property, but only such tax as
Landlord would be obligated to pay in the event it derived no revenue from any
source other than the Demised Premises nor owned any property other than the
Demised Premises. Nothing in this Lease contained shall require Tenant to pay
any municipal, state or federal income or excess profits taxes assessed against
Landlord, or any municipal, state or federal capital levy, estate, succession,
inheritance or transfer taxes of Landlord, or corporation or entity franchise
taxes imposed upon any corporate or other entity owner of the fee of the Demised
Premises.

Section 5.4 Evidence of Payment. Tenant covenants to furnish Landlord, within
thirty (30) days after the date upon which any Imposition or other tax,
assessment, levy or charge is payable by Tenant, official receipts of the
appropriate taxing authority, or other appropriate proof satisfactory to
Landlord, evidencing the payment of the same. The certificate, advice or bill of
the appropriate official designated by law to make or issue the same or to
receive payment of any Imposition or other tax, assessment, levy or charge may
be relied upon by Landlord as sufficient evidence that such Imposition or other
tax, assessment, levy or charge is due and unpaid at the time of the making or
issuance of such certificate, advice or bill.

ARTICLE VI

INSURANCE

Section 6.1 Tenant’s Casualty Insurance Obligations. Tenant, at its sole cost
and expense, shall obtain and continuously maintain in full force and effect
during the Term, commencing with the date that rental (full or partial)
commences, policies of insurance covering the Improvements constructed,
installed or located on the Demised Premises and which have been delivered to
Tenant, naming Landlord and Tenant as insureds as their interest may appear, and
the Association as a loss payee with respect to Limited Common Elements only and
the Association as an additional insured with respect to liability policies only
against (i) loss or damage by fire; (ii) loss or damage from such other risks or
hazards now or hereafter embraced by a so-called “extended coverage
endorsement,” including, but not limited to, windstorm, hail, explosion,
vandalism, riot and civil commotion, damage from vehicles, smoke damage, water
damage and debris removal; (iii) loss for flood if the Demised Premises is in a
designated flood or flood insurance area; (iv) loss for damage by earthquake if
the Demised Premises is located in an earthquake prone area; (v) loss from
so-called explosion, collapse and underground hazards; and (vi) loss or damage
from such other risks or hazards of a similar or dissimilar nature which are now
or may hereafter be customarily insured against with respect to improvements
similar in construction, design, general location, use and occupancy to the
Improvements, and shall maintain rent loss insurance as required by
Section 6.2.3 below. At all times, such insurance coverage shall be in an amount
equal to one hundred percent (100%) of the then Full Replacement Cost (as herein
defined) of the Improvements and shall include a so-called “agreed value
endorsement.” The term “Full Replacement Cost” shall mean the cost of replacing
the Improvements without deduction for depreciation or wear and tear, and it
shall include a reasonable sum for architectural, engineering, legal,
administrative and supervisory fees connected with the restoration or
replacement of the Improvements in the event of damage thereto or destruction
thereof. Such policy may contain a commercially reasonable “deductible”
provision. In the event of any loss or damage to the Demised Premises, Tenant
shall pay to Landlord upon demand in cash the amount of any such deductible
applicable to such loss or damage. Full Replacement Cost shall be determined
from time to time (but not more frequently than once every twelve (12) months,
at the request of Landlord, or its mortgagee, by an appraiser, engineer,
architect or contractor designated by Landlord and reasonably acceptable to and
paid by Tenant. No omission on the part of Landlord to request any such
determination shall relieve Tenant of any of its obligations under this
Section 6.1, nor shall any acceptance or acquiescence by Landlord in any amount
of insurance tendered or offered to Landlord by Tenant relieve Tenant of any of
its obligations in this Agreement. If a sprinkler system shall be located in the
Improvements, sprinkler leakage insurance in form and amount reasonably
satisfactory to Landlord shall be procured and continuously maintained by Tenant
at Tenant’s sole cost and expense. For the period prior to the date when full
rental commences hereunder, Landlord, at its sole

 

22



--------------------------------------------------------------------------------

cost and expense, shall maintain in full force and effect, on a completed value
basis, insurance coverage on the Building on Builder’s Risk or other comparable
coverage. Landlord agrees that Tenant may cause to be inserted in the policy or
policies of insurance required by this Section 6.1 a so-called “waiver of
subrogation clause” as to Tenant.

Section 6.2 Tenant’s Liability and Other Insurance Coverage. During the Term,
Tenant, at its sole cost and expense, but for the mutual benefit of Landlord and
Tenant, shall obtain and continuously maintain in full force and effect the
following insurance coverage:

6.2.1. Commercial general liability insurance against any loss, liability or
damage on, about or relating to the Demised Premises, or any portion thereof,
with limits of not less than Five Million and 00/100 Dollars ($5,000,000.00) on
an occurrence basis. Any such insurance obtained and maintained by Tenant shall
name Landlord, and, to the extent required by the Condominium Documents, the
Association as additional insureds therein and shall be obtained and maintained
from and with a reputable and financially sound insurance company authorized to
issue such insurance in the state in which the Demised Premises are located.
Such insurance shall specifically insure (by contractual liability endorsement)
Tenant’s indemnification obligations provided in this Lease, including, without
limitation, those under Section 20.3 and shall expressly state that Tenant’s
insurance will be provided on a primary and non-contributory basis.

6.2.2. Boiler and pressure vessel (including, but not limited to, pressure
pipes, steam pipes and condensation return pipes) insurance, provided the
Building contains a boiler or other pressure vessel or pressure pipes, in an
amount reasonably satisfactory to Landlord. Landlord shall be named as an
additional insured in such policy or policies of insurance.

6.2.3. Tenant shall maintain insurance coverage (including loss of use and
business interruption coverage, with twelve (12) month’s rent loss coverage)
upon Tenant’s business and upon all personal property of Tenant or the personal
property of others kept, stored or maintained on the Demised Premises against
loss or damage by fire, windstorm or other casualties or causes for such amount
as Tenant may desire. Landlord shall have no claim or interest in any insurance
proceeds or awards on Tenant’s property. All rent loss insurance awards covering
the rentals due under this Lease shall be payable to Landlord, and Tenant shall
pay to Landlord the amount of any deductible or self-insured retention
maintained under such policy within ten (10) days after Landlord’s demand
following the occurrence of any covered loss, at the same time and amount as
rent would otherwise be due under this Lease had the event triggering such
rental loss not have occurred. If Landlord has a reasonable objection to the
rent loss policy maintained by Tenant, and after reasonable notice Tenant fails
to satisfy Landlord’s objection, Landlord may elect to carry such rent loss
insurance directly on commercially reasonable terms and rates similar to that
carried on other properties owned by Landlord or its affiliates in the
geographic area, and Tenant shall reimburse Landlord the cost of premiums
therefor within ten (10) days after Landlord’s demand.

6.2.4. Any liability insurance required to be maintained pursuant to the
Condominium Documents providing liability coverage for the Association, to the
extent not provided pursuant to Section 6.2.1 hereof.

6.2.5. Such other insurance, and in such amounts as may from time to time be
reasonably required by Landlord, against other insurable hazards which at the
time are commonly insured against in the case of premises and/or buildings or
improvements similar in construction, design, general location, use and
occupancy to those on or appurtenant to the Demised Premises, and which is
reasonably available at commercially reasonable rates.

Anything herein to the contrary notwithstanding, in the event of any conflict
between any provision of this Article and any provisions of the Condominium
Documents, as they exist on the date hereof, which require additional or
different insurance, then Tenant shall not be responsible to carry such
additional or different insurance (or reimburse Landlord for any of Landlord’s
costs and expenses if Landlord carries the same). If the Condominium Documents
are amended after the date hereof to change such insurance requirements and, in
connection with any such amendment, Landlord has complied with the conditions
and limitations set forth in Section 20.25, then Tenant shall be responsible for
maintaining the insurance (or reimburse Landlord for any of Landlord’s costs and
expenses if Landlord carries the same) as required by the amended Condominium
Documents.

 

23



--------------------------------------------------------------------------------

The insurance set forth in this Section 6.2 shall be maintained by Tenant at not
less than the limits set forth herein until reasonably required to be changed
from time to time by Landlord, in writing, whereupon Tenant covenants to obtain
and maintain thereafter such protection in the amount or amounts so required by
Landlord.

Section 6.3 Insurance Provisions. All policies of insurance required by
Section 6.1 shall provide that the proceeds thereof shall be payable to
Landlord, and if Landlord so requests to the holder of any mortgages now or
hereafter becoming a lien on the fee of the Demised Premises, or any portion
thereof, as the interest of such purchaser or holder appears pursuant to a
standard named insured or mortgagee clause, to be similarly held in trust.
Tenant shall not, on Tenant’s own initiative or pursuant to request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required in Section 6.1 hereof,
unless Landlord is named therein as a named insured with loss payable as in said
Section 6.1 provided. Tenant shall immediately notify Landlord whenever any such
separate insurance is taken out and shall deliver to Landlord duplicate
originals thereof or original certificates evidencing the same with true copies
of such insurance policies attached. All such policies of insurance shall
provide that any loss shall be payable to Landlord notwithstanding any act or
omission of Tenant which might otherwise result in a forfeiture or reduction of
such insurance.

Each policy required under this Article VI shall have attached thereto (i) an
endorsement that such policy shall not be cancelled or materially changed
without at least thirty (30) days prior written notice to Landlord, and (ii) an
endorsement to the effect that the insurance as to the interest of Landlord
shall not be invalidated by any act or neglect of any person. All policies of
insurance shall be written in companies reasonably satisfactory to Landlord and
licensed in the state in which the Demised Premises are located, and shall be
written in such form and shall be distributed in such companies as shall be
reasonably satisfactory to Landlord. Such policies (or certificates of insurance
acceptable to Landlord) shall be delivered to Landlord endorsed “Premium Paid”
by the company or agent issuing the same or accompanied by other evidence
satisfactory to Landlord that the premiums thereon have been paid. Such policies
(or certificates of insurance acceptable to Landlord) and evidence of payment
shall be delivered to Landlord upon commencement of the Term; and prior to
expiration of such policy, a new policy (or certificates of insurance acceptable
to Landlord), plus evidence of premium payment, shall be delivered to Landlord
not less than twenty (20) days prior to the expiration of the then current
policy term.

Section 6.4 Self-Insurance. All insurance required to be maintained under this
Article by Tenant may be provided under: (i) an individual policy covering this
location; (ii) a blanket policy or policies which includes other liabilities,
properties and locations of Tenant or its affiliates (provided that: (a) the
amount of the total insurance available shall be at least the protection
equivalent to separate policies in the amounts herein required, and (b) in all
other respects, any such policy or policies shall comply with the applicable
provisions of this Article VI); (iii) a plan of self-insurance, so long as
Tenant maintains, during the period of such self-insurance, a tangible financial
net worth (calculated in accordance with generally accepted accounting
principles, consistently applied) of at least One Hundred Fifty Million Dollars
($150,000,000); or (iv) a combination of any of the foregoing insurance
programs. To the extent any deductible is permitted or allowed as a part of any
insurance policy carried by Tenant in compliance with this Section then Tenant
shall be deemed to be covering the amount thereof under an informal plan of
self-insurance. At Landlord’s request, Tenant will provide Landlord with
reasonably satisfactory evidence establishing that Tenant has maintained a
tangible financial net worth (calculated in accordance with generally accepted
accounting principles) in excess of One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00). If Tenant elects to become a self-insurer, then Tenant shall
deliver to Landlord written notice of the coverages which it is self-insuring,
setting forth the amounts, limits and scopes of the self-insurance in respect to
each type of coverage self-insured. Tenant, at Landlord’s request, shall provide
to Landlord’s mortgagee or assignee a similar notice reasonably satisfactory to
such mortgagee or assignee and to Tenant setting forth the self-insured
coverages, if any, and stating that all losses shall be payable as set forth in
this Lease. Tenant agrees to be responsible for the payment of the equivalent
amount of insurance awards that would have been covered by the insurance policy
replaced by self-insurance, and any and all deductibles and self-insured
retentions, and such self-insurance shall not affect the waivers of Landlord and
Tenant described in Section 6.6 hereof.

Section 6.5 Landlord’s Liability Insurance. Landlord shall, at Tenant’s sole
cost and expense, maintain in full force and effect on and after the date of
this Lease and throughout the balance of the Term, commercial general liability
insurance with regard to the Demised Premises protecting and insuring Landlord,
naming Tenant as an “additional insured-lessee”, and having a combined single
limit of liability of not less than Ten Million Dollars ($10,000,000) for bodily
injury, death and property damage liability. Landlord shall have the right to

 

24



--------------------------------------------------------------------------------

carry its insurance under “blanket policies” covering the Center and other
properties provided that: (i) the amount of the total insurance available shall
be at least the protection equivalent to separate policies in the amounts herein
required, and (ii) in all other respects, any such policy or policies shall
comply with the applicable provisions of this Article VI.

Section 6.6 Waiver of Subrogation. Tenant and Landlord, on their own behalf and
on behalf of anyone claiming under or through either one by way of subrogation,
hereby release and waive all rights of recovery and causes of action against
each other from any and all liability for any loss or damage to property or
resulting from damage to such property (and, in either case, any resulting loss
of business or rental income), whether caused by the negligence or fault of the
other party, which is normally insured under Special Form property insurance
(formerly known as “All-Risk”) and time element insurance required to be
maintained hereunder. In the event either Landlord or Tenant is a self-insurer
or maintains a deductible (as either may be permitted hereunder), then the
self-insuring party or the party maintaining the deductible hereby releases the
other party from any liability arising from any event which would have been
covered had the required insurance been obtained and/or the deductible not been
maintained. Landlord and Tenant shall cause each property insurance policy
carried by either of them insuring the Demised Premises or the contents thereof,
to provide that the insurer waives all rights of recovery by way of subrogation
or otherwise against the other party hereto in connection with any loss or
damage which is covered by such policy or that such policy shall otherwise
permit, and shall not be voided by the releases provided above.

Section 6.7 Unearned Premiums. Upon expiration of the Term, the unearned
premiums upon any insurance policies or certificates thereof lodged with
Landlord by Tenant shall, subject to the provisions of Article XIII hereof, be
payable to Tenant, provided that no Event of Default by Tenant shall have
occurred and then be continuing.

ARTICLE VII

UTILITIES

Section 7.1 Payment of Utilities. During the Term (except for impact fees, hook
up charges, connection fees, utility capacity reservations and similar changes
which Landlord is obligated to pay as part of and as a condition to performance
of Landlord’s Work), Tenant will pay, when due, all charges of every nature,
kind or description for utilities services consumed in the Demised Premises, or
including all charges for water, sewage, heat, gas, light, garbage, electricity,
telephone, steam, power or other public or private utility services. Prior to
the Rent Commencement Date, Tenant shall pay for all utilities or services at
the Demised Premises used by it or its agents, employees or contractors. Tenant
shall not be obligated to purchase utilities directly from Landlord, or any
utility provider designated by Landlord, but if it does so, Landlord shall not
charge or collect any fee, profit or mark-up, and all discounts or rebates or
incentives as are available shall be credited to Tenant.

Section 7.2 Additional Charges. In the event that any charge or fee which is not
assessed by reason of Landlord’s Work is required after the Commencement Date by
the state in which the Demised Premises are located, or by any agency,
subdivision or instrumentality thereof, or by any utility company furnishing
services or utilities to the Demised Premises, as a condition precedent to
furnishing or continuing to furnish utilities or services to the Demised
Premises, such charge or fee shall be deemed to be a utility charge payable by
Tenant. All utility lines, conduits and underground facilities outside the
Building shall be kept, maintained, repaired and replaced by Landlord, at its
sole cost and expense, subject to Section 8.7.

Section 7.3 Interruption. Notwithstanding any provision of this Lease to the
contrary, in the event utilities serving the Demised Premises are disrupted, and
to the extent such disruption is caused by the gross negligence or willful
misconduct of Landlord, its agents, contractors, servants or employees, Landlord
shall promptly restore the affected utilities at Landlord’s sole cost and
expense. If the disrupted utilities are not restored within three (3) business
days after the Landlord receives written notice from Tenant of such disruption,
and Tenant is unable to conduct business in the Demised Premises as a result
thereof, then Rent shall be equitably abated during the period of disruption,
and Landlord shall have no liability for any special or consequential damages or
lost profits of Tenant arising therefrom, except to the extent claimed by third
parties.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

REPAIRS

Section 8.1 Tenant’s Repairs. Except for those obligations of Landlord expressly
set forth in this Lease, or those of the Association under the Condominium
Documents, Tenant, at its sole cost and expense, throughout the Term, shall take
good care of the Demised Premises (including any improvements hereafter erected
or installed on the Land), and shall keep and maintain the same in good order,
condition and repair, (ordinary wear and tear, and damage by fire, other
casualty or condemnation excepted). Tenant shall make and perform all routine
maintenance thereof and all necessary repairs and replacements thereto, interior
and exterior, which are not expressly the obligation of Landlord under this
Lease (or the Association under the Condominium Documents) except Landlord and
not Tenant shall be responsible for damage or repairs made necessary to the
extent caused by the negligence or willful misconduct of Landlord). All repairs
and replacements made by Tenant shall be at least equal in quality and cost to
the original work and shall be made by Tenant in accordance with all laws,
ordinances and regulations whether heretofore or hereafter enacted. The
necessity for or adequacy of maintenance, repairs and replacements shall be
measured by the standards which are appropriate for improvements of similar
construction, age and class, provided that except for Landlord’s obligation or
those of the Association Tenant shall in any event make all repairs and
replacements necessary to avoid any structural damage or other damage or injury
to the Improvements.

Section 8.2 Maintenance. Except as otherwise expressly provided in this Lease,
or Condominium Documents, and except to the extent the same are required to be,
performed by the Association pursuant to the Master Deed, or Landlord under this
Lease, Tenant, at its sole cost and expense, shall take good care of, repair,
maintain and replace all driveways, pathways, roadways, sidewalks, curbs,
parking areas, loading areas, landscaped areas, entrances and passageways on the
Demised Premises in good order and repair and shall promptly remove all
accumulated snow, ice and debris from any and all driveways, pathways, roadways,
sidewalks, curbs, parking areas, loading areas, entrances and passageways on the
Demised Premises, and keep all portions of the Demised Premises, including areas
appurtenant thereto, in a clean and orderly condition free of snow, ice, dirt,
rubbish, debris and unlawful obstructions. Further, Tenant shall keep the
Demised Premises safe for human occupancy and use.

Section 8.3 Tenant’s Waiver of Claims Against Landlord. Except as otherwise
provided in this Lease, Landlord shall not be required to furnish any services
or facilities or to make any repairs or alterations in, about or to the Demised
Premises or any improvements hereafter erected thereon, and Tenant hereby
assumes the full and sole responsibility for the condition, operation, repair,
replacement, maintenance and management of the Demised Premises and all
improvements hereafter erected thereon. Subject to Landlord’s obligations
expressly set forth in this Lease, Tenant hereby waives any rights created by
any law now or hereafter in force to make repairs to the Demised Premises or
improvements hereafter erected thereon at Landlord’s expense.

Section 8.4 Prohibition Against Waste. Tenant shall not do or suffer any waste
or damage, disfigurement or injury to the Demised Premises, or any improvements
hereafter erected thereon, or to the fixtures or equipment therein, or permit or
suffer any overloading of the floors or other use of the Improvements that would
place an undue stress on the same or any portion thereof beyond that for which
the same was designed.

Section 8.5 Intentionally Omitted.

Section 8.6 Misuse or Neglect. Tenant shall be responsible for all repairs to
the Building which are made necessary by any misuse or neglect by: (i) Tenant or
any of its officers, agents, employees, contractors, licensees or subtenants; or
(ii) any visitors, patrons, guests or invitees of Tenant or its subtenant while
in or upon the Demised Premises.

Section 8.7 Landlord’s Replacement Obligations. Notwithstanding anything
contained in this Article VIII or any other provision of this Lease to the
contrary (except for damage or repairs made necessary to the extent caused by
the negligence or willful misconduct of Tenant, which shall be performed by
Tenant at Tenant’s sole cost and expense), and subject to any other obligations
of Landlord under this Lease, during the Term, Landlord, at its sole cost and
expense, and in a similar manner to similar Class A office buildings located in
the greater Princeton, New Jersey metropolitan area, shall make any necessary
replacements to the structure and structural elements of the Building, which
shall mean (and be limited to) the following: the footings, foundation, roof,
gutters, flashings,

 

26



--------------------------------------------------------------------------------

structural steel, structural concrete and other load bearing elements of the
Building, exterior walls of the Building, bearing walls (excluding doors and
glass), exterior windows (excluding plate glass), structural columns, joists,
and floors of the Building, and all subsurface soils conditions and subsurface
support under or supporting the Building or the Limited Common elements. Except
as otherwise expressly provided in this Lease, Tenant (and not Landlord) shall
be responsible for the cost of any and all repairs and replacements to the
Demised Premises.

If Tenant is required to (i) repair or replace the elevators, mechanical systems
(i.e., any rooftop mounted air handling equipment, any fan-powered variable air
volume boxes, any pinch-off variable air volume boxes, and any controls
associated with the foregoing), electrical, HVAC, plumbing, fire, sprinkler and
life safety systems of the Building, (ii) make any repairs or replacements under
Section 8.1, (iii) make any expenditures under Section 9.1, (iv) contribute any
amounts pursuant to the Condominium Documents for capital repairs, capital
replacements, capital assessments, or capital reserves, and/or (v) pay any
capital items required under the Condominium Documents, and, in each instance,
such repair or replacement or payment constitutes a capital improvement or
capital expenditure whose useful life (or depreciation or amortization period)
according to generally accepted accounting principles consistently applied (and
not income tax purposes) extends beyond the Term (exclusive of any unexercised
Renewal Term), then the reasonable out-of-pocket cost of such (following
deduction of any amounts to the extent covered by any warranty or guaranty) as
evidenced by paid bills and invoices in reasonable detail, shall be divided
between Landlord and Tenant, with Tenant paying that percentage of the cost
determined by dividing the number of remaining months in the Term (exclusive of
any unexercised Renewal Term) by the number of months of the useful life of such
improvements determined as aforesaid, and Landlord shall pay the balance, if
any; provided, however, if Tenant subsequently exercises a Renewal Term, then,
thirty (30) days prior to the commencement of the applicable Renewal Term,
Tenant will reimburse Landlord for those costs (or portion thereof as
appropriate) applicable to such Renewal Term and previously paid by Landlord as
if the original allocation of costs had included the exercised Renewal Term
within the remaining months in the Term. Nothing herein shall obligate Tenant to
pay for any costs to the extent covered by a warranty for the Landlord’s Work,
or for damage or repairs to the extent caused by the negligence or willful
misconduct of Landlord or any portion of Landlord’s costs or obligations under
Section 9.1 or Section 9.3 below.

Notwithstanding the foregoing, if Tenant is required to repair or replace the
elevators in the Building during the first ten (10) years following the
Commencement Date or the mechanical systems (i.e., any rooftop mounted air
handling equipment, any fan-powered variable air volume boxes, any pinch-off
variable air volume boxes, and any controls associated with the foregoing) of
the Building during the first five (5) years following the Commencement Date,
and such expenditure is a capital item or capital expenditure, then the
reasonable out-of-pocket cost of such item (following deduction of any amounts
to the extent covered by any warranty or guaranty), as evidenced by paid bills
and invoices in reasonable detail, shall be divided between Landlord and Tenant,
with Tenant paying that percentage of the cost determined by dividing the number
of remaining months in the Term (exclusive of any unexercised Renewal Term)
after the expiration of the applicable 10-year period or 5-year period set forth
above, by number of months of the useful life of such improvements according to
generally accepted accounting principles consistently applied (and not tax
purposes), and Landlord shall pay the balance, if any; provided, however, if
Tenant subsequently exercises a Renewal Term, then, within thirty (30) days
following Tenant’s exercise of the Renewal Term, Tenant will reimburse Landlord
for those costs (or portion thereof as appropriate) applicable to such Renewal
Term and previously paid by Landlord as if the original allocation of costs had
included the exercised Renewal Term within the remaining months in the Term.

By way of example, if Tenant replaces an elevator prior to the end of ten
(10) years following the Commencement Date, at a time when 180 months remain in
the initial Term and the useful life of the replacement is thirty (30) years,
Tenant’s share is a fraction of the cost whereby 120 months is the numerator and
360 is the denominator, or one-third of the cost, and Landlord share is
two-thirds of the replacement cost, subject to further adjustment if Tenant
exercises one or more Renewal Terms as provided above.

Anything herein to the contrary notwithstanding, Tenant (and not Landlord) shall
be responsible for the cost of any and all repairs and replacements to the
Demised Premises, capital or otherwise, to the extent the need for such repair
or replacement is caused by the negligence or willful misconduct of Tenant, its
agents, employees and/or contractors, without regard to whether the same would
be covered by any guarantee or warranty or would otherwise be the obligation of
Landlord to replace pursuant to this Lease.

 

27



--------------------------------------------------------------------------------

During the Term, Tenant shall not allow to be overloaded the roof of the
Building. Tenant shall have the exclusive use and occupancy of the Building roof
for purposes ancillary to the Permitted Use, including access for maintenance
and repairs, provided no materials or equipment shall be placed upon the roof of
the Building without the prior written consent of Landlord, which will not be
unreasonably withheld, delayed or conditioned. At any time that any person goes
upon the roof of the Building or any materials or equipment are placed upon such
roof, Tenant shall reasonably notify and allow Landlord or its agent to inspect
and approve the roof operation or procedure and shall not take any action
affecting the roof without Landlord’s approval. Subject to the limitations in
this Lease, Tenant shall be required to perform routine maintenance and routine
repairs on the roof of the Building and agrees to perform all routine
maintenance and repairs according to the recommendations of the installer of the
roof all with a contractor, and in accordance with procedures, reasonably
acceptable to Landlord. Notwithstanding anything in this Lease to the contrary,
in the event that (i) Tenant at any time subjects the floors of the Building or
any part thereof to any load exceeding the live load capacity of such floors or
fails to use all reasonable and prudent storage techniques, including, without
limitation, even distribution of weight loads, (ii) Tenant acts or fails to act
in such a manner as to invalidate, void, nullify, or impair any warranty
obtained by Landlord for any component of the Building which is subject to
Landlord’s repair obligations under this Section 8.7, (iii) Tenant, its agents,
employees, contractors, customers or invitees, causes any structural damage in
breach of Tenant’s covenants under this Lease, or (iv) Tenant breaches or
defaults under any provision of this Lease and as a result thereof, repairs to
the Building are made necessary, then the cost of any resulting repairs shall be
immediately due and payable by Tenant as Additional Rent.

Landlord agrees it will not unreasonably withhold, delay or condition its
consent to installation by Tenant of satellite dishes, micro dishes,
communication equipment and devices, solar energy panels or other energy
generating or saving devices or other equipment or installations (collectively,
the “Equipment”) on the Building roof, so long as any roof top work shall keep
the Building watertight and not void of any roof warranties and Tenant otherwise
complies with the provisions of this Lease. Tenant shall be solely responsible
for the installation of the Equipment and shall, as a condition to installing
and maintaining the Equipment and at Tenant’s sole cost and expense, (i) submit
plans and specifications depicting the size, location and manner of installation
of the Equipment to be approved by Landlord, and (ii) secure all necessary
consents and approvals from all governmental and other authorities having
jurisdiction to construct, operate and maintain the Equipment. The Equipment
shall be installed subject to and in accordance with the conditions and
limitations set forth in Article XIX. Tenant shall indemnify, defend and hold
harmless Landlord from and against all losses, damages, costs and expenses
arising from or relating to the installation, maintenance and repair of the
Equipment. All Equipment shall be constructed and maintained by Tenant in good
repair and working condition, in accordance with applicable laws, ordinances,
rules and regulations and in compliance with the requirements of the insurers of
the Demised Premises, and Tenant shall comply with any and all reasonable
regulations concerning the operation or maintenance of the Equipment as Landlord
may adopt from time to time. Tenant shall pay all taxes of any kind or nature
whatsoever levied upon the Equipment and all licensing fees, franchise taxes and
other charges, expenses and other costs of any nature whatsoever relating to the
construction, ownership, maintenance and operation of the Equipment. Tenant
shall pay for the cost of all electrical power for the normal operation of the
Equipment, which utility cost shall be paid for by Tenant. The installation and
operation of the Equipment shall not interfere with the safety or operation of
the Center, and shall not void in any respect any provision or violate
requirement of any bond or guaranty covering the roof or any other portion of
the Building. Tenant shall use contractors and labor compatible with, and who
will work in harmony with, those engaged in any work being performed by
Landlord. Tenant shall ensure that the Equipment shall not interfere with the
operation of any other communications, electric or other equipment at the
Center. Upon receipt, Tenant shall give to Landlord copies of any written
notices which Tenant receives from third parties that any of the Equipment is or
may be in violation of any law, ordinance, or regulation. Tenant, upon
termination of this Lease, vacation of the Demised Premises, or the removal or
alteration of the Equipment for any reason, shall be responsible for the repair,
painting, and/or replacement of the Building surface where the Equipment is
attached.

Tenant shall notify Landlord as soon as reasonably possible after becoming aware
of any item for which Landlord may be liable herein in such time as to avoid
prejudice to Landlord. Nothing in this Section 8.7 or in any other provision of
this Lease shall require Landlord to repair, restore, replace or rebuild or
otherwise be responsible for any of Tenant’s property, trade fixtures or
property of any third party. Landlord reserves the right to enter upon the
Demised Premises for the purpose of performing Landlord’s repair obligations
under this Section 8.7 during regular business hours or otherwise and to
temporarily close doors, entryways, spaces and corridors and to interrupt or
temporarily suspend services and facilities of the Demised Premises; provided,
however, in the exercise of the foregoing right, Landlord shall use reasonable
efforts to interfere with Tenant’s use and enjoyment of the Demised

 

28



--------------------------------------------------------------------------------

Premises as little as reasonably practical under the circumstances. No entry in
making any of such repairs shall be deemed an eviction or disturbance of
Tenant’s use or possession, or render Landlord liable for damages, by abatement
of Rent or otherwise or relieve Tenant from any obligation herein set forth.
Tenant shall take such action as clean-up or removal of its property if such
action is reasonably necessary in connection with the repairs required herein to
be performed by Landlord.

Landlord shall perform its covenants under this Section 8.7 in a first class
manner similar to other Class A office buildings in the geographic area of the
Building.

ARTICLE IX

COMPLIANCE WITH LAWS AND ORDINANCES

Section 9.1 Compliance with Laws and Ordinances. Except as hereinafter provided
or otherwise set forth in this Lease, Landlord shall be responsible, at
Landlord’s sole cost and expense, to comply with all laws, ordinances, orders,
rules, regulations and requirements of all federal, state, municipal and other
governmental bodies having jurisdiction over the Demised Premises (collectively
“Laws”), that pertain to the initial construction of Landlord’s Work, to any
work performed by Landlord pursuant to Landlord’s warranty provided in
Section 2.4, or for any violations or non-compliance with laws existing as of
the Commencement Date, and, throughout the Term, for any item for which Landlord
has responsibility to maintain and/or repair and/or replace under this Lease.
Except as otherwise provided in the immediately preceding sentence, Tenant shall
be responsible for compliance with all current and future Laws pertaining to the
Demised Premises, whether such compliance shall have been foreseen or
unforeseen, ordinary or extraordinary, and whether or not the same shall be
presently within the contemplation of Landlord or Tenant or shall involve any
change of governmental policy, or require extraordinary repairs, alterations or
additions by Tenant and irrespective of the costs thereof. Nothing herein shall
relieve Landlord of any obligation to perform the Landlord’s Work, nor to
correct defects therein, or of any of Landlord’s obligations for repairs or
replacements required in this Lease.

Section 9.2 Compliance with Permitted Encumbrances. Except as otherwise
expressly provided in this Lease, Tenant, at its sole cost and expense, shall
comply with (i) all agreements, contracts, easements, restrictions, reservations
or covenants of record as of the date of this Lease, that are listed on Exhibit
A-1, (ii) all agreements, contracts, easements, restrictions, reservations and
covenants which are recorded after the date of this Lease which are consented to
in writing by Tenant, which consent will not be unreasonably withheld if the
same are required by governmental authorities as a condition of issuance of any
permit for the performance of the Landlord’s Work, and (iii) all agreements,
contracts, easements, restrictions, reservations and covenants which are
recorded after the date of this Lease (subordinate, in the case of mortgages,
only to mortgages as to which the mortgagee has entered into an SNDA with Tenant
in accordance with this Lease, and nothing herein shall obligate the Tenant for
any obligations or liabilities of Landlord under or with respect to any such
mortgages) which are consented to in writing by Tenant, which consent will not
be unreasonably withheld, delayed or conditioned (and shall be deemed given if
Tenant fails to grant or withhold consent within five (5) business days after
Landlord provides a second written notice to Tenant which references this
Section of the lease and conspicuously states in bold, in 12 point font or
larger, that Tenant has failed within five (5) business days after Landlord’s
first written request to grant or withhold consent and if Tenant fails to
respond to the second written notice writhing five (5) business days of delivery
of the second notice, it shall be deemed that Tenant’s consent has been granted)
if the same do not materially and adversely affect Tenant’s use of the Demised
Premises as permitted by this Lease and Condominium Documents, do not impose on
Tenant an obligation to pay money that is not consistent with Tenant’s Lease
obligations, or materially increase Tenant’s obligations or materially diminish
Tenant’s rights under this Lease. Without limiting the generality of the
foregoing, Tenant, at its sole cost and expense, except as otherwise expressly
provided in this Lease shall comply with all that certain Amended and Restated
Master Deed of Princeton South Corporate Center Condominium dated as of June 20,
2011 (as amended, supplemented, restated or superseded from time to time in
accordance with Section 19.1 of the Master Deed, the “Master Deed” in accordance
with Section 20.25 of this Lease), made by Princeton South Development, L.L.C.,
the By-Laws (as amended, supplemented, restated or superseded from time to time,
the “By-Laws”) of Princeton South Corporate Center Condominium Association, Inc.
(the “Association”) in effect as of the date of this Lease, the rules and
regulations promulgated from time to time (the “Rules and Regulations”) by the
board of directors of the Association, and the provisions of the New Jersey
Condominium Act, N.J.S. 46:8B-1 et seq. (as the same may be amended,
supplemented, restated or superseded from time to time, collectively, the
“Condominium Documents”), subject, however to Section 20.25

 

29



--------------------------------------------------------------------------------

below. Tenant shall also comply with, observe and perform all provisions and
requirements of all policies of insurance at any time in force with respect to
the Demised Premises and required to be obtained and maintained under the terms
of Article VI hereof.

Section 9.3 Hazardous Materials. For purposes of this Section 9.3, “Hazardous
Substance” means any matter giving rise to liability under the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act, U.S.C. Section 9601 et
seq. (including the so-called “Superfund” amendments thereto), any other
applicable federal, state or local statute, law, ordinance, rule or regulation
governing or pertaining to any hazardous substances, hazardous wastes, chemicals
or other materials, including, without limitation, asbestos, polychlorinated
biphenyls, radon, petroleum and any derivative thereof or any common law theory
based on nuisance or strict liability (all of the foregoing statutes, laws,
ordinances, rules, regulations and common law theories being sometimes
hereinafter collectively referred to as “Hazardous Materials Laws”).

Landlord represents and warrants to Tenant that, to the best of Landlord’s
knowledge and except as disclosed in that certain Phase I Environmental Site
Assessment dated as of June 2011, and prepared by Landmark Environmental LLC
(the “Environmental Report”), as of the date hereof that: (a) to Landlord’s
knowledge the Demised Premises are free and clear of the presence of any and all
Hazardous Substances, in violation of applicable Hazardous Materials Laws
located at, on, in or under or emanating from the Demised Premises, (b) there
are no Hazardous Substances located at, on, in or under or emanating from the
Center (excluding the Demised Premises) requiring remediation under applicable
laws, (c) no underground tank exists or was previously removed or closed at the
Demised Premises, (d) Landlord has received no written notice of any violation
or potential or alleged violation of any Hazardous Materials Laws affecting the
Center or Demised Premises, which has not previously been cured, and
(e) Landlord has furnished to Tenant the Environmental Report and all other
environmental reports, assessments, studies and evaluations of the environmental
condition of the Demised Premises in Landlord’s possession, custody or control.
Landlord shall deliver to Tenant all environment reports created or obtained in
connection with Landlord’s Work (including any prepared by or for Landlord’s
lenders), promptly following receipt thereof. Except to the extent otherwise
provided by law, or required to enforce Landlord’s obligations under this Lease,
Tenant shall maintain all environmental reports, assessments, studies and
evaluations strictly confidential. Tenant, if it elects to do so, shall have the
right following review of Landlord’s environmental reports, to enter upon the
Demised Premises and cause additional environmental reports to be prepared at
Tenant’s cost and expense. Landlord covenants and agrees to and shall be solely
responsible, at Landlord’s cost, to remove and remediate from the Demised
Premises, to the extent required by Law, all Hazardous Substances at the Demised
Premises, except to the extent such Hazardous Substances are introduced by
Tenant, or its employees, agents or contractors. Landlord agrees to indemnify,
defend and hold Tenant harmless from any claims, judgments, damages, (excluding
consequential, punitive, special, incidental and similar type damages, except to
the extent claimed by unrelated third parties), fines, penalties, costs,
remediation costs (including any and all costs incurred in connection with any
investigations of all or any portion of the Demised Premises or any cleanup,
removal, repair, remediation, detoxification or restoration and the preparation
of any closure or other plans required or permitted by any governmental
authority), liabilities (including sums paid in settlement of claims) or loss
relating to the Demised Premises, including reasonable attorney fees, consultant
fees, and expert fees (collectively, “Claims and Losses”) to the extent caused
by (i) the violation of any Hazardous Materials Laws to the extent caused by
Landlord or any of Landlord’s agents, employees or contractors (collectively,
the “Landlord Parties”); (ii) the presence, use, generation, storage, or Release
of Hazardous Substances in, on, under or above the Demised Premises to the
extent caused by the Landlord Parties, and (iii) breach by Landlord of any
representation or warranty or covenant contained in this Article IX.

Tenant shall not allow any Hazardous Substance to be located on the Demised
Premises and shall not conduct or authorize the use, generation, transportation,
storage, treatment or disposal at the Demised Premises of any Hazardous
Substance with the exception of reasonable quantities related to the conduct of
the Permitted Use (including without limitation the generator described in
Section 20.33), repair and maintenance (Section 2.6) and maintenance (Section
8.2) and in compliance with Hazardous Materials Laws; provided, however, nothing
herein contained shall permit Tenant to allow any so-called “acutely hazardous,”
“ultra-hazardous,” “imminently hazardous chemical substance or mixture” or
comparable Hazardous Substance to be located on or about the Demised Premises.
Tenant may, at its expense, choose to install a back-up power supply (energy
generator), which may contain its own fuel supply which will be stored within a
secondary contained storage system, all as more

 

30



--------------------------------------------------------------------------------

particularly set forth in Section 20.33 hereof. Tenant shall cooperate with
Landlord and permit Landlord and all governmental authorities having
jurisdiction reasonable access to the Demised Premises for purposes of
operating, inspecting, maintaining and monitoring any environmental controls,
equipment, barriers and/or systems required by applicable Hazardous Materials
Laws. If the presence, release, threat of release, placement on or in the
Demised Premises or the generation, transportation, storage, treatment or
disposal at the Demised Premises of any Hazardous Substance as a result of
Tenant’s use or occupancy of the Demised Premises (i) gives rise to liability
(including, but not limited to, a response action, remedial action or removal
action) under Hazardous Materials Laws; (ii) causes a significant public health
effect; or (iii) pollutes or threatens to pollute the environment, Tenant shall
promptly take any and all remedial and removal action necessary to clean up the
Demised Premises and mitigate exposure to liability arising from the Hazardous
Substance, whether or not required by law. Tenant agrees to indemnify, defend
and hold harmless Landlord from and against all damages, costs, losses, expenses
(including, without limitation, actual attorneys’ fees and engineering fees)
arising from or attributable to (i) the existence of any Hazardous Substance at
the Demised Premises as a result of Tenant’s use and occupancy of the Demised
Premises and (ii) any breach by Tenant of any of its covenants contained in this
Article IX, except to the caused by the acts or omission of Landlord or the
Landlord Parties, or any violation of the obligations of Landlord contained in
this Article.

In the event (i) the presence, release, placement, generation, or disposal of
Hazardous Substances is discovered upon or with respect to the Demised Premises,
(ii) Tenant has given written notice of the discovery of such Hazardous
Substances to Landlord, (iii) and to the extent the presence, release,
placement, generation, or disposal of such Hazardous Substances was not caused
by Tenant or Tenant’s agents, employees, contractors, sublessees or assignees,
and (iv) the presence, release, placement, generation, or disposal of such
Hazardous Substances materially and adversely interferes with Tenant’s use,
operation or occupancy of the Demised Premises in the ordinary course of
Tenant’s business, subject to and in accordance with the conditions and
limitations herein contained, then Basic Rent and other charges otherwise due
hereunder shall be abated in accordance with the nature and extent of such
interference from and after the date of such notice from Tenant until the
earlier to occur of (y) such time as such Hazardous Substances are removed from
the Demised Premises or remediated, and (z) the date that is twelve (12) months
following the date Tenant provides written notice to Landlord of such Hazardous
Substances condition, as aforesaid. If such Hazardous Substances have not been
removed from the Demised Premises or remediated as of the date which is twelve
(12) months following the date Tenant provides written notice to Landlord of
such Hazardous Substances as aforesaid, then Tenant may elect to terminate this
Lease by giving written notice of such termination to Landlord, which written
notice shall (i) be given on or before the date thirty (30) days after the
expiration of such 12-month period, and (ii) specify an effective date of
termination not later than thirty (30) days following the date of Tenant’s
notice of termination, and rent shall continue to abate through the effective
date of termination. If Tenant does not so timely terminate, then Tenant shall
be deemed to have elected to waive such termination right, and shall resume
paying full Basic Rent from and after the expiration of the 12-month period
prescribed above. If Tenant elects to conduct business at the Demised Premises
following any such discovery of Hazardous Substances, Tenant shall do so at its
own peril, and shall be solely responsible for taking adequate measures to
protect public health from the consequences of any such Hazardous Substances.

Section 9.4 Environmental Audits. Upon request by Landlord during the Term,
Landlord at its sole cost and expense shall have reasonable access to the
Demised Premises for conducting an environmental audit from an environmental
company reasonably acceptable to Landlord, at Landlord’s cost and expense,
except as herein provided. In addition, if Landlord has a good faith and
reasonable reason to believe that Hazardous Substances have been introduced to
the Demised Premises by Tenant or Tenant’s agents, employees, contractors,
sublessees or assignees, in violation of this Lease, then Landlord shall specify
the reasons to Tenant, and if Tenant does not provide information to Landlord’s
reasonable satisfaction regarding the suspected presence of Hazardous Substances
in violation of this Lease, Landlord may request that Tenant perform an
environmental audit from an environmental company reasonably acceptable to
Landlord. If Tenant gives Landlord written notice that Tenant does not intend to
perform such audit, or if Tenant fails to complete such audit within thirty
(30) days following Landlord’s request, then Landlord may perform such audit (a
“Requested Audit”). Any investigation or activity undertaken by Landlord
(including to remediate Hazardous Substances or to cure a violation of Hazardous
Materials Laws) shall be subject to Section 20.1, and shall be undertaken in a
manner designed to minimize any material interference with the normal conduct of
business and Tenant’s operations in the Demised Premises and use of the Limited
Common Elements and General Common Elements (including access and parking). If
any environmental audit discloses the presence of Hazardous Substances and such
Hazardous Substances were introduced to the Demised Premises by Tenant or
Tenant’s agents, employees, contractors, sublessees or assignees, then to the
extent the same are in violation of applicable Hazardous Materials Laws and are
required to be remediated under Hazardous Materials

 

31



--------------------------------------------------------------------------------

Laws, Tenant shall perform any required remediation promptly and in all events
prior to surrendering possession of the Demised Premises to Landlord. If any
Requested Audit discloses the presence of Hazardous Substances in violation of
applicable Hazardous Materials Laws and such Hazardous Substances were
introduced to the Demised Premises by Tenant or Tenant’s agents, employees,
contractors, sublessees or assignees, then Tenant shall promptly reimburse
Landlord for the reasonable out-of-pocket cost of Requested Audit paid by
Landlord to unrelated third parties.

Section 9.5 Survival. The respective rights and obligations of Landlord and
Tenant under this Article IX shall survive the expiration or earlier termination
of this Lease.

ARTICLE X

MECHANIC’S LIENS AND OTHER LIENS

Section 10.1 Freedom from Liens. Tenant shall not suffer or permit any
mechanic’s lien or other lien to be filed against the Demised Premises, or any
portion thereof, by reason of work, labor, skill, services, equipment or
materials supplied or claimed to have been supplied to the Demised Premises at
the request of Tenant (other than Landlord’s Work or matters which are
Landlord’s obligations), or anyone holding the Demised Premises, or any portion
thereof, through or under Tenant. If any such mechanic’s lien or other lien
shall at any time be filed against the Demised Premises, or any portion thereof,
Tenant shall cause the same to be discharged of record within thirty (30) days
after the date of filing the same, unless Tenant in good faith desires to
contest the same, in which event the provisions of Section 19.4 below shall be
applicable. If Tenant shall fail to discharge such mechanic’s lien or liens or
other lien within such period, or contest the same in good faith in accordance
with Section 19.4, then, in addition to any other right or remedy of Landlord,
after ten (10) days prior written notice to Tenant, Landlord may, but shall not
be obligated to, discharge the same by paying to the claimant the amount claimed
to be due or by procuring the discharge of such lien as to the Demised Premises
by deposit in the court having jurisdiction of such lien, the foreclosure
thereof or other proceedings with respect thereto, of a cash sum sufficient to
secure the discharge of the same, or by the deposit of a bond or other security
with such court sufficient in form, content and amount to procure the discharge
of such lien, or in such other manner as is now or may in the future be provided
by present or future law for the discharge of such lien as a lien against the
Demised Premises. Any amount paid by Landlord, or the value of any deposit so
made by Landlord, together with all costs, fees and expenses in connection
therewith (including reasonable attorneys’ fees of Landlord), together with
interest thereon at the Maximum Rate of Interest set forth in Section 3.4
hereof, shall be repaid by Tenant to Landlord on demand by Landlord and if
unpaid may be treated as Additional Rent. Tenant shall indemnify, defend and
hold harmless Landlord and the Demised Premises, and any portion thereof, from
all losses, costs, damages, expenses, liabilities, suits, penalties, claims,
demands and obligations, including, without limitation, reasonable attorneys’
fees resulting from the assertion, filing, foreclosure or other legal
proceedings with respect to any such mechanic’s lien or other lien.

Section 10.2 Removal of Liens. Except as otherwise provided for in this Article
X and subject to Section 19.4, Tenant shall not create, permit or suffer, and
shall promptly discharge and satisfy of record, any other lien, encumbrance,
charge, security interest or other right or interest which shall be or become a
lien, encumbrance, charge or security interest upon the Demised Premises, or any
portion thereof, or the income therefrom, or on the interest of Landlord or
Tenant in the Demised Premises, or any portion thereof, save and except for
those liens, encumbrances, charges, security interests or other rights or
interests consented to, in writing, by Landlord, or those mortgages, assignments
of rents, assignments of leases and other mortgage documentation placed thereon
by Landlord in financing or refinancing the Demised Premises.

ARTICLE XI

INTENT OF PARTIES

Section 11.1 Net Lease. After the Commencement Date, and except as otherwise
expressly provided in this Lease including, without limitation, Section 8.7 and
Articles XIII and XIV hereof, Landlord and Tenant do each state and represent
that it is the intention of each of them that this Lease be interpreted and
construed as a net lease and all Basic Rent and Additional Rent shall be paid by
Tenant to Landlord without abatement, deduction, diminution, deferment,
suspension, reduction or setoff, except as may be otherwise expressly set forth
herein so that this Lease shall yield net to Landlord the Basic Rent specified
in Section 3.1 in each year during the Term (unless extended or renewed at a
different Basic Rent).

 

32



--------------------------------------------------------------------------------

Section 11.2 Entry by Landlord. If Tenant shall at any time fail to pay any
Imposition in accordance with the provisions of Article V, or to take out, pay
for, maintain and deliver any of the insurance policies or certificates of
insurance provided for in Article VI, or shall fail to make any other payment or
perform any other act on its part to be made or performed, then Landlord, after
prior written notice to Tenant as provided in Section 12.1 (or with such notice
as is reasonable under the circumstances in case of emergency), and without
waiving or releasing Tenant from any obligation of Tenant contained in this
Lease, may, but shall be under no obligation to do so, (a) pay any Imposition
payable by Tenant pursuant to the provisions of Article V; (b) take out, pay for
and maintain any of the insurance policies provided for in this Lease; or
(c) make any other payment or perform any other act on Tenant’s part to be paid
or performed as in this Lease provided, and Landlord may enter upon the Demised
Premises for any such purpose and take all such action therein or thereon as may
be necessary therefor. Nothing herein contained shall be deemed as a waiver or
release of Tenant from any obligation of Tenant contained in this Lease.

ARTICLE XII

DEFAULTS; REMEDIES

Section 12.1 Events of Default. The occurrence of any of the following shall
constitute a default and breach of this Lease by Tenant (hereafter an “Event of
Default”):

12.1.1. Tenant shall (i) fail to pay any regularly scheduled payment of monthly
Rent when due to Landlord, and such failure shall continue uncured more than ten
(10) days after Tenant’s receipt of notice thereof from Landlord specifying the
amount and details of the unpaid Rent; provided, however, that Landlord shall
only be obligated to provide Tenant such written notice two (2) times during a
12-month period and any further failure within such 12-month period shall not
require any notice thereof or any opportunity to cure before Landlord may elect
to declare an Event of Default, or (ii) Tenant shall fail to pay any other
monetary sums payable to Landlord hereunder within thirty (30) days after
receipt of billing or written demand from Landlord, specifying in reasonable
detail the nature of the sum due, and such failure shall continue uncured after
said thirty (30) day period for more than ten (10) days after Tenant’s receipt
of notice thereof from Landlord specifying the amount and details of the unpaid
sum; or

12.1.2. Tenant shall fail to perform or observe any of the other covenants of
this Lease, other than as described in Sections 12.1.1 and 12.1.3-5, on Tenant’s
part to be performed or observed within thirty (30) days after its receipt of
notice thereof from Landlord specifying in reasonable detail the nature of such
default and the actions which Landlord assets are necessary to cure such default
(or, if such default shall be of a nature that the same is susceptible to cure
but cannot reasonably be cured within thirty (30) days; and Tenant does not
commence to cure such default on or before such thirtieth (30th) day and
thereafter diligently prosecute said cure to completion); or

12.1.3. Tenant makes a general assignment or general arrangement for the benefit
of creditors; (ii) a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within one hundred twenty (120) days; (iii) a trustee or receiver is
appointed to take possession of substantially all of Tenant’s assets located at
the Demised Premises or of Tenant’s interest in this Lease and possession is not
restored to Tenant within one hundred twenty (120) days; or (iv) substantially
all of Tenant’s assets located at the Demised Premises or of Tenant’s interest
in this Lease is subjected to attachment, execution or other judicial seizure
which is not discharged within thirty (30) days.

The notices required by this Section are intended to satisfy any and all notice
requirements imposed by law on Landlord and are not in addition to any such
requirement.

Section 12.2 Remedies. On the occurrence of any Event of Default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand (except
as hereinafter provided) and without limiting Landlord in the exercise of any
right or remedy which Landlord may have (except Landlord waives any right to
accelerate rent (except to the extent provided in Section 12.3), and any right
of distraint which may be granted to it by law):

12.2.1. Terminate this Lease, or terminate Tenant’s right to possession of the
Demised Premises without terminating this Lease, and in either event Tenant
shall immediately surrender the Demised

 

33



--------------------------------------------------------------------------------

Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearage in
rental, enter upon and take possession of the Demised Premises without breach of
peace and by lawful means and remove Tenant and any other person who may be
occupying the Demised Premises or any part thereof, with or without legal
proceedings, without being liable for prosecution or any claim of damages
therefor, to the extent permitted by law, and if Tenant fails to surrender
possession, Landlord may bring actions or proceedings to recover possession.

12.2.2. Pay any amount required to be paid by Tenant, or perform any obligation
to be performed by Tenant, and to do so, enter upon the Demised Premises,
without being liable for prosecution or any claim for damages therefor, and
Tenant shall reimburse Landlord on demand for any expenses which Landlord may
incur in so paying or performing Tenant’s obligations under this Lease, together
with interest on such expenses at the Maximum Rate of Interest until Tenant
makes full payment of all amounts owing to Landlord at the time of said payment.
Any exercise of such self-help right shall be subject to the applicable
provisions of Section 11.2.

Landlord’s exercise of any right or remedy shall not prevent it from exercising
any other right or remedy.

Section 12.3 Landlord’s Damages for Termination of Lease. If this Lease is
terminated by reason of an Event of Default, Tenant shall be liable for and
shall pay to Landlord the sum of all rental and other indebtedness accrued to
the date of such termination. In addition, and notwithstanding any termination
of this Lease, Tenant shall be liable for and pay to Landlord, as damages and
not as a penalty, annually, in advance, an amount equal to the positive
difference, if any, between (a) the total Rent reserved hereunder for each month
during the next succeeding twelve (12) months (or if shorter, the then remaining
balance of the Term excluding any Renewal Options not then exercised by Tenant)
(had the Term not been terminated prior to the date of expiration stated in
Section 1.2), minus (b) the total rental, if any, received by Landlord with
respect to the Demised Premises for each twelve (12) month period (after
deducting expenses incurred by Landlord as described in Section 12.5). On the
first day of each consecutive twelve-month period following any termination of
this Lease, Tenant shall deposit with Landlord an amount equal to the Rent
reserved hereunder for the following 12 months. At the end of each such twelve
month period, Landlord shall pay to Tenant (or provide Tenant a credit against
the rental due for the subsequent 12-month period) the rental amounts, if any,
received by Landlord with respect to the Demised Premises (form parties other
than Tenant) for the prior 12-month period. The terms of this Section 12.3 shall
survive the termination of this Lease.

Section 12.4 Landlord’s Damages for Termination of Possession. If Tenant’s right
to possession of the Demised Premises is terminated, without termination of this
Lease, Tenant shall be liable for and shall pay to Landlord all rental and other
required payments accrued to the date of termination of possession, plus
annually, in advance, all rental and other required payments for and during the
next succeeding twelve (12) months of the Term continuing through the remainder
of the Term (excluding any Renewal Options not then exercised by Tenant, as such
rental and other payments become due, diminished and credited by Landlord by any
net sums thereafter received by Landlord through reletting the Demised Premises
during said period (after deducting expenses incurred by Landlord as described
in Section 12.5). In no event shall Tenant be entitled to any excess of any
rental obtained by reletting over and above the rental herein reserved. Actions
to collect amounts due by Tenant to Landlord may be brought from time to time,
on one or more occasions, without the necessity of Landlord’s waiting until
expiration of the Term. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter terminate this Lease for any prior breach or
default.

Section 12.5 Landlord’s Costs. In case of any Event of Default, Tenant shall
also be liable for and shall pay to Landlord, in addition to amounts provided to
be paid above, reasonable broker’s fees incurred by Landlord in connection with
reletting the whole or any part of the Demised Premises, the costs of removing
and storing Tenant’s or other occupant’s property, the costs of cleaning,
repairing, altering, remodeling or otherwise putting the Demised Premises into
condition acceptable to a new tenant(s), and all other reasonable expenses
incurred by Landlord, including reasonable attorneys’ fees. Tenant shall
reimburse Landlord, upon demand, for any reasonable costs or expenses incurred
by Landlord in connection with any breach or default of Tenant under this Lease,
whether or not suit is commenced or judgment entered, unless it is determined
that no Event of Default has occurred. Such costs shall include reasonable legal
fees and costs incurred for the negotiation of a settlement, enforcement of
rights or otherwise.

 

34



--------------------------------------------------------------------------------

Section 12.6 Reletting.

12.6.1. In the event of termination of this Lease or termination of Tenant’s
right to possession of the Demised Premises, Landlord may relet the whole or any
portion of the Demised Premises for any period, to any tenant, and for any use
and purpose. Landlord shall use “reasonable efforts” to relet the Demised
Premises or any portion thereof, and otherwise use “reasonable efforts” to
mitigate damages to which Landlord would otherwise be entitled to as a result of
a default by Tenant. The phrase “reasonable efforts” as used in this section
shall be deemed to mean and be limited to (a) listing the availability of the
Demised Premises for lease with a reputable commercial real estate broker, which
such broker shall market the Demised Premises consistent with prudent brokerage
practices, (b) causing its broker to show the Demised Premises upon request by
prospective tenants, (c) dealing with any tenant prospects in a commercially
reasonable manner that is consistent with the standards and manner in which
Landlord leases to tenants in other similar properties of Landlord and
Landlord’s affiliates, including consideration of the credit, reputation, and
financial stability of any prospective tenant, and (d) advertising the
availability of the Demised Premises for lease in an applicable trade journal.

Section 12.7 No Waiver. No failure by Landlord or by Tenant to insist upon the
performance of any of the terms of this Lease or to exercise any right or remedy
upon a breach thereof, and no acceptance by Landlord of full or partial rent
from Tenant or any third party during the continuance of any such breach, shall
constitute a waiver of any such breach or of any of the terms of this Lease.
None of the terms of this Lease to be kept, observed or performed by Landlord or
by Tenant, and no breach thereof, shall be waived, altered or modified except by
a written instrument executed by Landlord and/or by Tenant, as the case may be.
No waiver of any breach shall affect or alter this Lease, but each of the terms
of this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach of this Lease. No waiver of any default of
Tenant or Landlord, as the case may be, herein shall be implied from any
omission by Landlord or Tenant (as the non-defaulting party) to take any action
on account of such default, if such default persists or is repeated and no
express waiver shall affect any default other than the default specified in the
express waiver and that only for the time and to the extent therein stated. One
or more waivers by Landlord or Tenant shall not be construed as a waiver of a
subsequent breach of the same covenant, term or condition. No statement on a
payment check from Tenant or in a letter accompanying a payment check shall be
binding on Landlord. Landlord may, with or without notice to Tenant, negotiate
such check without being bound to the conditions of such statement.

Section 12.8 Waiver by Tenant.

Tenant hereby waives all claims by Landlord’s re-entering and taking possession
of the Demised Premises following an Event of Default which remains uncured and
thereafter removing and storing the property of Tenant as permitted under this
Lease and by applicable law. No such reentry shall be considered or construed to
be a forcible entry by Landlord.

ARTICLE XIII

DESTRUCTION AND RESTORATION

Section 13.1 Destruction and Restoration. Subject to the conditions and
limitations contained in this Article XIII, Landlord covenants and agrees that
in case of damage to or destruction of the Improvements, Landlord, at its sole
cost and expense, shall promptly restore, repair, replace and rebuild the same
as nearly as possible to the condition that the same were in immediately prior
to such damage or destruction. Tenant shall forthwith give Landlord written
notice of any such damage or destruction upon the occurrence thereof and specify
in such notice, in reasonable detail, the extent thereof. Such restoration,
repairs, replacements, and rebuilding, including the cost of temporary repairs
for the protection of the Demised Premises, or any portion thereof, pending
completion thereof are sometimes hereinafter referred to as the “Restoration”.
The Restoration shall be performed in accordance with applicable laws. Landlord
shall not be obligated to repair, restore, replace or rebuild or otherwise be
responsible for any of Tenant’s property, trade fixtures or property of any
third party. Further, the only property which Landlord shall be obligated to
restore, repair, replace or rebuild are the Landlord’s Work Improvements
originally delivered to Tenant upon the Commencement Date or changes or
alterations made in conformity with Article XIX hereof. Landlord shall have
first priority in respect to any insurance proceeds payable in connection with
any loss or damage to the Demised Premises to be held in trust and applied by
Landlord to such Restoration, and not to any mortgage or other indebtedness of
Landlord. In the event Landlord undertakes the Restoration in accordance with
the terms and

 

35



--------------------------------------------------------------------------------

provisions of this Article XIII, Tenant shall execute all documents reasonably
requested by Landlord to allow such proceeds to be promptly paid to Landlord.
Landlord shall promptly commence and complete the Restoration with all
reasonable diligence. Landlord shall notify Tenant in writing (the “Restoration
Notice”), within the earlier of one hundred twenty (120) days after the date of
such damage or destruction or thirty (30) days after the date of the insurance
adjustment of the damage claim, of Landlord’s best estimate of the necessary
time period required to restore such damage (including any necessary time for
insurance claim adjustment if not then completed) and provide written notice of
such time period to Tenant. If (i) the Restoration Notice provides that the
damage or destruction cannot be repaired within one year after the date such
notice is required to be given, or (ii) Landlord fails to substantially complete
Landlord’s Restoration work within one year after of such date, or (iii) if the
damage or destruction affects twenty-five percent (25%) or more of the rentable
floor area of the Building and less than two (2) years remain in the Term from
the date of damage, or (iv) Landlord (in its Restoration Notice) shall expressly
condition its Restoration upon Tenant committing upon timely completion of the
Restoration, to reoccupy the Demised Premises in at least the Minimum Floor Area
(as hereinafter defined) and open for business therein for one day in at least
the Minimum Floor Area and Tenant fails to respond to Landlord within thirty
(30) days after delivery of the Restoration Notice that it is willing to make
such commitment, then Tenant, in the case of (i) and (ii), or either party in
the case of (iii), or Landlord, in the case of (iv) may terminate this Lease by
notice to the other, such notice to be given within twenty (20) days after
receipt of the Restoration Notice, in the case of (i), within twenty (20) days
after the end of the one year period, in the case of (ii), or within sixty
(60) days of the date of damage, in the case of (iii) or within twenty (20) days
after Tenant has declined (or failed to timely respond) to make the commitment
to reopen, in the case of (iv). For purposes hereof, “Minimum Floor Area” means
the lesser (A) of fifty percent (50%) of the total floor area of the rentable
office space in the Building, (B) or the number of square feet of floor area
Tenant was actually occupying prior to the damage or destruction. For purposes
of determining the number of years constituting the balance of the Term
following any such damage or destruction, any unexercised Renewal Term may be
included in such determination so long as Tenant exercises such Renewal Term in
accordance with the notice provisions set forth in Section 1.2 within ten
(10) days from the date of Tenant’s receipt of the Restoration Notice. Landlord
reserves the right to enter upon the Demised Premises for the purpose of making
the Restoration during regular business hours or otherwise and to temporarily
close doors, entryways, spaces, and corridors and to interrupt or temporarily
suspend services and facilities of the Demised Premises. No entry by Landlord in
making any of Landlord’s Restoration shall be deemed an eviction or disturbance
of Tenant’s use or possession, or render Landlord liable for damages, by
abatement of rent or otherwise or relieve Tenant from any obligation herein set
forth. Tenant shall take such action as clean-up or removal of its property if
such action is reasonably necessary in connection with the Restoration.

Section 13.2 Continuance of Tenant’s Obligations. Except as otherwise expressly
set forth in Section 13.1, no destruction of or damage to the Demised Premises,
or any portion thereof, by fire, casualty or otherwise shall permit Tenant to
surrender this Lease or shall relieve Tenant from its liability to pay to
Landlord the Basic Rent and Additional Rent payable under this Lease or from any
of its other obligations under this Lease, and Tenant waives any rights now or
hereafter conferred upon Tenant by present or future law or otherwise to quit or
surrender this Lease or the Demised Premises, or any portion thereof, to
Landlord. If any damage to the Demised Premises renders all or any portion of
the Demised Premises unusable for the conduct of Tenant’s business or materially
interferes with Tenant’s business operations, rent and other changes shall be
equitably reduced or totally abated based on the extent to which the remaining
portion may reasonably be utilized for its normal conduct of business.

Section 13.3 Insufficient Proceeds. If the Restoration is undertaken in
accordance with the terms and provisions of this Article XIII, then Landlord
shall only be obligated to restore and repair such damage which is covered by
the insurance policies maintained or required to be maintained by Tenant. If the
insurance moneys recovered by Landlord on account of such damage or destruction
are insufficient to cover the entire cost of the Restoration (the amount of any
such insufficiency is hereinafter referred to as the “Underage”), then Landlord
shall notify Tenant of the same in Landlord’s Restoration Notice to Tenant, and
Landlord shall not be obligated to restore to extent of the Underage, unless
Tenant, at its option, but not its obligation, elects to fund the Underage for
such purposes, in which case Landlord shall be obligated to fully restore,
subject to the conditions and limitations set forth herein. To the extent there
is an Underage due to any “deductible” provision in an insurance policy
maintained by Tenant, Tenant shall pay such deductible to Landlord to fund the
Restoration within ten (10) business days after Landlord commences Restoration
Work.

 

36



--------------------------------------------------------------------------------

Section 13.4 Effect of Landlord Termination. In the event Landlord elects to
terminate this Lease as provided in Section 13.1 hereof, Landlord shall be
entitled to retain all insurance moneys recovered by Landlord on account of such
damage or destruction notwithstanding the fact that Landlord does not elect to
repair, replace, restore or rebuild the Demised Premises, provided however
Landlord shall not be entitled to the proceeds of insurance maintained by Tenant
with respect to its personal property or the property of others stored on or
within the Demised Premises.

ARTICLE XIV

CONDEMNATION

Section 14.1 Condemnation of Entire Demised Premises. If, during the Term, the
entire Demised Premises shall be taken as the result of the exercise of the
power of eminent domain (hereinafter referred to as the “Proceedings”), this
Lease and all right, title and interest of Tenant hereunder shall cease and come
to an end on the date of vesting of title pursuant to such Proceedings and
Landlord shall be entitled to and shall receive the total award made in such
Proceedings.

Section 14.2 Partial Condemnation/Termination of Lease. If, during the Initial
Term of this Lease, or any extension or renewal thereof, any part of the
Building or Demised Premises, but less than the entire Building or Demised
Premises, be taken in any such Proceedings, and after taking into account any
restoration which Landlord has agreed to perform, if any, the remainder thereof
is reasonably determined by Tenant, in good faith, to be insufficient for the
reasonable and economic operation of Tenant’s business therein, as evidenced by
a certification by an officer of Tenant to that effect, this Lease shall, upon
vesting of title in the Proceedings, terminate as to the portion of the Demised
Premises so taken, and Tenant may, at its option, terminate this Lease as to the
remainder of the Demised Premises. Such termination as to the remainder of the
Demised Premises shall be effected by notice in writing given not more than
sixty (60) days after the date of vesting of title in such Proceedings, and
shall specify a date not more than sixty (60) days after the giving of such
notice as the date for such termination. Upon the date specified in such notice,
the Term, and all right, title and interest of Tenant hereunder, shall cease and
come to an end. In the event that Tenant elects not to terminate this Lease as
to the remainder of the Demised Premises, the rights and obligations of Landlord
and Tenant shall be governed by the provisions of Section 14.3 hereof.

Section 14.3 Partial Condemnation/of Lease. In the event of a taking of the
Demised Premises or any portion thereof pursuant to the Proceedings and this
Lease is not terminated as in Section 14.2 hereof provided, this Lease shall,
upon vesting of title in the condemning authority pursuant to the Proceedings,
terminate as to the parts so taken, and in such event, Landlord shall promptly
restore that portion of the Improvements on the Demised Premises not so taken to
a condition and size as nearly comparable, as reasonably practical, to the
condition and size thereof immediately prior to the date upon which possession
shall have been taken by the condemnor, and in all events complete architectural
and mechanical unit for the use and occupancy of Tenant as contemplated in this
Lease; provided, however, Landlord shall not be obligated to expend more for
such restoration than the net proceeds of any award or damages received by
Landlord for such taking.

Section 14.4 Allocation of Award. In any taking of the Demised Premises, or any
portion thereof, whether or not this Lease is terminated as in this Article
provided, Tenant shall not be entitled to any portion of the award for the
taking of the Demised Premises or damage to the Improvements, all such award,
damages, consequential damages and compensation being hereby assigned to
Landlord, and Tenant hereby waives any right it now has or may have under
present or future law to receive any separate award of damages for its interest
in the Demised Premises, or any portion thereof, or its interest in this Lease,
except that Tenant shall have, nevertheless, the limited right to prove in the
Proceedings and to receive any separate award or payment which may be made for
damages to or condemnation of Tenant’s movable trade fixtures and equipment and
for relocation or moving expenses so long as such claims by Tenant do not reduce
Landlord’s award below what it would be absent such claim. Notwithstanding
anything to the contrary contained in this Article, if the whole or any
substantial part of the Demised Premises is taken under the power of eminent
domain after Tenant, at its sole cost and expense, shall have made any
improvements or alterations to the Demised Premises pursuant to Article XIX
hereof which have increased the value of the Demised Premises in excess of
$100,000.00 (as measured by the condemning authority), then Landlord shall
compensate Tenant for such taking out of any proceeds payable to Landlord under
any condemnation award in an amount equal to the unamortized portion of any such
increase in valuation of the Demised Premises attributable to expenditures
incurred by Tenant for improvements or alterations which it shall

 

37



--------------------------------------------------------------------------------

have made to the Demised Premises, as aforesaid; provided, however, in no event
shall Tenant’s share of the condemnation award exceed the lesser of (i) that
portion of the award reasonably attributable to improvements or alterations to
the Demised Premises made by Tenant and (ii) the actual expenditures incurred by
Tenant with respect to any such alterations or improvements. The unamortized
portion of any increase in the valuation in excess of $100,000.00 of the Demised
Premises attributable to expenditures incurred by Tenant for improving or
altering the Demised Premises shall be determined by multiplying the amount of
such increase in valuation by a fraction, the numerator of which shall be the
number of months of the remaining Term at the time of the taking, and the
denominator of which shall be the number of months constituting the useful life
of said improvements or alterations to the Demised Premises measured at the time
of the completion of the improvements or alterations to the Demised Premises
made by Tenant.

Section 14.5 Continuance of Obligations. In the event of any termination of this
Lease, or any part thereof, as a result of any such Proceedings, Tenant shall
pay to Landlord all Basic Rent and all Additional Rent and other charges payable
hereunder with respect to that portion of the Demised Premises so taken in such
Proceedings with respect to which this Lease shall have terminated justly
apportioned to the date of such termination. From and after the date of vesting
of title in such Proceedings, Tenant shall continue to pay the Basic Rent and
Additional Rent and other charges payable hereunder, as in this Lease provided,
to be paid by Tenant, subject to an abatement of a just and proportionate part
of the Basic Rent according to the extent and nature of such taking as provided
for in Section 14.6 hereof in respect to the Demised Premises remaining after
such taking. Except as otherwise provided in Section 14.6 of this Lease, no
taking of the Demised Premises which does not result in the termination of this
Lease as provided in this Article XIV shall permit Tenant to surrender this
Lease or shall relieve Tenant from its liability to pay to Landlord the Basic
Rent and Additional Rent payable under this Lease or from any of its other
obligations under this Lease, and Tenant waives any rights now or hereafter
conferred upon Tenant by present or future law or otherwise to quit or surrender
this Lease or the Demised Premises, or any portion thereof, to Landlord or to
any suspension, diminution, abatement or reduction of rent on account of any
such taking.

Section 14.6 Adjustment of Rent. In the event of a partial taking of the Demised
Premises under Section 14.3 hereof, or a partial taking of the Demised Premises
under Section 14.2 hereof, followed by Tenant’s election not to terminate this
Lease, the fixed Basic Rent payable hereunder during the period from and after
the date of vesting of title in such Proceedings to the termination of this
Lease shall be reduced to a sum equal to the product of the Basic Rent provided
for herein multiplied by a fraction, the numerator of which is the number of
rentable square feet remaining in the Building following any such taking and
after the same has been restored to a complete architectural unit, and the
denominator of which is the number of rentable square feet in the Building prior
to such taking.

ARTICLE XV

ASSIGNMENT, SUBLETTING, ETC.

Section 15.1 Restriction on Transfer. Except as set forth in Section 15.2 and
Section 15.4, Tenant will not cause or suffer any assignment, mortgage, pledge,
hypothecate, or transfer of this Lease, or sublease all a substantially all of
the Demised Premises, or license, (voluntarily, by operation of law or
otherwise) of this Lease or the Demised Premises or any interest in this Lease
or the Demised Premises (each, a “Transfer”) without obtaining Landlord’s prior
written consent, which consent with respect to any assignment or sublease shall
not be unreasonably withheld, delayed or conditioned (and shall be subject to
Section 15.3), but which consent with respect to any other Transfer may be
granted or withheld in Landlord’s sole and absolute discretion. Tenant shall not
mortgage, pledge or encumber the Demised Premises, except as may be otherwise
expressly permitted by this Lease. Tenant’s request for consent to a Transfer
which requires Landlord’s consent must describe in detail the parties, terms and
portion of the Demised Premises affected. Landlord will notify Tenant of
Landlord’s election to consent or withhold consent (and if consent is withheld,
a detailed explanation of the reasons) within 30 days after receiving Tenant’s
written request for consent to the Transfer and the information required by the
prior sentence, and if Landlord fails to respond within five (5) business days
after Tenant provides a second written notice to Landlord which references this
Section 15.1 and conspicuously states in bold, 12 point font or larger that
Landlord has failed to grant or withhold consent within five (5) business days
after the first request and if Landlord fails to respond to the second written
notice within five (5) business days of delivery of the second notice it shall
be deemed that Landlord’s consent has been granted. For purposes of this Article
XV a subletting of a substantial part of the Demised Premises shall mean more
than forty-nine percent (49%) of the aggregate rentable square feet of office
space in the Demised Premises as a whole. Tenant will, in connection with
requesting Landlord’s consent or with

 

38



--------------------------------------------------------------------------------

respect to any assignment or sublease not requiring Landlord’s consent, provide
Landlord with a copy of any and all documents and information regarding the
proposed Transfer and the proposed transferee as Landlord reasonably requests.
No Transfer, including, without limitation, a Transfer under Section 15.2,
releases Tenant from any liability or obligation under this Lease and Tenant
remains liable to Landlord after such a Transfer as a principal and not as a
surety. Any attempted Transfer in violation of this Lease is null and void and
constitutes an Event of Default under this Lease.

Section 15.2 Permitted Assignment and Subleases. Anything herein to the contrary
notwithstanding, Tenant, without Landlord’s consent (provided that Tenant is not
in default in the performance of its obligations under this Lease beyond any
applicable notice and cure period), may assign this Lease or sublet the Demised
Premises as follows:

15.2.1. Assignment or Sublease to a Related Party. “Related Party” means, (1) a
parent, subsidiary or Affiliate (i.e. any person or entity that, directly or
indirectly, controls, is controlled by or is under common control with Tenant),
(2) successor by merger, acquisition, consolidation, offering of stock or other
interests of Tenant or its parent company, or (3) an entity acquiring all or
substantially all of the business and assets of Tenant or an Affiliate,
provided, however, that such Related party transaction is a bona fide
transaction and not is not designed to circumvent the assignment and sublease
restrictions set forth under this Article XV (e.g., a step transaction in which
this Lease is assigned to a wholly owned subsidiary of Tenant whose only asset
is this Lease, followed by a sale of such subsidiary’s stock to a third party to
whom any assignment of this Lease would otherwise not be permitted without
Landlord’s prior consent under this Article XV). An assignment of this Lease or
a sublease of the Demised Premises to a Related Party shall only be made after
(a) Tenant notifies Landlord at least 10 days prior to such assignment or
sublease; (b) the assignee assumes and agrees in a writing delivered to and
reasonably acceptable to Landlord to perform Tenant’s obligations under this
Lease and to observe all terms and conditions of this Lease and (c) Tenant
delivers to Landlord, at the time of Tenant’s notice, current financial
statements of Tenant and the proposed transferee and the information required by
Section 15.1. For purposes of this definition, “control” means possessing the
power, directly or indirectly, to direct or cause the direction of the
management and policies of the person or entity whether through the ownership of
voting interests or rights, by contract, or otherwise.

Section 15.3 Criteria for Withholding Consent. Landlord shall be deemed to have
acted reasonably only if Landlord withholds its consent to a request for an
assignment of this Lease or a sublease of the Demised Premises because (and only
if) (i) such assignment or subletting would materially adversely diminish either
the value and/or utility of the Demised Premises or materially adversely
diminish the value of the Center, and (ii) only by reason of any one or more of
the following circumstances, which list is exclusive, and Landlord may not
withhold its consent for any other reason:

 

  (a) The proposed transferee operates for other than general office uses
permitted by Section 4.1. or any other use which may have been permitted and is
operating in the Building; or

 

  (b) The proposed transferee would constitute a legal nuisance or would
otherwise unreasonably endanger other tenants within other buildings in the
Center (exclusive of the Building) or materially adversely interfere with the
use of their respective premises; or

 

  (c) The proposed transferee is of a kind and character which does not exist
and is not compatible with the tenant mix elsewhere in other buildings
(exclusive of the Building) in the Center; or

 

  (d) The proposed transferee would engage in any special purpose use which
would require material alterations to the Building.

Nothing herein shall authorize or permit any assignee or sublessee to use,
occupy or alter the Demised Premises in violation of the terms of this Lease.

Section 15.4 Leasehold Mortgage. Tenant is hereby given the right, from time to
time during the Term without Landlord’s prior consent, to mortgage its interest
in this Lease, under one or more leasehold mortgage(s) and

 

39



--------------------------------------------------------------------------------

to assign this Lease as collateral security for such mortgages upon the
condition that all rights acquired under such mortgages shall be subject to each
and all of the covenants, conditions and restrictions set forth in this Lease,
and to all rights and interests of Landlord herein, none of which covenants,
conditions or restrictions is or shall be waived by Landlord by reason of the
right given to so mortgage such interest in this Lease, except as may be
expressly provided in this Section 15.4, and all such leasehold mortgages shall
be subject and subordinate to any existing or future Mortgage in the same manner
and to the same extent this Lease is subject and subordinate to any such
existing or future Mortgage. Any such Leasehold mortgage shall be a lien only
upon Tenant’s leasehold estate hereunder and shall not be a lien upon Landlord’s
fee or reversionary interest in the Demised Premises, and no such leasehold
mortgage shall be deemed or interpreted as a subordination of Landlord’s fee
interest or interest in this Lease.

If Tenant shall mortgage this leasehold pursuant to the provisions hereof, and
if the holder(s) of any such mortgage(s) shall send to Landlord a true copy
thereof, together with written notice specifying the name and address of the
mortgagee(s) and any pertinent recording data with respect to such mortgage(s),
Landlord agrees that so long as any such leasehold mortgagee(s) shall remain
unsatisfied, the following provisions shall apply:

(a) Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the leasehold mortgagee(s). The
leasehold mortgagee(s) shall thereupon have a period of ten (10) business days
for monetary defaults and a period of thirty (30) days for non-monetary defaults
after receipt of such notice to remedy or cause to be remedied the defaults
complained of, and Landlord shall accept such performance by or at the
instigation of the leasehold mortgagee(s) in response to any such notice of
default as if the same has been performed by Tenant;

(b) If Landlord shall elect to terminate this Lease by reason of default of
Tenant, the leasehold mortgagee(s) shall have the right to remain in possession
of the Demised Premises for a period of not more than 30 days after notice of
the date of termination has been given to the leasehold mortgagee for the
purpose of liquidating and/or removing Tenant’s personal property; provided,
however, that such leasehold mortgagee(s) shall cure or cause to be cured any
then-existing monetary defaults and meanwhile pay the rent and all other charges
and comply with and perform all of the other terms, conditions and provisions of
this Lease on Tenant’s part to be complied with and performed, had this Lease
not been terminated;

(c) Landlord agrees that in the event of termination of this Lease by reason of
any bankruptcy or insolvency proceedings commenced by or against Tenant,
Landlord will enter into a new direct lease of the Demised Premises with the
leasehold mortgagee(s) for the remainder of the Term effective as of the date of
such termination, at the rent and upon the terms, provisions, covenants and
agreements as contained herein, provided:

(i) said leasehold mortgagee(s) shall make written request upon Landlord for
such new lease within 30 days after the date of such termination and such
written request shall be accompanied by payment to Landlord of all sums due to
Landlord under this Lease;

(ii) said leasehold mortgagee(s) shall pay to Landlord at the time of the
execution and delivery of such new lease, any and all sums which would at the
time of the execution and delivery thereof be due pursuant to this Lease but for
such termination, and in addition thereto, any expenses, including reasonable
attorney’s fees, which Landlord shall have incurred by reason of such default;

(iii) said mortgagee(s) shall perform and observe all covenants herein contained
on Tenant’s part to be performed and shall further remedy any other condition
which Tenant under the terminated Lease was obligated to perform under the terms
of this Lease that is susceptible of cure by the leasehold mortgagee;

(iv) Landlord shall not warrant possession of the Demised Premises to the Tenant
under the new lease;

 

40



--------------------------------------------------------------------------------

(v) such new lease shall be expressly made subject to the rights, if any, of
Tenant under the terminated lease;

(vi) the tenant under such new lease shall have the right, title and interest in
and to the buildings and improvements on the Demised Premises as Tenant had
under the terminated lease; and

(vii) Landlord shall not be required to construct any new improvement for such
leasehold mortgagee or grant any other concession including without limitation
granting any free rent period.

(d) Landlord agrees that the name of the leasehold mortgagee(s) may be added to
the “loss payee endorsement” of any and all liability insurance policies to be
carried by Tenant hereunder.

(e) Nothing herein contained shall require the leasehold mortgagee(s) to cure
any default of Tenant under this Lease unless such leasehold mortgagee shall
choose to do so under subparagraph (a) above or shall choose to extend occupancy
of the Demised Premises pursuant to subparagraph (b), or shall elect that
Landlord enter into a new lease for the Demised Premises pursuant to the
provisions of subparagraph (c) above; and

(f) Landlord shall, upon request, execute, acknowledge and deliver to each
leasehold mortgagee, an agreement prepared at the sole cost and expense of
Tenant, in form reasonably satisfactory to such leasehold mortgagee(s) and
Landlord, between Landlord, Tenant and leasehold mortgagee(s), agreeing to all
of the provisions of this Section 15.4. The term “mortgage,” whenever used in
this Section 15.4, shall include whatever security instruments are used in the
locale of the Demised Premises, such as, without limitation, mortgages, deeds of
trust, security deeds and conditional deeds, as well as financing statements,
security agreements and other documentation required pursuant to the Uniform
Commercial Code, and shall also include any instruments required in connection
with a sale-leaseback (or an assignment of lease and sublease) transaction.

ARTICLE XVI

SUBORDINATION, NONDISTURBANCE,

NOTICE TO MORTGAGEE AND ATTORNMENT

Section 16.1 Subordination by Tenant. This Lease and all rights of Tenant
therein, and all interest or estate of Tenant in the Demised Premises, or any
portion thereof, shall be subject and subordinate to the lien of any mortgage,
deed of trust, security instrument or other document of like nature
(“Mortgage”), which at any time may be placed upon the Demised Premises, or any
portion thereof, by Landlord, and to any replacements, renewals, amendments,
modifications, extensions or refinancing thereof, and to each and every advance
made under any Mortgage, provided such subordination shall not be deemed to
exist or have occurred unless and until, and as a condition precedent to such
subordination, Tenant shall first receive fully executed a non-disturbance
agreement (“SNDA”) in substantially the form attached hereto as Exhibit E, in
recordable form or such other form as may be agreed to among Tenant, Landlord
and the Mortgage holder. Notwithstanding the foregoing, the provisions of this
Lease regarding the application of insurance proceeds and condemnation awards
shall not be subordinated to a Mortgage. Landlord shall have the right to
subordinate or cause to be subordinated any or all Mortgages to this Lease. The
lien of any such Mortgage shall not cover Tenant’s Property or trade fixtures or
other personal property located in or on the Demised Premises. Landlord
represents and warrants that there is no mortgage granted by Landlord
encumbering the Demised Premises as of the date of full execution and delivery
of this Lease. On the Closing Date, this Lease shall not be subordinated to the
Construction Loan Mortgage except pursuant to an SNDA substantially in the form
of Exhibit E.

Section 16.2 Landlord’s Default. If Landlord fails timely to pay to Tenant any
allowance or other sum due under Article II, or any other monetary sum due to
Tenant from Landlord of a fixed or ascertainable amount, then Tenant shall be
permitted to exercise the rights provided in Section 2.10 of this Lease, upon
and subject to the conditions and limitations therein contained, and the terms
of this Section 16.2 shall not be applicable with respect to any such failure.
Subject to the foregoing, in the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord and any Landlord’s mortgagee who has provided to
Tenant the SNDA required by Section 16.1 prior written notice of such act or
omission and if such default is capable of cure by Landlord or such mortgagee
until a 30-day period of time (or such shorter time as is reasonable in the
event of an emergency (i.e., an event posing an imminent risk of substantial
bodily harm or

 

41



--------------------------------------------------------------------------------

significant damage to property or significant interruption of Tenant’s normal
business operation at the Demised Premises) to allow Landlord or the mortgagee
to remedy such act or omission shall have elapsed following the giving of such
notice; provided, however, if such act or omission is susceptible to cure and
cannot, with due diligence and in good faith, reasonably be cured within such
30-day period and Landlord notifies Tenant that it intends to cure, then
Landlord and/or its mortgagee shall be allowed such further period of time as
may be reasonably necessary to cure such default provided that it shall have
commenced remedying the same with due diligence and in good faith within said
30-day period, and thereafter shall promptly, diligently, continuously and in
good faith prosecute such cure to completion.

If Landlord (or its mortgagee) shall fail to cure the default as aforesaid, then
Tenant (in addition to such other rights and remedies as may be available under
this Lease, at law or in equity) may, in its sole discretion and at its option,
but without the obligation to do so, perform Landlord’s obligation and Landlord
shall reimburse Tenant for the reasonable out-of-pocket costs incurred by Tenant
for such performance, including a two percent (2%) construction management fee,
plus interest at the Maximum Interest on the entire sum from the date incurred,
within thirty (30) days from receipt by Landlord of bills and invoices, in
detail reasonably satisfactory to Landlord, covering all labor, and materials,
and other expenditures or costs incurred by Tenant in so performing Landlord’s
obligations; provided, however, that, other than with respect to Tenant’s
exercise of the Takeover Rights or Restoration rights under Section 20.22.4 and
Section 20.22.5, Tenant shall have no right to cure any default of Landlord
unless such performance by Tenant materially interferes with Tenant’s use or
operation of the Demised Premises in the ordinary course of business for its
intended purposes, or the condition violates applicable laws, or jeopardizes the
safety or security of persons or property, subject to and in accordance with the
conditions and limitations herein contained, and Tenant’s self-help rights with
respect to initial construction of Landlord’s Work or self-help rights with
respect to any Restoration, shall be subject to Section 20.22.4 and/or
Section 20.22.5 hereof. If Landlord has not reimbursed Tenant within thirty
(30) days from receipt of such bills and invoices, and such failure continues
for more than five (5) additional days after Landlord’s receipt of a second
written demand from Tenant (which second written demand shall reference this
Section 16.2 and conspicuously state in bold, 12 point font or larger that
Landlord has failed to so reimburse Tenant within thirty (30) days after the
first request and if Landlord fails to so reimburse Tenant within five
(5) business days of delivery of the second notice that Tenant shall be
permitted to offset such amounts in accordance with this Section 16.2), then
Tenant may offset and deduct the cost of such performance (as evidenced by the
bills and invoices furnished to Landlord) together with interest thereon at the
Maximum Rate from Basic Rent until the date the same is reimbursed or deducted
and fully recovered (including any costs, expenses and attorneys’ fees payable
under Section 20.21); provided, however, in no event shall Tenant be entitled to
deduct in any month more than fifty percent (50%) of the Basic Rent payable in
such month (except as otherwise provided in Section 20.22.4). Landlord shall pay
Tenant interest on all amounts payable by Landlord to Tenant at the Maximum Rate
from the date Tenant incurred the expenses or reimbursable item until paid in
full. If Tenant obtains a final and non-appealable monetary judgment with
respect to any such default or failure to perform of Landlord under this Lease,
and such judgment is not satisfied within ten (10) days, then anything herein or
any other provisions of this Lease to the contrary, Tenant may deduct the entire
amount of such judgment together with interest thereon at the Maximum Rate until
offset from Tenant’s Basic Rent obligations hereunder, it being understood that
if Tenant exercises such right to offset, such exercise shall be Tenant’s sole
and exclusive remedy for Landlord’s failure to timely pay such judgment and
other obligations due Landlord hereunder. Nothing in this Section 16.2 shall
limit Tenant’s rights and remedies under this Lease, at law or in equity, but
merely sets forth certain limitations on the exercise of Tenant’s self-help and
offset rights in the circumstances described in this Section 16.2, and without
limiting the foregoing, shall not limit or impose any other self-help and offset
set forth in this Lease regarding the Landlord’s Work, the Restoration or
otherwise, it being understood that Section 2.10 of this Lease (and not this
Section 16.2) shall govern Tenant’s rights regarding Landlord’s failure to
timely pay to Tenant any allowance or other sum due under Article II or any
other monetary sum due to Tenant from Landlord of a fixed or ascertainable
amount.

Section 16.3 Attornment. If any mortgagee who has furnished to Tenant an SNDA as
required by this Lease to Tenant shall succeed to the rights of Landlord under
this Lease or to ownership of the Demised Premises, whether through possession
or foreclosure or the delivery of a deed to the Demised Premises, then, subject
to the term of the SNDA, upon the written request of such mortgagee so
succeeding to Landlord’s rights hereunder, Tenant shall attorn to and recognize
such mortgagee as Tenant’s landlord under this Lease, and shall promptly execute
and deliver any instrument that such mortgagee may reasonably request to
evidence such attornment (whether before or after making of the mortgage). In
the event of any other transfer of Landlord’s interest hereunder, upon the
written

 

42



--------------------------------------------------------------------------------

request of the transferee and Landlord, Tenant shall attorn to and recognize
such transferee as Tenant’s landlord under this Lease and shall promptly execute
and deliver any instrument that such transferee and Landlord may reasonably
request to evidence such attornment, provided the successor landlord assumes all
obligations of the prior Landlord and recognizes all of Tenant’s rights under
this Lease.

Section 16.4 Tenant’s Property. All of Tenant’s property which may be installed
or placed in or upon the Demised Premises by Tenant (“Tenant’s Property”) shall
remain the property of Tenant. Tenant may assign, hypothecate, encumber,
mortgage or create a security interest in or upon Tenant’s Property in the
Demised Premises without the consent of Landlord and may remove Tenant’s
Property at any time during the Term. Landlord waives any right it may have in
Tenant’s Property. To the extent Landlord may have a lien on or security
interest in the Tenant’s Property pursuant to this Lease, by law or otherwise,
Landlord hereby waives, and agrees not to assert, such lien or security
interest. Landlord shall provide to Tenant, within ten (10) days after Tenant’s
request therefor, a written waiver in form reasonably satisfactory to Tenant
evidencing Landlord’s waiver of any rights it has or may have in Tenant’s
Property. Tenant’s Property shall not include any leasehold improvements,
fixtures or similar items such as light fixtures, HVAC equipment or other
fixtures and equipment permanently affixed to the Demised Premises, and which
are not removable, except those required to be removed at the end of the Term.

ARTICLE XVII

SIGNS

Section 17.1 Tenant’s Signs. Tenant may erect signs on or upon the exterior or
interior of the Building or Demised Premises or on the landscaped area adjacent
thereto, provided that such sign or signs (a) do not cause any structural damage
or other damage to the Building; (b) do not violate applicable governmental
laws, ordinances, rules or regulations; (c) do not violate any existing
covenants, conditions or restrictions affecting the Demised Premises; and
(d) are compatible with the architecture of the Building and the landscaped area
adjacent thereto. If Landlord, as the owner of the Land, has the right to
maintain a sign panel on any multi-tenant identification, directional, pylon, or
monument signs in the Center, then Landlord shall permit Tenant, at Tenant’s
sole cost and expense, to place and maintain on such signs, in a location
designated by the Association, Tenant’s sign panel, which sign panel shall be of
a size, type and design approved by the Association, and only identify Tenant’s
business at the Demised Premises.

ARTICLE XVIII

REPORTS BY TENANT

Section 18.1 Annual Statements. Upon Landlord’s written request, Tenant will
furnish Landlord with Tenant’s most recent annual financial statement. During
such time as Tenant is a publicly traded corporation, Landlord shall obtain such
information from Tenant’s web site. Tenant shall not be required to deliver the
financial statements required under this Section more than once in any
twelve-month period.

ARTICLE XIX

CHANGES AND ALTERATIONS

Section 19.1 Landlord Approval. Tenant will not make any structural changes,
structural alterations, structural additions or structural improvements, nor any
improvements which either are estimated to exceed $100,000.00 for any single
item or related series of items in any 12-month period or materially adversely
affect Building systems (collectively “Material Alterations”) to the Demised
Premises, without Landlord’s consent, which will not be unreasonably withheld,
delayed or conditioned if such Material Alterations do not materially reduce the
value or integrity of the Building, nor materially impair its utility as an
office building for a single user, nor materially decrease the useful life of
the Building, nor materially decrease the market value of the Building. Tenant
may make any other change, alteration, addition or improvement to the Demised
Premises (“Non-Material Alterations”; Non-Material Alterations and Material
Alterations are sometimes hereinafter collectively referred to as “Alterations”)
without Landlord’s prior written consent, and subject to the applicable
requirements of this Lease, provided that Tenant shall give prompt written
notice to Landlord that Tenant has made, or plans to make, any Non-Material
Alterations. Landlord may require, as a condition of and at the time it gives
its consent to any Material Alterations that Tenant remove the Material
Alterations at the end of the Term and repair all damage caused by such removal.
In addition, Landlord may require, by written notice given to Tenant within
thirty (30) days following

 

43



--------------------------------------------------------------------------------

receipt of written notice from Tenant that Tenant has made, or plans to make,
any Non-Material Alterations, that Tenant remove the Non-Material Alterations at
the end of the Term and repair all damage caused by such removal. Along with any
request for Landlord’s consent, when required, and in any event before
undertaking any Non-Material Alterations or Material Alterations, Tenant will
deliver to Landlord plans and specifications for the Alterations and names and
addresses of all prospective contractors for the Alterations. If Landlord is
required to approve and approves the proposed Alterations, Tenant, before
commencing the Alterations or delivering (or accepting delivery of) any
materials to be used in connection with the Alterations, will deliver to
Landlord for Landlord’s reasonable approval copies of all contracts, proof of
insurance required by Section 19.2, copies of any contractor safety programs,
copies of all necessary permits and licenses and such other information relating
to the Alterations as Landlord reasonably requests. Tenant will not commence the
Alterations before Landlord, in Landlord’s reasonable discretion, approves the
foregoing deliveries. Tenant will construct all approved Alterations or cause
all approved Alterations to be constructed (a) promptly by a contractor Landlord
approves in writing in Landlord’s reasonable discretion, (b) in a good and
workmanlike manner, (c) in compliance with all applicable laws, (d) in
accordance with all orders, rules and regulations of the Board of Fire
Underwriters having jurisdiction over the Demised Premises and any other body
exercising similar functions, and (e) during times that Landlord reasonably
determines in order to minimize interference with occupants of surrounding
properties. Anything herein to the contrary notwithstanding, Tenant shall not be
required to furnish plans (to the extent plans are not required by or submitted
to the applicable governmental authority having jurisdiction) or copies of
contracts with respect to any Non-Material Alterations but shall otherwise
comply with the conditions and limitations set forth in this Section 19.1.

Section 19.2 Tenant’s Responsibility for Cost and Insurance. Tenant will pay the
cost and expense of all Alterations. Landlord shall not charge more than the
lesser of (i) two percent (2%) of the estimated cost of the Alteration, and
(ii) its actual reasonable, out-of-pocket costs paid to unrelated third parties,
for Landlord’s review, inspection and engineering time per requested Alteration,
it being agreed and acknowledged by Tenant that in all events Opus AE Group,
Inc. shall be deemed to be an unrelated third party. Prior to commencing any
Alterations, Tenant will deliver the following to Landlord in form and amount
reasonably satisfactory to Landlord: (a) builder’s “all risk” insurance in an
amount at least equal to the value of the Alteration; (b) evidence that Tenant
has in force commercial general liability insurance insuring against
construction related risks, in at least the form, amounts and coverages required
of Tenant under this Lease; and (c) copies of all applicable contracts and of
all necessary permits and licenses. The insurance policies described in clauses
(a) and (b) of this section must name Landlord and Landlord’s lender (if any) as
additional insureds and be written by a reputable and financially sound
insurance company authorized to issue such insurance in the state in which the
Demised Premises are located.

Section 19.3 Construction Obligations and Ownership. Landlord may inspect
construction of the Alterations. Promptly after completing the Alterations,
Tenant will furnish Landlord with contractor affidavits and full and final lien
waivers from all contractors and subcontractors providing labor, materials or
services in excess of $25,000.00 used in connection with the Alterations. Tenant
will remove any Alterations Tenant constructs in violation of this Article XIX
on or before the expiration or earlier termination of this Lease. All
Alterations Tenant makes or installs (including all telephone, computer and
other wiring and cabling located within the walls of and outside the Demised
Premises, but excluding Tenant’s Property and its movable trade fixtures,
furniture and equipment) become the property of Landlord and a part of the
Building immediately upon installation and, unless Landlord requires Tenant in
writing to remove the Alterations and repair any damage caused by such removal
by notifying Tenant (a) with respect to any Material Alterations, at the time
Landlord consents to such Material Alterations, or (b) with respect to any
Non-Material Alterations, within thirty (30) days after the date Tenant provides
Landlord written notice that Tenant has made, or plans to make, such
Non-Material Alterations. Subject to Section 20.17, Tenant will surrender the
Alterations to Landlord upon the expiration or earlier termination of this Lease
at no cost to Landlord.

Section 19.4 Liens. Tenant will keep the Demised Premises free from any
mechanics’, materialmen’s, or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant (other than the Landlord’s Work, or
work which is Landlord’s obligation under this Lease). If any such lien shall at
any time be filed against the Demised Premises, or any portion thereof, Tenant
shall cause the same to be discharged of record within thirty (30) days after
the date of filing the same or if Tenant in good faith desires to contest the
validity or amount of any such lien, Tenant shall have the right to contest the
validity or amount of any such lien, provided that (i) if Tenant is not Church &
Dwight Co., Inc. (and

 

44



--------------------------------------------------------------------------------

Church & Dwight Co., Inc. has not sublet all or any substantial portion of the
Demised Premises, (as defined in Section 15.2), then Tenant deposits with the
Landlord cash or other security reasonably acceptable to Landlord in an amount
equal to one hundred fifty percent (150%) of the amount of said lien to insure
payment and prevent any sale or forfeiture of any part of the Demised Premises
by reason of nonpayment; (ii) neither the Demised Premises nor any part of the
Shopping Center or interest therein would be in any substantial danger of being
sold, forfeited, or lost, (iii) Landlord would not be in any substantial danger
of any civil or criminal liability for failure to comply therewith; and
(iv) Tenant promptly notifies Landlord, in writing, of such contest. Any such
contest shall be prosecuted with due diligence and Tenant shall promptly after
the final determination thereof pay the amount of any such lien, together with
all interest, penalties and other costs payable in connection therewith.

Section 19.5 Indemnification. To the fullest extent allowable under the Laws,
Tenant releases and will indemnify, protect, defend (with counsel reasonably
acceptable to Landlord) and hold harmless Landlord and the Demised Premises from
and against any and all losses, costs, damages, expenses, liabilities, suits,
penalties, claims, demands and obligations, including, without limitation,
reasonable attorneys’ fees, in any manner relating to or arising out of any
Alterations or any other work performed, materials furnished or obligations
incurred by or for Tenant or any person or entity claiming by, through or under
Tenant, provided Tenant shall not be obligated to indemnify Landlord for any
matters to the extent caused by Landlord’s negligence or willful misconduct, or
for any costs incurred by Tenant to perform Landlord’s obligations, subject to
and in accordance with the conditions and limitations set forth in this Lease.

ARTICLE XX

MISCELLANEOUS PROVISIONS

Section 20.1 Entry by Landlord. Tenant agrees to permit Landlord and authorized
representatives of Landlord upon not less than twenty-four (24) hours prior
written notice (or such shorter time and form of notice which may be telephonic
as is reasonable under the circumstances, in the event of an emergency), to
enter upon the Demised Premises at all reasonable times during ordinary business
hours for the purpose of inspecting the same and making any necessary repairs to
comply with any laws, ordinances, rules, regulations or requirements of any
public body, or the Board of Fire Underwriters, or any similar body. Nothing
herein contained shall imply any duty upon the part of Landlord to do any such
work which, under any provision of this Lease, Tenant may be required to perform
and the performance thereof by Landlord shall not constitute a waiver of
Tenant’s default in failing to perform the same. Landlord may, during the
progress of any work, keep and store upon the Demised Premises all necessary
materials, tools and equipment. Landlord shall not in any event be liable for
inconvenience, annoyance, disturbance, loss of business or other damage to
Tenant by reason of making repairs or the performance of any work in or about
the Demised Premises, or on account of bringing material, supplies and equipment
into, upon or through the Demised Premises during the course thereof, and the
obligations of Tenant under this Lease shall not be thereby affected in any
manner whatsoever, provided, however that during the progress of any work or the
exercise by Landlord of its rights hereunder and any entry by Landlord, Landlord
shall use commercially reasonable efforts to minimize any inconvenience Tenant,
will ensure its entry and work does not unreasonably interfere with the conduct
of Tenant’s business or use of the Demised Premises, and shall be subject to the
reasonable security regulations and requirements of Tenant.

Section 20.2 Exhibition of Demised Premises. Landlord is hereby given the right
during usual business hours at any reasonable time during the Term to enter upon
the Demised Premises and to exhibit the same for the purpose of mortgaging or
selling the same. During the final 270 days of the term, Landlord shall be
entitled to display on the Demised Premises, in such manner as to not
unreasonably interfere with Tenant’s business, signs indicating that the Demised
Premises are for rent or sale and suitably identifying Landlord or its agent.
Tenant agrees that such signs may remain unmolested upon the Demised Premises
and that Landlord may exhibit said premises to prospective tenants during said
period.

Section 20.3 Indemnification. To the fullest extent allowed by law, Tenant
agrees to indemnify, defend and hold harmless Landlord and Landlord’s agents,
officers, directors, employees, and contractors against and from any and all
injuries, claims, costs, expenses, liabilities, losses, damages, injunctions,
suits, actions, fines, penalties, and demands of any kind or nature (including,
without limitation, reasonable attorneys’ fees and costs) in connection with
loss of life, personal injury or damage to property by or on behalf of any
person or persons, firm or firms, corporation or corporations, arising from the
negligence or willful misconduct of Tenant, or arising out of any

 

45



--------------------------------------------------------------------------------

occurrence in or upon the Demised Premises except to the extent caused by the
negligence or willful misconduct of Landlord, its agents, employees,
representatives, or contractors, and except to the extent the same is subject to
Landlord’s indemnity in the immediately succeeding paragraph, and will further
indemnify, defend and hold harmless Landlord against and from any and all claims
arising during the Term from any accident, injury or damage whatsoever caused to
any person, firm or corporation occurring during the Term, in or about the
Demised Premises, except to the extent caused by the negligence or willful
misconduct of Landlord and except to the extent the same is subject to
Landlord’s indemnity below, and from and against all costs, attorneys’ fees,
expenses and liabilities incurred in or about any such claim or action or
proceeding brought thereon. In case any action or proceeding shall be brought
against Landlord by reason of any such claim, Tenant, upon notice from Landlord,
covenants to defend such action or proceeding by counsel reasonably satisfactory
to Landlord. Tenant’s obligations under this Section 20.3 shall be insured by
contractual liability endorsement on Tenant’s policies of insurance required
under the provisions of Section 6.2 hereof. Landlord shall tender defense of any
claim subject to Tenant’s indemnity to Tenant in sufficient time to avoid
prejudice, and Tenant shall be entitled to defend the same with counsel of its
selection and reasonably acceptable to Landlord.

To the fullest extent allowed by law, Landlord agrees to indemnify, defend and
hold harmless Tenant and Tenant’s employees, agents, directors, officers, and
shareholders, from and against all, injuries, claims, costs, expense and
liabilities, losses, damages, injunctions, suits, actions, fines, penalties and
demands of any kind or notice (including without limitation, reasonable
attorneys’ fees and costs) in connection with loss of life, personal injury or
damage to property by or on behalf of any person or persons, firm or firms,
corporation or corporations, to the extent caused by the negligence or willful
misconduct of Landlord its agents employees, representatives or contractors. In
case any action or proceeding shall be brought against Tenant by reason of such
claim, Landlord, upon notice from Tenant, covenants to defend such action or
proceeding by counsel reasonably satisfactory to Tenant. Tenant shall tender
defense of any claim subject to Landlord’s indemnity to Landlord in sufficient
time to avoid prejudice, and Landlord shall be entitled to defend the same with
counsel of its selection and reasonably acceptable to Tenant.

In connection with any claims asserted by a third party, nothing in this
Section 20.3 shall require Landlord or Tenant to indemnify, defend or save
harmless the other party except in respect to the percentage that such party may
have been responsible for such loss, cost, or claim, and if any loss, cost,
damage or expense claimed by any third party arises from the joint fault or
responsibility of Landlord and Tenant, then the indemnity and defense
obligations herein shall be limited to their respective percentage of fault.

Section 20.4 Notices. Any notice or other communication in connection with this
Lease shall be in writing and shall be sent by United States Certified Mail,
return receipt requested, postage prepaid, by nationally recognized overnight
courier guaranteeing next day delivery, by telecopy, properly addressed as
follows:

 

To Landlord:   

CD 95, L.L.C.

c/o Founders Properties, L.L.C.

10350 Bren Road West

  

Minnetonka, Minnesota 55343

Attention: Vice President

With a copy to:    Daspin & Aument, L.L.P.    227 W. Monroe Street, Suite 3500
   Chicago, Illinois 60606    Attention: D. Albert Daspin To Tenant:   

Church & Dwight Co., Inc.

469 N. Harrison St.

Princeton, NJ 08543

   Attention: General Counsel

All notices shall be deemed given three (3) business days following deposit in
the United States mail with respect to certified or registered letters or
earlier upon receipt, one (1) business day following deposit if delivered to an
overnight courier guaranteeing next day delivery and on the same day if sent and
received during normal business hours by telecopy, on a business day (with proof
of transmission). Attorneys for each party shall be authorized to

 

46



--------------------------------------------------------------------------------

give and receive notices for each such party. Any party may change its address
for the service of notice by giving written notice of such change to the other
party, in any manner above specified.

Section 20.5 Quiet Enjoyment. Landlord covenants and agrees that Tenant, upon
paying the Basic Rent and Additional Rent, and upon observing and keeping the
covenants, agreements and conditions of this Lease on its part to be kept,
observed and performed, shall lawfully and quietly hold, occupy and enjoy the
Demised Premises (subject to the provisions of this Lease) during the Term
without hindrance or molestation by Landlord or by any person or persons
claiming by, through or under Landlord.

Section 20.6 Estoppel. Upon written request of Landlord or Tenant, the other
party, within twenty (20) days after the date of receipt of such request, shall
execute and deliver to and only for the benefit of the requesting party or any
mortgagee, bona fide prospective purchaser, assignee, or sublessee of the
requesting party, without charge, a written statement: certifying, to such
party’s actual knowledge, that this Lease is in full force and effect, if such
is the case, and has not been modified, assigned, supplemented or amended,
except by such writings as shall be stated; specifying the dates to which Basic
Rent and Additional Rent have been paid; stating whether or not, to such party’s
actual knowledge, the party requesting the estoppel is in default and, if so,
stating the nature of such default, stating the Commencement Date, and stating
which Renewal Options to extend the Term have been exercised, if any; and
including such other factual matters pertaining to this Lease as may be
reasonably requested. Without limiting the generality of the foregoing, (i) in
connection with the financing of the Demised Premises, Tenant agrees to execute
and deliver a factually accurate estoppel certificate in substantially the form
of the applicable form attached hereto and made a part hereof as Exhibit G or
Exhibit H; and (ii) in connection with any sale of the Demised Premises, Tenant
agrees to execute and deliver a factually accurate estoppel certificate in
substantially the form of Exhibit H attached hereto and made a part hereof.

Section 20.7 Authority. Each party represents and warrants to Landlord that this
Lease has been duly authorized, executed and delivered by Tenant and that this
Lease constitutes the valid and binding obligation of enforceable against it in
accordance with its terms, subject to application of bankruptcy, insolvency and
similar creditor’s rights laws. Landlord represents and warrants to Tenant that
this Lease has been duly authorized, executed and delivered by Landlord and that
this Lease constitutes the valid and binding obligation of Landlord enforceable
against Landlord in accordance with its terms, subject to application of
bankruptcy, insolvency and similar creditor’s rights laws.

Section 20.8 Memorandum of Lease. Concurrently with the execution of this Lease,
the parties hereto agree to execute and deliver to each other a Memorandum of
Lease, in recordable form, in the form attached hereto as Exhibit N, setting
forth the date of this Lease, the parties to this Lease, the Term, the legal
description of the Demised Premises, Tenant’s options to renew and its rights of
first offer, and such other matters reasonably requested by Landlord or Tenant
to be stated therein. Such memorandum of Lease shall be executed by the parties
concurrently with the execution of this Lease and held by Landlord to be
recorded following Landlord’s acquisition of the Land and prior to the
recordation of any mortgages granted by Landlord.

Section 20.9 Severability. If any covenant, condition, provision, term or
agreement of this Lease shall, to any extent, be held invalid or unenforceable,
the remaining covenants, conditions, provisions, terms and agreements of this
Lease shall not be affected thereby, but each covenant, condition, provision,
term or agreement of this Lease shall be valid and in force to the fullest
extent permitted by law.

Section 20.10 Successors and Assigns. The covenants and agreements herein
contained shall bind and inure to the benefit of Landlord and its successors and
assigns and Tenant and its permitted successors and assigns. This provision
shall not operate to permit any Transfer by Tenant which is not otherwise
permitted by this Lease.

Section 20.11 Captions; Construction. The caption of each article of this Lease
is for convenience and reference only, and in no way defines, limits or
describes the scope or intent of such article or of this Lease. In construing
this Lease, feminine or neuter pronouns shall be substituted for those masculine
in form and vice versa, and plural terms shall be substituted for singular and
singular for plural in any place in which the context so requires. This Lease
shall be construed without regard to: (i) the identity of the party who drafted
the various provisions hereof; and (ii) the addition or deletion of text made
during the negotiation of this Lease. Moreover, each and every

 

47



--------------------------------------------------------------------------------

provision of this Lease shall be construed as though all parties hereto
participated equally in the drafting thereof. As a result of the foregoing, any
rule or construction that a document is to be construed against the drafting
party shall not be applicable hereto.

Section 20.12 Relationship of Parties. This Lease does not create the
relationship of principal and agent, or of partnership, joint venture, or of any
association or relationship between Landlord and Tenant, the sole relationship
between Landlord and Tenant being that of landlord and tenant.

Section 20.13 Entire Agreement. All preliminary and contemporaneous negotiations
are merged into and incorporated in this Lease. This Lease, together with the
Exhibits attached hereto, contains the entire agreement between the parties and
shall not be modified or amended in any manner except by an instrument in
writing executed by the parties hereto.

Section 20.14 No Merger. There shall be no merger of this Lease or the leasehold
estate created by this Lease with any other estate or interest in the Demised
Premises by reason of the fact that the same person, firm, corporation or other
entity may acquire, hold or own directly or indirectly, (a) this Lease or the
leasehold interest created by this Lease or any interest therein, and (b) any
such other estate or interest in the Demised Premises, or any portion thereof.
No such merger shall occur unless and until all persons, firms, corporations or
other entities having an interest (including a security interest) in (1) this
Lease or the leasehold estate created thereby, and (2) any such other estate or
interest in the Demised Premises, or any portion thereof, shall join in a
written instrument expressly effecting such merger and shall duly record the
same.

Section 20.15 Tenant’s Name; Building Name. Landlord shall not make use of
Tenant’s tradename in any advertising or marketing material, including without
limitation on any Internet website, nor name the Building using Tenant’s name,
without Tenant’s prior written approval, which may be withheld in Tenant’s sole
discretion. Neither the Building nor any portion of the Demised Premises shall
be named after any tenant or occupant other than Tenant, should Tenant elect and
agree to do so, in its sole discretion.

Section 20.16 No Surrender During Lease Term. No surrender to Landlord of this
Lease or of the Demised Premises, or any portion thereof, or any interest
therein, prior to the expiration of the Term shall be valid or effective unless
agreed to and accepted in writing by Landlord and consented to in writing by all
contract vendors and mortgagees, and no act or omission by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord consented to by all contract vendors and the mortgagees, as aforesaid,
shall constitute an acceptance of any such surrender.

Section 20.17 Surrender of Demised Premises. At the expiration of the Term,
Tenant shall surrender the Demised Premises in good condition and repair, in
compliance with all Laws and in condition as the same were required to be kept
and maintained during the Term, excepting, however, reasonable wear and tear,
those Alterations not required to be removed pursuant to Section 19.1, damage by
fire or other casualty, damage by eminent domain, and repairs and replacement to
be made by Landlord hereunder. Tenant shall surrender all keys to the Demised
Premises to Landlord at the place then fixed for the payment of Basic Rent and
shall inform Landlord of all combinations on locks, safes and vaults, if any.
Tenant shall at such time remove all of its removable Tenant’s Property
therefrom. Tenant shall remove all improvements or alterations to the Demised
Premises (i) which were made by Tenant after the completion of the Landlord’s
Work, and (ii) which required Landlord’s consent in accordance with Section 19.1
above, and which Landlord notified Tenant at the time of the granting of
Landlord’s consent that Tenant would be required to remove upon termination of
this Lease, and (iii) which did not require Landlord’s consent in accordance
with Section 19.1 above, and which Landlord notified Tenant at the time of
Tenant’s notice to Landlord that Tenant would be required to remove upon
termination of this Lease. Otherwise, Tenant may at its option either abandon in
place or remove any improvements, fixtures, paneling, floor covering, equipment
or partitions installed at its expense, provided, however, that Tenant shall
repair any damage to the Demised Premises caused by such removal, and any and
all such property not so removed shall, at Landlord’s option, become the
exclusive property of Landlord or be disposed of by Landlord, without further
notice to or demand upon Tenant. If upon thirty (30) days prior written notice
from Landlord, Landlord notifies Tenant in writing that Landlord has entered
into a bona fide lease or other binding agreement with an unrelated third party
with respect to the Demised Premises and Landlord requires surrender of the
Demised Premises to prepare or deliver the same to any succeeding tenant or
occupant, and the Demised Premises shall not be not surrendered promptly on or
before the date

 

48



--------------------------------------------------------------------------------

which is the later to occur of (i) the end of the Term or sooner termination
thereof, and (ii) the date thirty (30) days after the date Tenant receives such
notice from Landlord, then Tenant shall indemnify, defend and hold harmless
Landlord against all loss or liability resulting from the inability of Landlord
to timely prepare and/or timely deliver space to a third party for its occupancy
the Demised Premises, including, without limitation any claims (including claims
for consequential and similar type damages asserted against Landlord by the
succeeding tenant or occupant) made by any succeeding occupant founded on such
delay. Tenant’s obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease. Notwithstanding the foregoing, in
no event shall Tenant be liable for Landlord’s damages beyond its direct,
out-of-pocket damages provided Tenant shall indemnify Landlord against any
special or consequential damages to the extent claimed by unrelated third
parties from Landlord and which are founded upon the delay in delivery of the
space caused by Tenant.

All property of Tenant not removed within thirty (30) days after the last day of
the Term shall be deemed abandoned. Tenant hereby authorizes Landlord to remove
all property of Tenant from the Demised Premises upon termination of this Lease
and not removed by Tenant as aforesaid, Landlord shall not be liable for damage,
theft, misappropriation or loss thereof and Landlord shall not be liable in any
manner in respect thereto. Tenant shall pay all costs and expenses of such
removal, transportation and storage. Tenant shall reimburse Landlord upon demand
for any expenses incurred by Landlord with respect to removal or storage of
abandoned property and with respect to restoring said Demised Premises to good
order, condition and repair.

Section 20.18 Holding Over. In the event Tenant remains in possession of the
Demised Premises after expiration of this Lease, it shall be deemed to be
occupying the Demised Premises as a tenant from month to month, subject to all
the provisions, conditions and obligations of this Lease insofar as the same can
be applicable to a month-to-month tenancy, except that the Basic Rent shall be
escalated to one hundred twenty-five percent (125%) of the then current Basic
Rent for the Demised Premises for the month immediately preceding the last day
of the Term, without regard to the Free Rent Period.

Section 20.19 Landlord Approvals. Any approval by Landlord or Landlord’s
architects and/or engineers of any of Tenant’s drawings, plans and
specifications which are prepared in connection with any construction of
improvements respecting the Demised Premises shall not in any way be construed
or operate to bind Landlord or to constitute a representation or warranty of
Landlord as to the adequacy or sufficiency of such drawings, plans and
specifications, or the improvements to which they relate, for any reason,
purpose or condition, but such approval shall merely be the consent of Landlord,
as may be required hereunder, in connection with Tenant’s construction of
improvements relating to the Demised Premises in accordance with such drawings,
plans and specifications. Landlord’s and its architects’ consent and approvals,
when required under this Lease or the Final Plans and Specifications, shall not
be unreasonably withheld, delayed or conditioned, unless the provision of this
Lease with respect to a specific matter expressly states that the same is in the
sole discretion (or words of similar import) of Landlord, but in no event will
Landlord or its architects refuse or withhold or condition any consent or
approval arbitrarily.

Section 20.20 Survival. All obligations (together with interest or money
obligations at the Maximum Rate of Interest) accruing prior to expiration of the
Term shall survive the expiration or other termination of this Lease.

Section 20.21 Attorneys’ Fees. If either party shall bring suit or other
proceedings against the other to enforce the terms of this Lease, the
substantially prevailing party shall be entitled to recover from the other party
the substantially prevailing party’s costs and expenses, including reasonable
attorneys’ fees.

Section 20.22 Landlord’s Obligations and Limited Liability.

20.22.1. The term “Landlord”, as used in this Lease so far as the covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of the fee of the
Demised Premises, and in the event of any transfer or conveyance to an unrelated
third party that is not an Affiliate of the Landlord, then the transferor shall
be automatically freed and relieved from all liability as respects the
performance of any covenants or obligations on the part of Landlord contained in
this Lease to be performed, provided that the transferee shall be deemed to have
assumed all of Landlord’s agreements, liabilities and obligations under this
Lease including, expressly without limitation, any and all covenants,

 

49



--------------------------------------------------------------------------------

indemnifications, reimbursement obligations, allowances due, and any and other
liabilities and obligations of Landlord under this Lease, subject to any and all
claims, offsets, and defenses of Tenant, including without limitation these
accruing and arising prior to and from all after the date of such transfer and
provided, further, the initial Landlord, CD 95, L.L.C., as set forth in
Section 20.22.2 below, shall not be released from any liability under this Lease
until Landlord’s Work is Substantially Completed and the Inducement Allowance
and the Moving Allowance are paid. The covenants and obligations contained in
this Lease on the part of Landlord shall, be binding on Landlord’s successors
and assigns. Tenant agrees to look solely to Landlord’s interest in the Demised
Premises for recovery of any final, non-appealable judgment from Landlord,
except Tenant may execute upon any sale proceeds and other assets of the
transferor with respect to any final, non-appealable judgment obtained against
it prior to a sale, it being agreed that, except as provided in Section 20.22.2
below, Landlord (and if Landlord is a partnership, its partners, whether general
or limited, if Landlord is a limited liability company, its members or managers,
and if Landlord is a corporation, its directors, officers or shareholders) shall
never be personally liable for any personal judgment or deficiency decree or
judgment against it.

20.22.2. Notwithstanding anything herein to the contrary, (a) the foregoing
limitation of Landlord’s liability shall not apply with respect to the
misapplication of insurance proceeds or condemnation awards which are required
by the terms of this Lease to be applied to the repair or restoration of the
Demised Premises, and (b) until Landlord’s Work is Substantially Completed and
the Inducement Allowance and the Moving Allowance are paid, in the event of any
transfer or conveyance, the initial Landlord, CD 95, L.L.C., shall not be
released from the following obligations of Landlord: (i) to initially construct
and complete the Landlord’s Improvements and the Landlord’s Work, (ii) to
deliver the Demised Premises with all Commencement Date Conditions satisfied and
completed, (iii) to perform and complete the Punchlist, (iv) to pay to Tenant
the Moving Allowance and/or the Inducement Allowance, and (v) to perform the
obligations of Landlord under the one-year construction warranty set forth in
Section 2.4 of this Lease. If CD 95, L.L.C. transfers its interest under this
Lease prior to the completion of Landlord’s obligations identified in clause
(b) above, then, notwithstanding any such transfer, Wade Lau and John Williams
shall continue to serve as Tenant’s primary contacts with respect to the
performance of Landlord’s obligations identified in clause (b) above for so long
as such individuals remain employed by an Affiliate of CD 95, L.L.C.

20.22.3. To the extent assignable, Landlord shall, following the expiration of
the one-year construction warranty set forth in Section 2.4 of this Lease,
assign all assignable unexpired warranties and guaranties with respect to the
portions of the Demised Premises which Tenant is required to repair, maintain
and replace pursuant to the terms of this Lease, which are given, assigned to or
benefiting Landlord or the Demised Premises regarding Landlord’s Work, as well
as any unexpired warranties and claims against material subcontractors and
suppliers with respect to the Demised Premises; provided, however, the foregoing
shall not include the Construction Contract (as herein defined) or any
warranties or guaranties included therein, none of which shall be assigned to
Tenant pursuant to this Section 20.22.3. If any of the foregoing warranties and
guaranties are not assignable, then Landlord shall enforce all such warranties
and guaranties for Tenant’s benefit, at Tenant’s sole cost and expense.

20.22.4. Landlord anticipates entering into, on or before the Closing Date (as
defined in Section 20.32.1), a guaranteed maximum price, full turnkey
construction contract (“Construction Contract”) with Opus Design Build, L.L.C.,
a Delaware limited liability company (“Contractor”) as its general contractor
for the performance of all of the Landlord’s Work and, in connection therewith,
will procure, at Tenant’s sole cost and expense, a payment and performance bond
(the “Bond”) in form and amount reasonably approved by Tenant (which approval
will not be unreasonably withheld, delayed or conditioned (and shall be deemed
given if Tenant fails to grant or withhold consent within three (3) business
days after Landlord provides a second written notice to Tenant which references
this Section of the Lease and conspicuously states in bold, 12 point font or
larger that Tenant has failed to grant or withhold such approval within five
(5) business days after the first request and if Tenant fails to respond to the
second written notice within three (3) business days of delivery of the second
notice it shall be deemed that Tenant’s approval has been granted), securing
completion of and payment for the Landlord’s Work in accordance with the
requirements of this Lease. Such bond shall be secured at the time of the
closing of the Construction Loan (as defined herein) and the cost therefor shall
be paid by Tenant within sixty (60) days after invoicing by Landlord. In
addition, Landlord anticipates obtaining construction loan financing (the
“Construction Loan”) with respect to the Demised Premises from Sun Trust Bank in
an amount of approximately $48,600,000. If Landlord obtains the Construction
Loan and enters into the Construction Contract, then (a) Landlord agrees to

 

50



--------------------------------------------------------------------------------

collaterally assign, on a senior basis, the Construction Contract and the Bond
to the Construction Loan lender (the “Lender”), and (b) Landlord agrees to
collaterally assign, on a junior basis, to Tenant, the Construction Contract and
the Bond and all other rights and interests which have been collaterally
assigned to Lender on a senior basis to secure the initial design and
construction of the Improvements (i.e., such assignment shall be subject to the
prior rights of the Lender, and shall not confer any other rights and remedies
available to Lender under the Construction Loan documents). Landlord shall use
reasonable efforts to provide that any consents or agreements that Lender
obtains from the Contractor, architects or others that allow Lender to complete
or perform the Landlord’s Work shall provide that the same shall run to the
benefit of and are assignable to Tenant on a junior basis (i.e., that the same
shall be subject to the prior rights of the Lender). The Construction Loan
documents and the SNDA shall provide among other things that Lender agrees if a
Construction Default Event (as herein defined) occurs, then Lender shall have
thirty (30) days to elect to exercise its rights under the senior collateral
assignment of the Construction Contract and the Bond, and to affirmatively agree
and to notify Tenant that Lender agrees to cause completion of the Landlord’s
Work in accordance with this Lease. Pursuant to the SNDA, Lender shall so notify
Tenant of its election with such thirty (30) day period. If Lender does not
exercise such rights and so notify Tenant within the 30-day period prescribed
above, then Tenant may, at Tenant’s sole cost and expense, elect to (but shall
not be obligated to) (a) exercise its rights under the junior collateral
assignment of the Construction Contract and the Bond and other assignable rights
and interests which have been collaterally assigned to Tenant on a junior basis
concerning the initial design and construction of the Improvements (the
“Takeover Rights”), as set forth above, and/or (b) exercise the right to
purchase the Construction Loan from Lender at par, as set forth in the SNDA. If
Tenant exercises the Takeover Rights, then Tenant shall not be permitted to
terminate this Lease pursuant to Section 2.3.8 of this Lease. The foregoing
shall not limit or impose any other rights or remedies of Tenant against
Landlord under this Lease, at law or in equity. If Tenant is permitted and
elects to exercise the Takeover Rights, then Tenant shall cause the entire
unperformed portions of Landlord’s Work to be performed substantially in
accordance with the Final Base Building Plans and Specifications and the Final
TI Plans and Specifications and the construction requirements set forth in
Article II of this Lease, and, under said circumstances, Landlord shall and
Lender, pursuant to the SNDA, shall, take all reasonable measures to cooperate
with Tenant, if Tenant exercises the Takeover Rights, to allow Tenant to
complete the Landlord’s Work, including assignment, to the extent assignable, to
Tenant of all of Landlord’s right, title and interest in, to and under the
Intangibles, Permits and Warranties (each as defined herein), and Tenant shall
accept such assignment and assume and agree to keep, perform and observe all of
the terms, covenants, agreements and conditions contained in the Permits and
Warranties on Landlord’s part to be kept, performed and observed with respect to
any fact, event or circumstance that first occurs from and after the date of
such assignment, subject to the terms, covenants and conditions contained in the
Intangibles, Permits and Warranties, it being understood that with respect to
any contract, document or agreement which is not assignable (other than the
rights of Lender under any of the documents evidencing and/or securing the
Construction Loan), Landlord and Lender shall reasonably cooperate with Tenant
to enforce the same for the benefit of Tenant, and Landlord shall provide Tenant
a limited irrevocable license to review and use a copy of the Plans for the sole
purpose of the repair, replacement, maintenance, restoration, modification or
any other alteration of the Improvements, and Tenant shall accept such license
and agree that no other use shall be made of the Plans by Tenant without the
prior written consent of Landlord, and Tenant shall agree to indemnify, defend
and hold harmless Landlord from and against any claims, demands, action, losses,
costs, damages or expenses (including, without limitation, reasonable attorneys’
fees and costs) by reason of the use by Tenant or any party claiming by, through
or under Tenant of the Plans for the construction or reconstruction of any
buildings or improvements other than those at the Demised Premises; provided,
however, if, at the time of such exercise the Plans have not been approved by
Landlord and Tenant in the manner provided in Article II of this Lease, then
Landlord shall not grant Tenant the limited license to use the then existing
plans and specifications for Landlord’s Improvements and, in lieu thereof,
Landlord shall provide Tenant with copies of the then existing plans and
specifications for Landlord’s Improvements as an accommodation, but without any
representation or warranty to the quality thereof and without the right of
Tenant to use such plans and specifications, and Tenant shall be responsible for
developing final plans and specifications for the Landlord’s Improvements, and
causing the same to be certified (sealed) by a duly licensed architect, without
liability to Landlord or Landlord’s architect or engineer or affiliates. If
Tenant exercises the Takeover Rights, then Landlord shall reimburse Tenant for
the reasonable, actual out-of-pocket costs incurred by Tenant for completing the
Landlord’s Work (including design thereof, and construction, and including a two
percent (2%) construction management fee) within thirty (30) days from receipt
by Landlord of bills and invoices, in reasonable detail, covering all labor,
materials, and other expenditures or costs incurred by Tenant in so performing
Landlord’s Work, plus interest at the Maximum Interest Rate from the date any
expenditures are made by Tenant, provided the entire unperformed portions of the
Landlord’s Work shall be performed substantially in accordance with the Final
Base Building Plans and Specifications and the Final TI Plans

 

51



--------------------------------------------------------------------------------

and Specifications and the construction requirements set forth in Article II of
this Lease, it being understood that any incremental amounts incurred by Tenant
as a result of Tenant’s failure to so perform the Landlord’s Work shall be borne
solely by Tenant without reimbursement from Landlord. If Landlord fails to
reimburse Tenant for such items within the thirty (30) day period prescribed
above, then Tenant shall be permitted to offset and deduct the same against
Basic Rent next falling due, until the date the same is reimbursed or deducted
and fully recovered; provided, however, in no event shall Tenant be entitled to
deduct in any month more than an amount equal to (a) 100% of Basic Rent payable
for such month, minus (b) one-twelfth of six percent (6%) of the amount
disbursed under the Construction Loan as of the date Tenant gives Lender written
notice of its election to exercise the Takeover Rights.

20.22.5. Following Substantial Completion of Landlord’s Work, in the event of
any damage or destruction of the Improvements which is required to be repaired
by Landlord pursuant to Article XIII of this Lease, then Landlord anticipates it
will enter into a construction contract (“Restoration Construction Contract”)
with a general contractor for the performance of the Restoration. If, at the
time of the Restoration, the Demised Premises are encumbered by mortgage
indebtedness (“Permanent Loan”) and Landlord has entered into the Restoration
Construction Contract, then (a) Landlord shall collaterally assign, on a senior
basis, the Restoration Construction Contract to the holder of such Permanent
Loan (the “Permanent Lender”), and (b) Landlord shall collaterally assign, on a
junior basis, the Restoration Construction Contract to Tenant (i.e., such
assignment shall be subject to the rights of the Permanent Lender). If a
Construction Default Event occurs, then the provisions of Section 20.22.4 and
Section 20.22.6(i) shall apply, with all references therein to the Construction
Contract, Lender, Landlord’s Work and Construction Loan meaning and referring
instead to the Restoration Construction Contract, Permanent Lender, Restoration
and Permanent Loan, respectively.

20.22.6. For purposes of Section 20.22.4, the following terms shall have the
following meanings:

(i) “Construction Default Event” means any one or more of the following:
(a) Landlord has ceased construction for more than sixty (60) consecutive days,
or (b) Landlord has missed any Critical Milestone described in Section 2.3.7
(ii), (iii), (iv) or (v) by more than sixty (60) days, in each case, except to
the extent extended in accordance with this Lease for Excused Delay and Tenant
Delay.

(ii) “Intangibles” means Landlord’s interest, if any, in and to any intangible
rights, privileges and appurtenances related to or used in connection with the
Land to the extent the same are assignable.

(iii) “Permits” means the licenses, permits, certificates of occupancy and
franchises owned by Landlord and relating to the Land to the extent the same are
assignable.

(iv) “Plans” means the Final Base Building Plans and Specifications and the
Final TI Plans and Specifications relating to the construction of the
Improvements.

(v) “Warranties” means all unexpired warranties and guaranties given or assigned
to or benefiting Landlord or the Land regarding the acquisition, construction,
design, use, operation, management or maintenance of the Improvements, to the
extent the same are assignable.

Section 20.23 Broker. Landlord and each Tenant represents and warrants to the
other that it has dealt directly with no broker or finder except for and only
with Mercer Oak Realty and Triad Properties (the “Brokers”) in connection with
this Lease and that no other broker has negotiated or participated in
negotiations of this Lease or is entitled to any commission in connection
therewith. Each party agrees to and shall indemnify and hold the other harmless
from and against any and all commissions, fees and expenses and all claims
therefor by any broker, salesman or other party in connection with or arising
out of this Lease, in breach of the foregoing representation, except for the
commissions of the Brokers, which commissions Landlord shall be obligated to pay
pursuant to separate written agreements, and Landlord shall indemnify, defend
and hold Tenant harmless from and against claims by the Brokers.

 

52



--------------------------------------------------------------------------------

Section 20.24 Governing Law. This Lease shall be governed by the laws of the
state in which the Demised Premises are located. All covenants, conditions and
agreements of Tenant arising hereunder shall be performable in the county
wherein the Demised Premises are located. Any suit arising from or relating to
this Lease shall be brought in the county wherein the Demised Premises are
located, or in federal courts having jurisdiction which sit in the federal
district in the State of New Jersey, which includes such county, and the parties
hereto waive the right to be sued elsewhere.

Section 20.25 Condominium Documents. This Lease is subject and subordinate to
all of the terms, covenants, conditions and restrictions contained in the
Condominium Documents, in the form as they exist on the date of this Lease,
which Condominium Documents, in the final form presented to Tenant, have been
accepted by Tenant prior to the date hereof. Tenant shall comply with the terms
and conditions of the Condominium Documents to the extent same affect and relate
to the Demised Premises, including, without limitation, payment of all charges
and assessments levied or imposed upon Landlord or the Demised Premises pursuant
thereto that accrue during and are related to periods falling within the Term,
except as otherwise set forth in this Lease regarding the allocation between
Landlord and Tenant for capital items and capital expenditure items, or any
other provision, of this Lease and except for the portion of any charges or
assessments for the Amenities or Amenities Space (each as defined in the Master
Deed), all of which excepted items shall be paid for by Landlord; provided,
however, in the event of any conflict between the terms, covenants, conditions
and restrictions contained in the Condominium Documents and the express
provisions of this Lease, then, as between Landlord and Tenant, the provisions
of this Lease shall govern and control. Notwithstanding that Landlord is
responsible for payment of charges or assessments attributable to the Amenities
or Amenities Space, Tenant shall have the right to use the same as Common
Elements under the Condominium Documents, so long as the same remain Common
Elements. Landlord shall provide to Tenant a copy of any proposed budgets,
assessments, amendment and/or restatement or modification of the Master Deed,
the By-Laws and the Rules and Regulations (including any proposed Site Plan
Amendment, Execution of Documents or Common Utility Plan Amendment (as each is
defined in the Master Deed). Landlord shall not amend, or consent to any
amendment of, or consent to or approve of any matter under, the Master Deed, the
By-Laws and the Rules and Regulations in each case without Tenant’s prior
written approval, which approval will not be unreasonably withheld, delayed or
conditioned if the same does not impose additional monetary obligations upon
Tenant, or if the same do not materially and adversely decrease Tenant’s right
or increase Tenant’s obligations under this Lease, or materially and adversely
affect Tenant’s use and occupancy of the Demised Premises, or access within the
Center, in any which case Tenant’s consent may be given or withheld in Tenant’s
sole and absolute discretion. Tenant’s response to a request for approval
(a) shall be given or withheld within ten (10) business days after request,
(b) shall be deemed approved if Tenant fails to grant or withhold such consent
within five (5) business days after Landlord provides a second written notice to
Tenant which references this section of the Lease and conspicuously states in
bold, 12 point font or larger, that Tenant has failed to grant or withhold such
consent within ten (10) business days after the first request, and if Tenant
fails to respond to the second written notice within five (5) business days of
delivery of the second notice it shall be deemed that Tenant’s consent has been
granted. Landlord represents and warrants to Tenant that as of the date hereof,
(i) the Master Deed, the By-Laws and the Rules and Regulations have not been
modified, amended or terminated, other than those amendments previously provided
to Tenant; (ii) the Master Deed, the By-Laws and the Rules and Regulations are
currently in full force and effect; (iii) Landlord has received no written
notice that Landlord is in default under the Master Deed, the By-Laws and the
Rules and Regulations beyond any applicable notice and cure period and has no
actual knowledge of any default by the Association; and (iv) to the best of
Landlord’s knowledge, the Master Deed, the By-Laws and the Rules and Regulations
are superior in lien to all mortgages and related liens affecting the Demised
Premises. Provided no Event of Default has occurred and is then continuing,
Landlord shall promptly provide Tenant a copy of all written notices and
materials related thereto (e.g., notice of annual or special assessments and
proposed budgets, assessments, amendments and/or restatements or modifications
of the Master Deed, the By-Laws and the Rules and Regulations (including any
proposed Site Plan Amendment, Execution of Documents or Common Utility Plan
Amendment (as each is defined in the Master Deed)) which are received by
Landlord regarding matters which will be the subject of any voting by the board
of directors of the Association, and if Tenant notifies Landlord in writing
within ten (10) business days after request that Tenant disapproves the
matter(s) which will be the subject of any voting by the board of directors of
the Association, then Landlord will not vote to approve any such matter, it
being understood that if Tenant fails to so notify Landlord within two
(2) business days after Landlord provides a second written notice to Tenant
which references this section of the Lease and conspicuously states in bold, 12
point font or larger, that Tenant has failed to so notify Landlord within ten
(10) business days after the first request, and if Tenant fails to respond to
the second written notice within two (2) business days of delivery of the second
notice, then it

 

53



--------------------------------------------------------------------------------

shall be deemed that Tenant shall have notified Landlord of Tenant’s approval of
such matter(s). Landlord shall promptly forward to Tenant a copy of any and all
notices and/or demands received by Landlord under or pursuant to the Master
Deed, the By-Laws and the Rules and Regulations, which affect the Demised
Premises or Tenant’s use or occupancy of the Demised Premises, the conduct of
Tenant’s business therein, or Tenant’s rights or obligations pursuant to this
Lease, or the use of the Common Elements by Tenant, or any matters relating to
costs of the Association that may be Tenant’s obligation under the Lease.
Following Landlord’s acquisition of the Land, Landlord shall obtain any
third-party approvals required under the Master Deed, the By-Laws and the Rules
and Regulations for the performance of Landlord’s Work, including, without
limitation, Tenant’s elevations and signage.

Landlord shall, at Tenant’s sole cost and expense, reasonably cooperate with and
take all reasonably necessary actions in order to allow Tenant to inspect and
audit the Association’s charges pursuant to Section 13.5 of the Master Deed, and
Landlord shall take all necessary actions to make such records available to
Tenant for inspection, copying and auditing.

In accordance with Section 7.3 of the Master Deed, any agreements entered into
by the Association with Landlord or an Affiliate of Landlord to perform services
for the Association shall be based on commercially reasonable terms, and to the
extent the same are not on commercially reasonable terms, then any above-market
charges incurred by the Association with respect to such agreements and
allocated to Landlord under the Condominium Documents shall be paid by Landlord.
No home office overhead, general and or administrative expenses, or executive
salaries of any Affiliate of Landlord or the Sponsor (as defined in the Master
Deed) shall be payable by Tenant, and to the extent the same is charged by the
Association, shall be paid by Landlord.

Tenant shall have the right to restrict parking and access to and upon the
Limited Common Elements appurtenant to the Demised Premises and to otherwise
exercise the rights and powers granted to Landlord with respect to the Demised
Premises, as the Unit Owner thereof, to restrict the use and operation of the
Limited Common Elements, all subject to and in accordance with the conditions
and limitations set forth in the Master Deed and only to the extent the same
affects the Demised Premises.

Provided no Event of Default has occurred and is continuing, at the end of the
Term, any capital or other reserves funded by Tenant to the Association shall be
refunded by Landlord to Tenant, to the extent not previously expended by the
Association.

Anything herein this Lease to the contrary notwithstanding, if and so long as
the Sponsor or any other Unit Owner, or their respective successors and assigns,
is an Affiliate of Landlord, Landlord agrees to cause such Sponsor or Unit Owner
to exercise any of its rights and powers in a manner that is consistent with
this Lease, and does not diminish Tenant’s rights hereunder and does not
increase Tenant’s obligations. Other than in connection with any collateral
assignment made by Landlord in connection with any mortgage loan granted by
Landlord, Landlord and any Affiliate of Landlord shall not transfer or convey to
the owner of another Unit, or any other party, or lease or license to any
occupant or user of any another Unit, or otherwise authorize or permit the use
of any part of the Demised Premises or all or any portion of the Limited Common
Elements appurtenant to the Demised Premises, by any party other than Tenant and
Tenant’s invitees and no party(ies) shall be permitted or authorized by Landlord
or any Affiliate of Landlord to utilize parking on the Limited Common elements
appurtenant to the Demised Premises.

As part of Landlord’s acquisition of the Land, Landlord shall obtain an estoppel
certificate addressed to Tenant from the Association in the form attached hereto
as Exhibit L.

Section 20.26 Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

Section 20.27 Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

Section 20.28 Force Majeure. Except as otherwise expressly set forth herein, in
the event either party hereto shall be delayed or hindered in, or prevented
from, the performance of any act required hereunder by reason of strikes,
failure of power, riots, insurrection, war, earthquake, hurricane or tornado (or
other adverse weather

 

54



--------------------------------------------------------------------------------

conditions), or other reasons of an extraordinary nature which are beyond the
reasonable control of the party, and which could not have been avoided through
the exercise of due diligence by a party (collectively referred to herein as
“Force Majeure”), then the performance of any such act shall be excused for a
period equal to the period of the delay. Adverse weather conditions shall mean
weather conditions which cannot be reasonably anticipated and which exceed
climatic norms using ten (10) year return intervals; provided, however, rain or
any other weather condition of a typical duration, frequency and amount shall
not constitute Force Majeure. Notwithstanding the foregoing provisions, the
following shall not constitute Force Majeure: (i) the financial inability of a
party to perform its obligations under this Lease; or (ii) delays occurring in
the course of complying with applicable Legal Requirements that could have been
avoided through the exercise of due diligence by a party hereto. A party wishing
to invoke this Section shall give the other party notice of that intention
within ten (10) days of the commencement of any event of Force Majeure and
shall, at that time, specify the reasons therefor, the specific provision of
this Lease which will be delayed as a result, and the period of such extension,
if known, or if not known, a reasonable estimate thereof.

Section 20.29 Right of First Offer for Adjacent Site. If Landlord is prepared to
develop an office building on that certain parcel of land (the “ROFO Parcel”)
legally described as the ROFO Parcel on Exhibit A-3, then Landlord shall, prior
to offering to develop an office building on the ROFO Parcel for any third
party, notify Tenant in writing (“First Offer Notice”) that Landlord is prepared
to develop an office building on the ROFO Parcel and the terms Landlord would
accept for the lease or purchase of such office building. Tenant shall have
twenty (20) business days from the date of the First Offer Notice to notify
Landlord, in writing that Tenant desires to lease or purchase any office
building that Landlord proposes to develop on the ROFO Parcel on the terms and
conditions set forth in the First Offer Notice, or such other terms as the
parties may agree. In the event Tenant does not notify Landlord that it desires
to lease or purchase any office building that Landlord proposes to develop on
the ROFO Parcel on the terms and conditions set forth in the First Offer Notice
within the twenty (20) business-day period prescribed herein, and within thirty
(30) days after Landlord’s request the parties do not enter into a mutually
satisfactory lease or purchase agreement for the office building that Landlord
proposes to develop on the ROFO Parcel (which agreement or lease the parties
agree to negotiate in good faith), then Landlord may develop the ROFO Parcel and
lease or sell all or any part of the same to any other unrelated third party
(except a Direct Competitor) and, except as otherwise expressly provided herein,
Tenant shall have no further right or interest in all or any part of the ROFO
Parcel. If Landlord elects to develop an office building on the ROFO Parcel and
lease or sell such office building, as a sole asset and not in combination with
other property, to another party, free of any mortgage indebtedness or seller
financing in connection with a sale, at an all-cash price which is substantially
more favorable to such other party than the terms set forth in the First Offer
Notice, then Landlord must first re-offer to lease or sell such building to
Tenant on such terms. If Landlord re-offers to lease or sell such office
building to Tenant on such more favorable terms, then Tenant shall accept, if at
all, within fifteen (15) business days of any such re-offering. For purposes of
this Lease, another lease or purchase offer shall be substantially more
favorable than the offer set forth in the First Offer Notice if the net
effective rent or purchase price in such other offer is 5% or more lower than
the net effective rent or purchase price in the offer set forth in the First
Offer Notice. If Landlord does not enter into a lease or a purchase agreement
for an office building on the ROFO Parcel within six (6) months after the date
of the First Offer Notice on terms which are not substantially more favorable as
aforesaid, then Landlord shall promptly notify Tenant thereof, and if Landlord
desires to enter into a lease or a purchase agreement for an office building on
the ROFO Parcel to another party, then Landlord must again re-offer to lease or
sell such building to Tenant in accordance with the provisions of this
Section 20.29. Anything herein to the contrary notwithstanding, the ROFO Parcel
shall not be sold or leased to, and no use shall be permitted thereon by a user
who is, a “Direct Competitor” of Tenant. Direct Competitor means the persons or
entities listed on Exhibit J attached hereto and made a part hereof. The ROFO
rights of Tenant under this Section 20.29 shall apply only to an entire office
building proposed to be developed on the ROFO Parcel, if any. Tenant shall have
no right hereunder if Landlord proposes to develop the ROFO Parcel for other
than office purposes. Anything herein to the contrary notwithstanding, Landlord
shall not be required to offer to develop an office building on the ROFO Parcel.
It shall be a condition of Tenant’s right to exercise its rights under this
Section 20.29 that no Event of Default has occurred and is then continuing under
this Lease at the time Landlord is prepared to develop an office building on the
ROFO Parcel. Anything in this Section 20.29 to the contrary notwithstanding, the
rights granted to Tenant pursuant to this Section 20.29 shall not apply with
respect to a transfer of the ROFO Parcel to or from any party holding any
mortgage, deed of trust, trust deed or similar security instrument now existing
or hereafter granted pursuant to or in consequence of any foreclosure sale, deed
in lieu of foreclosure or similar transaction, or to any sale transaction in
connection with any of the foregoing, and Tenant shall execute any documents
required by Landlord or the holder of any such mortgage, deed of trust,

 

55



--------------------------------------------------------------------------------

trust deed or similar security instrument evidencing the same. Tenant’s failure
to exercise its rights under, or to timely execute the lease or purchase
agreement for any proposed office building on the ROFO Parcel contemplated by,
this Section 20.29, subject to and in accordance with the conditions and
limitations herein contained, within the time periods contemplated by this
Section 20.29, shall constitute a waiver of Tenant’s rights hereunder. If
Tenant’s rights hereunder with respect to the ROFO Parcel shall have permanently
lapsed and terminated, then Landlord shall give Tenant written notice (the “ROFO
Parcel Rights Expiration Notice”) thereof and may require Tenant to promptly
execute such instruments as Landlord shall reasonably request to evidence the
termination of such rights under this Section 20.29. If Tenant does not dispute
that Tenant’s rights hereunder with respect to the ROFO Parcel shall have
permanently lapsed and terminated and if Tenant fails to execute such
instruments within ten (10) days following Landlord’s delivery of the ROFO
Parcel Rights Expiration Notice, then Landlord is hereby granted a power of
attorney, coupled with an interest, to execute, deliver and record any such
documentation on Tenant’s behalf. The rights granted under this Section 20.29
are personal to Church & Dwight Co., Inc. (and any Affiliate) and its successors
and shall not be assigned nor inure to the benefit of any other party, but at
the closing of any sale hereunder the Demised Premises shall be transferred and
conveyed or leased (as the case may be) to any nominee or designee of Church &
Dwight Co., Inc.

Section 20.30 Right of First Offer for Demised Premises. If Landlord desires to
sell the Demised Premises, then Landlord shall, prior to offering to sell the
Demised Premises to any third party, or non-related entity, notify Tenant in
writing (“Purchase Offer Notice”) that Landlord is prepared to sell the Demised
Premises as a sole asset and not in combination with other property, free of any
seller financing, at an all-cash price and upon such other terms and conditions
and Landlord would accept from any third party. Tenant shall have fifteen
(15) business days from the date of the Purchase Offer Notice to notify
Landlord, in writing, that Tenant desires to purchase the Demised Premises on
the terms and conditions set forth in the Purchaser Offer Notice. If Tenant
notifies Landlord within such time period that Tenant desires to purchase the
Demised Premises on the terms set forth in the Purchase Offer Notice, Tenant and
Landlord shall negotiate in good faith a mutually satisfactory agreement of sale
and purchase for the Demised Premises on the terms set forth in the Offer
Notice. In the event Tenant does not notify Landlord that it desires to purchase
the Demised Premises on the terms and conditions set forth in the Purchaser
Offer Notice within the 15 business-day period prescribed herein, or if within
thirty (30) days after Tenant’s notice (which thirty (30) day period may be
extended in writing by Tenant at its option for fifteen (15) additional days, by
giving written notice to Landlord, if the parties are then in negotiations) the
parties do not enter into a mutually satisfactory agreement for the sale of
purchase the Demised Premises, then Landlord may sell the Demised Premises to
any other unrelated third party except Direct Competitor and, except as
otherwise expressly provided herein, Tenant shall have no further right to
purchase the Demised Premises. If Landlord desires to sell the Demised Premises,
as a sole asset and not in combination with other property, to another party
free of any mortgage indebtedness, at an all-cash price which is substantially
more favorable to such other party than the terms set forth in the Purchase
Offer Notice, then Landlord must first re-offer to sell the Demised Premises to
Tenant on such terms. If Landlord re-offers to sell the Demised Premises to
Tenant on such more favorable terms, then Tenant shall accept, if at all, within
fifteen (15) business days of any such re-offering. For purposes of this Lease,
another purchase offer shall be substantially more favorable than the offer set
forth in the Purchase Offer Notice if the net effective purchase price in such
other offer is 5% or more lower than the net effective purchase price in the
offer set forth in the Purchase Offer Notice. If Landlord does not enter into a
purchase agreement with a third party for the sale of the Demised Premises
within six (6) months after the date of the Purchase Offer Notice, or Landlord
does not consummate such sale within six (6) months from the date of execution
of such agreement of sale, then Landlord shall promptly notify Tenant thereof,
and if Landlord desires to sell the Demised Premises, then Tenant’s rights
hereunder shall be reinstated and Landlord must again re-offer to sell the
Demised Premises to Tenant in accordance with the provisions of this
Section 20.30. Anything herein to the contrary notwithstanding, (i) the Demised
Premises shall not be offered to, sold or leased to, and no use shall be
permitted thereon by a user who is, a Direct Competitor of Tenant, (ii) Landlord
shall not be required to offer to sell the Demised Premises, and (iii) the
rights granted to Tenant pursuant to this Section 20.30 shall not apply with
respect to a transfer of the Demised Premises to or from any party holding any
mortgage, deed of trust, trust deed or similar security instrument now existing
or hereafter granted pursuant to or in consequence of any foreclosure sale, deed
in lieu of foreclosure or similar transaction, or to any sale transaction in
connection with any of the foregoing. It shall be a condition of Tenant’s right
to exercise its rights under this Section 20.30 that no Event of Default has
occurred and is then continuing under this Lease at the time Landlord notifies
Tenant that Landlord desires to sell the Demised Premises by giving a Purchase
Offer Notice. Tenant’s failure to exercise its rights under, or to timely
execute the purchase agreement for the purchase of the Demised Premises, subject
to and in accordance with the conditions and limitations herein

 

56



--------------------------------------------------------------------------------

contained, within the time periods contemplated by this Section 20.30, shall
constitute a waiver of Tenant’s first offer rights hereunder, subject to the
provisions herein providing for reinstatement of Tenant’s rights. If Tenant’s
rights hereunder with respect to the purchase of the Demised Premises shall have
permanently lapsed and terminated, then Landlord shall give Tenant written
notice (the “Demised Premises Purchase Rights Expiration Notice”) thereof and
may require Tenant to promptly execute such instruments as Landlord shall
reasonably request to evidence the termination of such rights under this
Section 20.30. If Tenant does not dispute that Tenant’s rights hereunder with
respect to the purchase of the Demised Premises shall have permanently lapsed
and terminated and if Tenant fails to execute such instruments within ten
(10) days following Landlord’s delivery of the Demised Premises Purchase Rights
Expiration Notice, then Landlord is hereby granted a power of attorney, coupled
with an interest, to execute, deliver and record any such documentation on
Tenant’s behalf. The rights granted under this Section 20.30 are personal to
Church & Dwight Co., Inc. (and any Affiliate) and its successors and shall not
be assigned nor inure to the benefit of any other party, but at the closing of
any sale hereunder the Demised Premises may be transferred and conveyed to any
nominee or designee of Church & Dwight Co., Inc.

Section 20.31 Option to Purchase

(a) Upon and subject to the conditions and limitations set forth in this
Section 20.31, Tenant shall have the option (“Option”) to purchase the Demised
Premises, subject to the consent of Landlord, which consent may be granted or
withheld in Landlord’s sole and absolute discretion. Tenant may exercise the
Option only in strict accordance with the terms and conditions of this
Section 20.31. Tenant shall exercise the Option, if at all, by giving Landlord
written notice (the “Exercise Notice”) of Tenant’s exercise of the Option within
sixty (60) days following Substantial Completion. If Tenant fails to deliver the
Exercise Notice within said 60-day period, and such failure continues after
Landlord provides a second written notice to Tenant which references this
Section of the Lease and conspicuously states in bold, 12 point font or larger
that Tenant has failed to exercise the Option within five (5) business days
after Tenant’s receipt of written notice that Tenant has failed to exercise the
Option within the above-prescribed time periods and if Tenant fails to exercise
the Option within five (5) business days of delivery of the second notice, then
such failure shall constitute a waiver of Tenant’s right to exercise the Option,
and Tenant shall have no further right under this Lease to exercise the Option.
If Tenant exercises the Option, then Landlord shall, within fifteen (15) days
following the date Landlord receives the Exercise Notice, grant or withhold
Landlord’s consent to Tenant’s exercise of the Option, which consent may be
granted or withheld in Landlord’s sole and absolute discretion. If Landlord
fails to grant or withhold such consent within such 15-day period, then Landlord
shall be deemed to have withheld such consent. If Tenant timely exercises the
Option and Landlord consents, in Landlord’s sole and absolute discretion, to
such exercise, then, and only then, shall the following terms of this
Section 20.31 apply.

(b) The purchase price (“Option Price”) shall be equal to the fair market value
of the Demised Premises; provided, however, in no event shall the Option Price
be less than the remaining outstanding balance of any loan secured by a
mortgage, deed of trust or similar instrument encumbering the Demised Premises
at the time of exercise of the Option. Landlord and Tenant shall seek to
determine the fair market value of the Demised Premises by agreement for a
period of 30 days following the date (if any, the “Acceptance Date”) that
Landlord consents to Tenant’s exercise of the Option. If Landlord and Tenant are
not able to reach agreement as to the fair market value of the Demised Premises
within the 30-day period prescribed above, then the fair market value of the
Demised Premises shall be determined by binding arbitration as follows. Either
party may require an independent determination of the fair market value of the
Demised Premises by giving written notice to the other no later than five
(5) business days after the expiration of the 30-day period prescribed above,
which notice shall designate an M.A.I. appraiser (each a “Sale Appraiser”) with
at least ten (10) years experience in office building sales and/or the appraisal
of improved office building rental properties in the same geographical area as
the Demised Premises, and who is disinterested and has not been engaged by the
appointing party for sale, brokerage or real estate appraisal work during the
preceding five (5) year period. Within five (5) business days after receipt of
such notice, the other party to this Lease shall select a Sale Appraiser meeting
the aforesaid requirements and give written notice of such selection to the
initiating party. If the two (2) Sale Appraisers fail to agree upon the fair
market value of the Demised Premises within fifteen (15) days after selection of
the second Sale Appraiser, the two (2) Sale Appraisers shall, within five
(5) business days after the date of such failure, select a third (3rd) Sale
Appraiser meeting the foregoing requirements and such third (3rd) Sale Appraiser
shall determine the fair market value of the Demised Premises within fifteen
(15) days after the appointment of third (3rd) Sale Appraiser; provided,
however, that any Sale Appraiser’s determination which deviates by more than ten
percent (10%) from the median of the three

 

57



--------------------------------------------------------------------------------

(3) determinations, shall be disregarded for purposes of such averaging. The
determination of the fair market value of the Demised Premises in accordance
with the foregoing shall be final, binding and conclusive on Landlord and
Tenant. The fees of Tenant’s Sale Appraiser shall be paid by Tenant, the fees of
Landlord’s Sale Appraiser shall be paid by Landlord and the fees of any third
(3rd) Sale Appraiser shall be split evenly between the parties. If the party
receiving a request for determination of the fair market value of the Demised
Premises by the Sale Appraiser process fails to appoint its Sale Appraiser
within the time above specified, or if the two (2) Sale Appraisers so selected
cannot agree on the selection of the third Sale Appraiser within the time above
specified, then either party, on behalf of both parties, may request such
appointment of such second Sale Appraiser or third Sale Appraiser, as the case
may be, by application to any Judge of the Superior Court of Mercer County, New
Jersey, upon ten (10) days’ prior written notice to the other party of such
request. Upon determination of the fair market value of the Demised Premises, if
Tenant does not agree with the amount of the fair market value of the Demised
Premises, then Tenant shall have the right, to be exercised by written notice
given within five (5) business days following the date of such determination, to
rescind the exercise of the Option, whereupon Tenant’s exercise of the Option
shall be deemed null and void, the Option shall terminate, Tenant shall have no
further right to exercise the Option or its rights under Section 20.30, and this
Lease shall remain in full force and effect.

(c) Within ten (10) business days after the Acceptance Date, Tenant shall pay to
Landlord the amount (the “Earnest Money”) of Five Million and 00/100 Dollars
($5,000,000.00), which amount shall be credited against the Option Price and
shall be refundable, unless Tenant defaults in the performance of its
obligations under this Section 20.31, in which event the Earnest Money shall be
non-refundable. The balance of the Option Price, plus or minus prorations and
other adjustments, if any, shall be paid at the closing (the “Closing”) of the
purchase and sale contemplated by this Section 20.31 by wire transfer of
immediately available funds.

(d) Landlord shall within ten (10) business days after the Acceptance Date and
receipt of the Earnest Money, furnish to Tenant (i) a current title commitment
(“Commitment”) for an owner’s title insurance policy (with copies of all
underlying title documents listed in the Commitment, other than any financing
documents encumbering the Demised Premises) issued by a title company selected
by Landlord (the “Title Company”), with the commitment of the Title Company to
delete general exceptions 1 through 5 (which Commitment may be in a nominal
amount, but shall be increased to the Option Price at Closing), and (ii) a plat
of survey (“Survey”) for the Demised Premises prepared in accordance with the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, as
revised in 2011 for an urban class survey, and certified to Tenant, Landlord and
the Title Company. If the Survey discloses survey defects or if the Commitment
shows exceptions (collectively, “Unpermitted Encumbrances”) other than the
matters set forth on Exhibit A-1 attached hereto and made a part hereof and
other matters permitted by this Lease (collectively, the “Permitted
Encumbrances”), then Tenant shall notify Landlord, in writing, on or before the
date which is ten (10) days after Landlord furnishes the Commitment and Survey
to Tenant, specifying the Unpermitted Encumbrances, and, on or before the
Closing Date (as defined herein), Tenant shall have received adequate assurances
that the Unpermitted Encumbrances will be removed or endorsed over on or before
Closing; provided, however, Landlord shall not be in breach or default of this
Lease if Tenant does not receive such assurances, it being understood that
Landlord shall have no duty or obligation to cause any objectionable title or
survey matter to be removed or endorsed over. If any Unpermitted Encumbrances
are not removed or the Title Company is not prepared to issue its endorsement
over any such matters as of the date of Closing, then Tenant shall elect, by
written notice given to Landlord within five (5) days after the scheduled
Closing Date, to (i) take title to the Demised Premises as it then is (with the
right to deduct from the Option Price the amount of any mortgage, tax or
judgment lien encumbering the Demised Premises and caused by Landlord), or
(ii) terminate the Option, in which event (x) any agreement of purchase
resulting from the exercise of the Option shall be null and void, (y) the Option
shall terminate and be of no further force or effect, and (z) this Lease shall
continue in full force and effect except Tenant shall have no right to purchase
the Demised Premises pursuant to this Section 20.31. Failure of Tenant to give
notice as aforesaid shall constitute an election by Tenant to proceed pursuant
to clause (i) above. If Tenant makes the election set forth in clause
(ii) above, then neither party shall be liable for damages under this
Section 20.31 to the other party and Landlord shall refund to Tenant the Earnest
Money.

(e) At Closing, Landlord agrees to execute and deliver a special warranty deed
conveying title to the Demised Premises, to Tenant, subject only to the
Permitted Encumbrances.

(f) Closing shall be on the date thirty (30) days after the Acceptance Date. The
purchase and sale contemplated by this Section 20.31 shall be closed through an
escrow with the Title Company in accordance

 

58



--------------------------------------------------------------------------------

with the terms and provisions of the usual form of deed and money escrow
agreement used by the Title Company, with such special provisions inserted in
the escrow agreement as may be required to conform with provisions hereof and
with provision for a “New York Style” closing.

(g) All rents and other charges payable by Tenant in respect of the Demised
Premises prior to Closing shall be paid to Landlord until Closing. Anything in
this Section 20.31 to the contrary notwithstanding, the parties agree that there
shall be no proration of real estate taxes, Tenant shall pay all deed and
transfer taxes, if any, imposed by reason of the special warranty deed to be
given by Landlord, and that Landlord and Tenant shall each pay one half of any
reasonable and customary closing fee charged by the Title Company.

(h) Time shall be of the essence in the performance of the terms and conditions
of the Option. If Tenant defaults in the performance of any of its obligations
under this Section 20.31 (including, without limitation, Tenant’s failure to
close the transaction contemplated by this Section 20.31 following delivery of
the Exercise Notice), and Tenant’s default continues for more than five
(5) business days, then (i) such default shall be deemed an Event of Default
under this Lease; and (ii) Landlord may terminate the Option and Tenant’s
exercise thereof and retain the Earnest Money. If Landlord defaults in the
performance of any of its obligations under this Section 20.31, and such default
continues for more than five (5) business days, then Tenant, as its sole and
exclusive remedy with respect to such default, shall have the right to receive a
return of the Earnest Money, or to enforce specific performance of Landlord’s
covenants in this Section 20.31 (provided that any action for specific
performance be commenced within sixty (60) days of the scheduled Closing). It
shall be a condition of Tenant’s exercise of the Option that (y) this Lease is
in full force and effect at the time the Option is exercised and at the time of
Closing, and (z) no Event of Default has occurred. The rights granted under this
Section 20.31 are personal to Church & Dwight Co., Inc. (and any Affiliate) and
its successors and shall not be assigned nor inure to the benefit of any other
party, but at the closing of any sale hereunder the Demised Premises may be
transferred and conveyed to any nominee or designee of Church & Dwight Co., Inc.

Section 20.32 Constant Dollars. All references to dollar amounts contained in
this Lease (other than Basic Rent) shall be in 2011 dollars. To maintain
equivalency with 2011 dollars, all such dollar amounts shall be adjusted on
January 1, of the sixth calendar year following the date of this Lease, and
thereafter five year intervals on January 1st by multiplying the dollar amount
to be adjusted by a fraction, the numerator of which is the CPI (as herein
defined) during the month of December immediately prior to the commencement of
the applicable 5-year period, and the denominator of which shall be the CPI
published during the month of December immediately prior to the commencement of
the prior 5-year period (or, in the case of the first such adjustment, the CPI
published during December, 2011); provided, however, in no event shall such
fraction be deemed to be less than 1.00. If publication of the CPI is
discontinued, or if the basis of calculating the CPI is materially changed
(other than customary decennial adjustments to the expenditure weights attached
to the categories of goods and services comprising the CPI), then Landlord shall
substitute for the CPI comparable statistics as computed by an agency of the
United States Government or, if none, by a substantial and responsible
periodical or publication of recognized authority most closely approximating the
result which would have been achieved by the CPI. “CPI” means the Consumer Price
Index for All Urban Consumers, U.S. City Average, Subgroup “All Items”
(1982-84=100) published by the Department of Labor, Bureau of Labor Statistics.

Section 20.33 Purchase and Sale. Landlord represents and warrants to Tenant
that, as of the date hereof: (a) it is the buyer under that certain Purchase
Agreement dated as of May 12, 2011, by and between Princeton South Development,
L.L.C., as seller, and Landlord, as purchaser, with respect to the Land (as
amended from time to time, the “Contract”); (b) the Contract is in full force
and effect; and (c) it has not delivered or received any notice of default, and
has no knowledge of any condition or circumstance which with notice or the lapse
of time, or both, could become a default, under the Contract. Landlord shall
proceed diligently and in good faith to perform its obligations under the
Contract.

20.33.1. In the event that Landlord has not acquired fee title to the Land by
August 12, 2011 (the “Closing Date”), then either Landlord or Tenant may, at its
election, upon notice to the other given at any time after said date (and in any
event, prior to Landlord’s acquisition of fee title), elect to terminate this
Lease, in which case this Lease shall terminate and be of no further force or
effect, whereupon the parties shall be forever released and discharged of any
obligations and liabilities not theretofore accrued, except for any obligations
or liabilities that survive such termination as provided in this Lease, and
subject to Section 20.32.2. Landlord

 

59



--------------------------------------------------------------------------------

covenants that at the time of Landlord’s acquisition of fee title to the Land,
if ever, Landlord shall also acquire fee title to the ROFO Parcel.

20.33.2. If this Lease is terminated pursuant to Section 20.32.1 above, and
Landlord or its Affiliate acquires title to the Land within one (1) year after
the date on which the Lease termination becomes effective hereunder, then
Landlord shall offer to Tenant, at the time of Landlord’s (or its Affiliate’s)
acquisition of title to the Land, the option to lease the Demised Premises to
Tenant upon terms and conditions substantially similar to those set forth in
this Lease; provided, however, that all dates set forth in this Lease shall be
appropriately extended. In the event Tenant elects, within thirty (30) days
after its receipt of such offer, to exercise such option, Landlord and Tenant
shall promptly execute a lease upon substantially the same terms and provisions
of this Lease. In the event Tenant does not elect, within thirty (30) days after
its receipt of such offer, to exercise such option, then, except as otherwise
expressly provided herein, Tenant shall have no further right or interest to
exercise such option. If Landlord elects to develop an office building on the
Land within such 1-year period and offers to lease the same to another party on
terms which are substantially more favorable to such other party than the terms
offered to Tenant, then Landlord must first re-offer to lease the Demised
Premises to Tenant on such terms. If Landlord re-offers to lease the Demised
Premises to Tenant on such more favorable terms, then Tenant shall accept, if at
all, within fifteen (15) business days of any such re-offering. For purposes of
this Lease, another lease shall be substantially more favorable if the net
effective rent in such other offer is 5% or more lower than the net effective
rent contemplated by this Lease. The provisions of this Section 20.32.2 shall
survive the termination of this Lease.

Section 20.34 Standby Generator License.

20.34.1. It is understood that Tenant may desire to use certain space in the
Limited Common Elements, at the location set forth on Exhibit A-2 attached
hereto and made a part hereof (“Generator Pad”), for Tenant’s exclusive use to
install, operate and maintain certain standby power generating facilities and
related equipment (collectively, “Generator Equipment”) directly related to the
business of Tenant at the Building. Subject to the terms and conditions of this
Section 20.34, Landlord hereby licenses to Tenant the exclusive right to use the
Generator Pad during the Term for the installation, operation and maintenance of
the Generator Equipment and for no other use or purpose whatsoever, for no
separate fee or charge. Tenant shall have the option to propose that Landlord
acquire and install the Generator Equipment as a part of the construction of the
Tenant’s Improvements as a change order, in accordance with the change order
process described in Section 2.1(iv) of this Lease.

20.34.2. Tenant shall be solely responsible for the installation of the
Generator Equipment and shall, as a condition to installing and maintaining the
Generator Equipment and at Tenant’s sole cost and expense, (i) submit plans and
specifications depicting the size, location and manner of installation of the
Generator Equipment for Landlord’s approval which shall not be unreasonably
withheld or delayed, and (ii) secure all necessary consents and approvals from
all applicable governmental authorities to construct, operate and maintain the
Generator Equipment. The Generator Equipment shall be installed subject to and
in accordance with the conditions and limitations set forth in Article XIX, as
and to the extent applicable. Tenant shall be solely responsible for the
installation of the Generator Equipment, and all other support equipment,
connecting lines and other equipment used in connection therewith, at Tenant’s
sole expense. Said installation shall be in accordance with the aforementioned
plans and specifications approved by Landlord. Tenant agrees to indemnify,
defend and hold harmless Landlord from and against all losses, damages, costs
and expenses arising from or relating to the installation, maintenance and
repair of the Generator Equipment, except to the extent caused by Landlord’s
negligence or willful misconduct. All such Generator Equipment shall be
constructed and installed by Tenant in a lien-free and good and workmanlike
manner, in accordance with Laws, and in compliance with the requirements of the
insurers of the Building.

20.34.3. Tenant will comply with all laws and insurance requirements relating to
the installation, operation, maintenance and repair of the Generator Equipment,
including, but not limited to (i) obtaining and maintaining, or causing to be
obtained and maintained, all applicable permits required for the installation,
operation, maintenance and repair of the Generator Equipment, (ii) implementing
a Spill Prevention Control and Countermeasures Plan (as required by federal,
state, or local regulations), and (iii) maintaining and inspecting the Generator
Equipment and related equipment and keeping records related thereto. Upon
Landlord’s request, Tenant will allow Landlord to inspect all records relating
to the installation, operation, maintenance and repair of the Generator
Equipment. Tenant will immediately report to Landlord any spill or release and
any citations or notices of

 

60



--------------------------------------------------------------------------------

violation and will provide Landlord with copies thereof. Such notification will
not relieve Tenant from its obligations to notify governmental agencies. Any
cleanup or remediation of any spill or release or otherwise required by any
governmental agency will be completed by Tenant in accordance with Hazardous
Materials Laws. Landlord may make periodic inspections to ensure regulatory
compliance and the proper operation, maintenance and repair of the Generator
Equipment.

20.34.4. The installation and operation of the Generator Equipment shall not
interfere with the safety or operation of the Building or Center.

20.34.5. Tenant shall give to Landlord a copy of any notices which Tenant
receives from third parties that any of the Generator Equipment is or may be in
violation of any Law. Tenant shall pay all taxes of any kind or nature
whatsoever levied upon the Generator Equipment and all licensing fees, franchise
taxes and other charges, expenses and other costs of any nature whatsoever
relating to the construction, ownership, maintenance and operation of the
Generator Equipment.

20.34.6. Landlord shall not be required to provide any sources of power or fuel
for the Generator Equipment.

20.34.7. Provided Landlord has notified Tenant at the time it approves Tenant’s
plans and installation that it will require removal of the same at the end of
the Term, as provided in Article XIX, then within thirty (30) days following
expiration or termination of this Lease, Tenant, at Tenant’s sole cost and
expense, shall remove all of the Generator Equipment installed hereunder. Tenant
shall pay all costs and expenses of any such removal. At any time prior to
ninety (90) days following the expiration or earlier termination of this Lease,
Landlord may, at Landlord’s cost and expense, perform an environmental
investigation to determine whether a release has occurred. Tenant must document
the removal of any fuel storage tank with a report prepared by a qualified
consultant, evidencing either no impact to soil and groundwater or that any
impacted soil or groundwater has been remediated in a manner and to a level
satisfactory to Landlord in its sole discretion.

20.34.8. If the Generator Pad shall be damaged by fire or other casualty
rendering it unusable by Tenant, the Basic Rent payable under this Lease shall
not be abated.

20.34.9. Tenant’s use of the Generator Pad shall be subject to the same terms
and conditions as Tenant’s use of the interior of the Building, including,
without limitation, the indemnification by Tenant set forth in Section 20.3 and
the Hazardous Materials provisions set forth in Article IX, subject to the
additional terms and conditions of this Section 20.34.

Section 20.35 Consequential Damages.

In no event shall Tenant be liable to Landlord for any special or consequential
damages or lost profits, except to the extent claimed by third parties; in no
event shall Landlord be liable to Tenant for any special or consequential
damages or lost profits, except to the extent claimed by third parties.

[Signature Page Follows]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Lease to be duly
executed as of the day and year first above written.

 

LANDLORD:

CD 95, L.L.C., a Delaware limited liability company

Founders Manager I, L.L.C., a Delaware limited liability company, its Manager

By:  

/s/ Wade C. Lau

Its  

Vice President

TENANT: CHURCH & DWIGHT CO., INC., a Delaware corporation By:  

/s/ Matthew T. Farrell

Its:  

Chief Financial Officer

 

62



--------------------------------------------------------------------------------

JOINDER

The Undersigned is the Sponsor under the Condominium Documents and joins in this
Lease for the limited purpose of agreeing to and hereby agrees, for itself, its
successors, and assigns, to be bound by the final grammatical paragraph of
Section 20.25 of the foregoing Lease.

 

PRINCETON SOUTH DEVELOPMENT, L.L.C.,

a Delaware limited liability company

By: ODP Princeton, L.L.C.,

a Delaware limited liability company

Its:

 

Managing Member

 

By: Opus Properties, L.L.C.,

 

a Delaware limited liability company

 

Its: Manager

 

By

 

/s/ Wade Lau

   

Vice President

 

63



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Land

The parcel of land referred to in the attached Lease, sometimes referred to
therein as a part of the “Demised Premises”, is a tract of land situated in the
City of Princeton, County of Mercer, State of New Jersey, and legally described
as follows, to-wit:

Unit number 5, together with an undivided 35.5% interest in the common elements
as is set out in the Amended and Restated Master Deed creating and establishing
Princeton South Corporate Center Condominium, given by Princeton South
Development, L.L.C. under date of June 20, 2011, and recorded June 22, 2011 in
Deed Book 6111, Page 1.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Encumbrances

1. Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the title to the Land that would be disclosed by an accurate and
complete land survey of the Land.

2. Taxes, charges and assessments for calendar year 2011, to the extent not yet
due and payable.

3. Added or omitted assessments pursuant to N.J.S.A 54:4-63.1 et seq.

4. Rights granted to Public Service Electric and Gas Company and /or New Jersey
Bell Telephone Company as set forth in Deed Book 1772, Page 121.

5. Conservation and Maintenance Agreement to the Delaware and Raritan Canal
Commission of the State of New Jersey in Deed Book 5192, Page 272

6. Declaration of Restriction for Modified Transition Area as contained as set
forth in Deed Book 5431, Page 72.

7. Rights granted to Public Service Electric and Gas Company as set forth in
Deed Book 1163, Page 530.

8. Consent Agreement between Public Service Electric and Gas Company and
Princeton South Development, L.L.C. as set forth in Deed Book 5647 page 197.
Addendum to Consent as set forth in Deed Book 5758 page 079.

9. Subject to all matters shown on the Plan as recorded in the Recorder’s Office
of Mercer County, New Jersey in Map No. 3974 and 3974A.

10. Conservation & Maintenance Agreement as contained in Deed Book 5947 Page 21.

11. Declaration of Easements, Restrictive Covenants and Maintenance Agreement
(as to pump station) as contained in Deed Book 5969 Page 259 and by First
Amended to Declaration of Easements, Restrictive, Covenants and Maintenance
Agreement dated 6/20/2011 and filed 6/22/2011 in the Mercer County Clerk’s
Office.

12. Declaration of Easements, Restrictive Covenants and Maintenance Agreement
(as to detention basin) as contained in Deed Book 5969 Page 279 and by First
Amendment to Declaration of Easements, Restrictive Covenants and Maintenance
Agreement dated 6/20/2011 and filed 6/22/2011 in the Mercer County Clerk’s
Office.

13. Declaration of Landscaping & Improvement Easement as contained in Deed Book
5970 Page 1 by First Amendment to Declaration of Landscaping and Improvement
Easement dated 6/20/2011 and filed 6/22/2011 in the Mercer County Clerk’s
Office.

14. Declaration of Restrictive Covenants for Princeton South Corporate Center
Planned Development as contained in Deed Book 5970 Page 20 and by First
Amendment to Declaration of Restrictive Covenants for Princeton South Corporate
Center Planned Development dated 6/20/2011 and filed 6/22/2011 in the Mercer
County Clerk’s Office.

15. Subject to all matters as shown on plan entitled “Amended and Preliminary
Final Subdivision Plat Princeton South Development”, LLC filed 12/12/08 in the
Mercer County Clerk’s Office as Maps #4017 & 4017A.

16. Declaration made by Princeton South Development, L.L.C., a Delaware limited
liability company, dated 01/30/2009, recorded 02/03/2009 in Deed Book 5985 Page
22.

17. Master Deed creating and establishing Princeton South Corporate Center,
dated 2008, recorded 12/11/2008, in Deed Book 5970, Page 026, as amended and
restated by Amended and Restated Master Deed of Princeton South

 

A-1-1



--------------------------------------------------------------------------------

Corporate Center Condominium dated June 20, 2011, and filed 6/22/2011 in Deed
Book 6111 Page 1, and the By-laws adopted June 20, 2011 pursuant thereto.

18. Provisions of the New Jersey Condominium Act its supplements and amendments.

19. Outstanding condominium assessments or charges not yet due and payable for
calendar year 2011.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

Site Plan

LOGO [g232177g60d82.jpg]

 

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3

Legal Description of the ROFO Parcel

The parcel of land referred to in the attached Lease, sometimes referred to
therein as the “ROFO Parcel”, is a tract of land situated in the City of
Princeton, County of Mercer, State of New Jersey, and legally described as
follows, to-wit:

Unit number 4, together with an undivided 14.02% interest in the common elements
as is set out in the Amended and Restated Master Deed creating and establishing
Princeton South Corporate Center Condominium, given by Princeton South
Development, L.L.C. under date of June 20, 2011, and recorded June 22, 2011 in
Deed Book 6111, Page 1.

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT B

Base Building Outline Plans and Specifications

PROJECT SCOPE SUMMARY:

This Outline Specification along with the Base Building Outline Plans, prepared
by Opus Design Build L.L.C. (Contractor) defines the scope of work for the
design and construction of the base building core and shell for a 250,000
rentable square foot, three-story office building for Church & Dwight (Tenant)
on the southeast parcel in the Princeton South Corporate Center at the
intersection of Interstate I-95 and Route 31 in Ewing, New Jersey.

The Base Building Outline Plans include the following:

 

Plan Sheet

  

Sheet Title

  

Date

1    Building 5 Site Plan Lease Exhibit    6/1/2011 2    Building 5 Grading &
Drainage Lease Exhibit    6/1/2011 3    Building 5 Lighting Plan Lease Exhibit
   6/1/2011 4    Building 5 Landscape Plan Lease Exhibit    6/1/2011 5   
Building 5 Landscape Schedule Lease Exhibit    6/1/2011 A2.1    Level 1 Floor
Plan    5/24/2011 A2.2    Level 2 Floor Plan    5/24/2011 A2.3    Level 3 Floor
Plan    5/24/2011 A2.4    Roof Plan    5/24/2011 A3.1    Exterior Elevations   
5/24/2011 A3.2    Exterior Elevations    5/24/2011

ARCHITECTURE AND ENGINEERING:

The Contractor shall have a complete set of certified, final architectural and
structural working drawings and specifications performed by Opus AE Group, Inc.
in conformance with these outline documents and shall furnish all civil,
mechanical and electrical design, engineering and supervision necessary for the
execution and completion of the base building shell and core work. Mechanical
and electrical design and construction will be executed using the design-build
delivery method.

SECTION 1: GENERAL CONDITIONS

1.1 Guarantees

The Contractor shall guarantee to repair or replace any defective workmanship
and materials for one (1) year from substantial completion, as the sole and
exclusive right and remedy with respect to defective workmanship or materials,
in lieu of any contract, warranty or other rights, whether express or implied,
that may otherwise be available under applicable law, and notwithstanding any
other warranty or guarantee, required or provided, by any manufacturer of
product(s) installed, by the Contractor, within the structure.. The Contractor
shall obtain a manufacturer’s standard roofing system warranty guaranteeing the
repair of roof leaks due to material defect for a period of fifteen (15) years
from substantial completion.

1.2 Permits, Licenses and Utility Fees

The Contractor shall give to the proper authorities all notices as required by
law relative to the work of this project; and apply and pay for all base
building related building permits and Contractor’s licenses as are required for
construction.

Temporary and Final Certificates of Occupancies will occur after completion of
Tenant improvement work and installation/hook-up of Tenant’s furniture, fixtures
and equipment.

1.3 Codes

The Contractor shall be responsible for complying with all Ewing building codes,
the New Jersey Uniform Construction Code and dimensional requirements of zoning
ordinances applicable to the building including Ewing city ordinances, Americans
with Disabilities Act, and the Occupational Safety and Health Act Provisions
applicable to construction sites.

1.4 Workmanship

 

B-1



--------------------------------------------------------------------------------

The design and construction of this facility will be in accordance with standard
practices of the construction industry and will be performed in a workmanlike
manner.

All work will be completed during normal working hours (Monday through Friday,
7:00 a.m. to 3:30 p.m.); however, the Contractor reserves the right to work off
hours or weekends from time to time at Contractor’s discretion.

1.5 Insurance

The Contractor shall maintain the following insurance coverage for this project
with limits as to worker’s compensation insurance, as required by law.

A. Workmen’s Compensation Insurance.

B. Comprehensive Public Liability Insurance - including Auto Liability, Complete
Operations, Contingent Liability, Contractor’s Operations, Broad Form
Contractual Liability, and Blanket XCU, if applicable $3,000,000/occurrence.

C. Builder’s Risk Insurance - “All Risk” Form.

1.6 Testing

The Contractor shall develop and employ a field-testing program for quality
control during the course of the project. The Contractor’s testing program shall
include soils, cast-in-place concrete, bituminous pavements, structural steel
and all other materials/installations required by the governing local and/or
state agencies. The Tenant shall be given copies of testing reports if
requested.

1.7 Project Management

The Contractor shall designate a full-time employee who shall be responsible for
the work of the project. The Contractor’s project manager shall be responsible
for issuing all notices and communication affecting the project on a timely
basis, interfacing the project with the local and state building and regulatory
authorities, managing the work of the Contractor’s own forces and coordinate
site meetings with selected subcontractors, coordinate meetings with Tenant as
required and coordinating and implementing any changes in the work into the
design and construction of the project. The Contractor’s project manager shall
have full authority to make decisions for and represent the Contractor’s
interest in matters related to cost, schedule, and execution of the work.

1.8 Field Supervision

The Contractor shall furnish an employee who shall act as field superintendent
until substantial project completion. The field superintendent shall be
experienced and shall be familiar with the specified materials and systems. The
field superintendent shall be responsible for adequately planning and executing
the field work including scheduling and directing subcontractors on the jobsite,
maintaining on-site records, being responsible for the layout and dimensional
control of the structures of the project, and monitoring the completed work for
compliance with the contract drawings and specifications.

1.9 Temporary Construction

The Contractor shall furnish all temporary construction as needed by the
Contractor for this project. Temporary construction shall include weather-tight
enclosures, temporary roadways and parking areas, erosion control structures,
material staging and lay down areas, material storage structures and enclosures,
enclosures for tools and other equipment, and a field office with appropriate
facilities for storing plans, records, and other supplies necessary for the
field management of the project.

1.10 Temporary Utilities

The Contractor shall furnish temporary electricity, telephone service and
toilets as needed by Contractor during construction. Temporary heat and
enclosures for winter construction will also be provided as necessary for the
construction of the building. Form the time of Substantial Completion, it shall
be the Tenant’s responsibility to pay for all building utilities resulting from
utility consumption.

1.11 Protection

The Contractor shall provide protection as necessary for the materials and work
in place or stored at the jobsite, whether from dampness or cold, vandalism,
theft, collapse or abuse.

 

B-2



--------------------------------------------------------------------------------

1.12 Clean-up

The Contractor shall be responsible at all times to keep the premises free from
excessive accumulations of waste materials and/or rubbish. Periodically, the
Contractor shall remove all rubbish and waste materials from the building and
the construction site, and at the completion of the project, all debris, tools,
scaffolding and surplus materials shall be removed and the project shall be left
in “broom-clean” condition.

The Contractor will clean the interior and exterior sides of all windows and
glass; vacuum all carpeting; damp mop all ceramic and vinyl composition tile;
and clean all bathroom mirrors, fixtures and toilet partitions. Clean up in the
Tenant build-out areas will be part of the Tenant improvement work.

1.13 Trade Name Reference

Identification herein of items by trade names indicates the quality standard.
Tenant will be notified of any substitute manufacturer considered to be of equal
quality.

1.14 Materials

All materials will be first quality, new materials unless specified otherwise.
Colors and finishes will generally be selected from manufacturer’s full range of
standard colors and finishes.

SECTION 2: SITE DEVELOPMENT

2.1 Grading and Earth Work

Grading and earthwork will be performed in accordance with the recommendations
of the Report of Geotechnical Investigation by Whiting Associates, Inc., report
#WP06-8503 dated April 14, 2006.

Grading and earthwork will include the necessary excavation, backfill and rough
and fine grading necessary to accomplish the building construction in accordance
with the Grading and Utility Plan. Topsoil will be re-spread as necessary to
provide a minimum of 6” of topsoil in lawn areas.

2.2 Utilities

Included within this scope are the following utilities extensions from the
existing utility lines to the building:

A. Electrical – An underground primary electrical service will be installed to
the building and distributed from a pad-mounted transformer(s). Any costs
associated with extending additional electrical services from a different
feeder/substation and/or on site power generation (generator/ automatic transfer
switch) to the building is the responsibility of the Tenant.

B. Sanitary Sewer – A gravity fed sanitary sewer system will be provided as
shown on the Grading & Drainage plan and as required by the municipal approvals.

C. Water - Domestic and fire protection water service will be provided to the
building and site hydrants as required by the building usage and municipal
approvals.

D. Storm Sewer – A complete storm drainage system will be provided as shown on
the Grading & Drainage plan and as required by the municipal approvals.

E. Telephone – Two(2) 4” diameter conduit will be run from the west entry drive
into the first floor MPOP room for use in feeding telephone service to the
building. Contractor will assist the Tenant in coordinating the installation of
telephone wiring from the west entry drive to the MPOP room. Work from the MPOP
room and the equipment costs associated with the phone service will be by
Tenant.

F. Natural Gas – natural gas service will be provided near the dock area for
connection to food service equipment and other equipment that utilizes natural
gas.

G. If available, an underground Cable TV line can be brought into the building
by the local Cable Company provider. Contractor will assist the Tenant in
coordinating the installation of the cable feed.

 

B-3



--------------------------------------------------------------------------------

2.3 Bituminous Paving

The Contractor shall furnish and install all bituminous paved parking lots,
driveways, and fire lanes as shown on the Site Plan. Bituminous sections shall
be as recommended in the previously mentioned Report of Geotechnical
Investigation. Parking for 780 cars shall be provided as shown on the Site Plan.
Parking lot striping, handicap stall signs, and all other traffic control
features in accordance with the site design are included.

2.4 Site Concrete

Visitor entry slabs, employee entry slabs, dock area slabs, sidewalks and all
concrete curbs will be provided as shown on the Site Plan. All site concrete
will be broom finished, standard grey concrete. All exterior concrete to be air
entrained 4,000 psi compressive strength average in 28 days.

Dining area patio pavement will be included as a part of the Tenant improvement
scope.

2.5 Exterior Lighting

Exterior lighting will be as shown on the site Lighting Plan. Light fixtures
will match those used on the previous projects within the Center. Exterior
lights will be controlled by both a photocell and a time clock.

2.6 Landscape and Lawn Irrigation

Landscaping and irrigation will be as shown on the Landscape Plans.

2.7 Dumpster Enclosure

A masonry enclosure, complete with swinging gates, is included around the
recycling dumpster pad area as shown on the Site Plan.

2.8 Flag Poles

Contractor has included three (3) ground mounted, 30’ tall flag poles located as
shown on the Site Plan. Each pole will be clear spun aluminum finish with
concrete base, globe ball, halyard and tie cleat.

2.9 Exterior Signage

A single, ground mounted, building identification sign will be provided at the
location shown on the Site Plan. The sign construction and quality will be
similar to the building identification signs that were installed for previous
projects within the Center.

SECTION 3: BUILDING STRUCTURE AND EXTERIOR ENVELOPE

3.1 Building Structural System

The base building structural system will conform to the standards of ACI, ASTM,
SJI, SDI, AISC, PCI, IBC and applicable building regulations. The building
structure will be founded on concrete spread footings. The general floor framing
construction will be steel columns and beams supporting a composite 3” metal
floor deck with a smooth trowel concrete topping.

Roof framing will be steel beams and bar joist supporting a 1 1/2” metal roof
decking; except at areas where it supports rooftop mechanical equipment, which
shall utilize steel beams and 3” metal deck. A concrete topping will be
installed directly under the large rooftop mounted mechanical units.

3.2 Live load design criteria

Floors will be designed for partition, mechanical and ceiling loads per the
building code. Typical floor to floor height will be 14’-0”.

Slabs on grade for the office areas will be 4” thick unreinforced concrete with
a 10 mil vapor barrier, mechanical and service dock areas will be 5” thick
unreinforced concrete. All interior concrete will be designed for a minimum
compressive strength of 4,000 psi at 28 days.

3.3 Clear Height

The floor to ceiling height in the office areas will be a minimum of 9’-0”.

The floor to ceiling height in the toilet rooms will be a minimum of 8’-0”.

 

B-4



--------------------------------------------------------------------------------

3.4 Building Exterior

The office building wall system will consist of architectural precast concrete
wall panels similar in quality to the panels used on previous projects in the
development.

Glass and glazing systems will consist of a combination of curtain wall,
storefront and strip window systems using prefinished thermally improved
aluminum framing. Glass units will be 1” thermopane units with a low-E coating.
Typical window sill height will be 30”.

Layout and architecture of precast wall panels and glazing systems will be in
general accordance with that shown on the Exterior Elevations.

Insulation for exterior precast walls will be fiberglass batts or rock wool with
a foil faced vapor barrier to achieve a minimum total R-Value of 14. All
exterior soffits and overhangs will be insulated in a similar manner.

Building insulation characteristics will meet the minimum standards as dictated
by the Comcheck building envelope calculations.

3.5 Exterior Doors

All exterior entrance and exit doors, except the dock area man door and exterior
mechanical/electrical room doors, will be medium style prefinished aluminum
framing members to match the windows and curtain wall systems. All exterior
doors will have aluminum thresholds. One entrance door at the visitor’s entry
and one at the employee entry will have automatic opening hardware to meet ADA
requirements.

The exterior door at the dock area and mechanical/electrical rooms will be an
insulated, painted hollow metal door set in a painted hollow metal frame. An
exterior grade lockset will be provided. All exterior openings will receive
full-perimeter weather stripping.

3.6 Roofing

The roofing system will be single-ply, 60 mil TPO roof or a 3-ply built-up roof
with rigid insulation yielding an insulating value to meet the local code
requirements.

The roofing subcontractor will guarantee roofing and flashing for one year. The
roofing manufacturer will guarantee the single-ply built-up system excluding
insulation and metal copings/flashings for fifteen (15) years under a
manufacturer’s standard guarantee.

All roof areas will slope to roof drains with interior rain leaders. A minimum
of 1/8” per foot slope or slope as required by code, whichever is greater, will
be established for positive roof drainage to the roof drains. All roof edge
fascia and rooftop mechanical screens will be pre finished metal to match
adjacent materials.

SECTION 4: INTERIOR BUILD-OUT

4.1 Tenant Improvement

The Tenant improvement work is defined in a separate scope document.

4.2 Common/Office Areas

A. Base building Shell and Core partitions:

Interior partitions shall be provided as shown on the Floor Plans and as
described below.

 

  1. One hour rated partitions extending full height from floor to underside of
deck will be provided at the grade level exit corridors. The walls will be
constructed of 3 5/8” metal studs with one layer of 5/8” gypsum board on each
side, fire taped and sanded.

 

  2. One hour rated partitions extending full height from floor to underside of
deck will be provided at the elevator machine rooms. The walls will be
constructed of 3 5/8” metal studs with one layer of 5/8” gypsum board on each
side, fire taped and sanded.

 

B-5



--------------------------------------------------------------------------------

  3. One hour rated shaft walls extending full height from floor to underside of
deck will be provided at mechanical shafts and elevator shafts. The walls will
be constructed of 4” metal CH studs with one layer of 5/8” gypsum board and 1”
gypsum shaft liner.

 

  4. Walls enclosing toilet rooms, phone closets, mechanical rooms and
electrical/transformer rooms will be non rated partitions extending from floor
to underside of deck. The walls will be constructed of 3 5/8” metal studs with
one layer of 5/8” gypsum board on each side, fire-taped and sanded.

 

  5. One hour rated stairwell walls will be constructed of 3 5/8” metal studs to
the underside of the deck, with one layer of 5/8” gypsum board on each side,
fire-taped and sanded.

 

  6. Exterior perimeter walls constructed of metal studs and gypsum drywall will
be part of the Tenant improvement work.

 

  7. Two and one half inch thick batt insulation for sound attenuation will be
provided at elevator equipment rooms and toilet rooms.

 

  8. Drywall, taping and finishing of building column wraps in the Tenant areas
will be part of the Tenant improvement work.

B. Ceilings:

A 2’ x 2’ acoustical tile ceiling with recessed, medium fissured lay-in panels
in a white painted suspended grid system manufactured by Armstrong or USG will
be provided in all finished first floor exit corridors and at toilet rooms.

In all Tenant office areas and upper floor corridors and elevator lobbies, the
grid and lay-in ceiling tile will be provide as part of the Tenant improvement
work.

C. Doors, frames and hardware:

 

  1. Interior doors will be 3’-0” x 7’-10” solid core plain sliced oak veneer or
approved equal with a stained, sealed, and varnished finish. Wood doors will be
provided with a standard profile 2” wide, painted hollow metal frame. Base
building doors will be provided as shown on the Floor Plans.

 

  2. Exterior hollow metal doors will be 3’-0” x 7’-0”. Exterior hollow metal
doors will be insulated flush face panel design.

 

  3. Interior hollow metal doors in service areas will be 3’-0” x 7’-10”, flush
face panel design. All exterior and interior frames will be standard profile 2”
wide hollow metal frame. Top of all hollow metal frames will be 8’-0” from
finished floor. All hollow metal doors and frames will be painted.

 

  4. All door hardware will be as manufactured by Schlage, Russwin or Corbin to
meet ADA requirements, with function appropriate to intended usage. Base
building and tenant locksets will be lever style hardware equal to Schlage L
9000 Series #07 with US-26D satin chrome finish. A complete keying system
allowing doors within a given area to be keyed alike and tied into a building
master and grand master system will be furnished.

Also included are 34” x 12” kick plates for service area doors and a 34” X 8”
kick plate on one side of all toilet room doors with a stainless steel finish.
Toilet room doors will also be equipped with closers and push/pull hardware.

4.3 Base Building Shell and Core Toilet Rooms

 

  1. Floors: The toilet room floors will receive a standard 12” x 12” unglazed
cushion edge, domestic ceramic tile, as manufactured by American Olean or equal.

 

  2. Walls/Base: All toilet room walls will be floor-to-floor height drywall
partitions with acoustical batt insulation. Plumbing walls will receive full
height unglazed 6” x 6”, 6” x 8” or 8” x 8” domestic ceramic tile. All other
wall surfaces will be vinyl wall covering at a cost allowance of $2.00 per SF
(material and installation).

 

  3. Ceilings: A 2’ x 2’ acoustical tile ceiling with recessed medium fissured
lay in panels in a white painted steel suspended grid system will be provided at
8’-0” A.F.F. in the toilet rooms.

 

  4. Vanity Tops: Solid surface vanity tops with a 4” front return, side and
backsplash will be installed in each toilet room.

 

  5.

Toilet Partitions / Toilet Accessories: Toilet partitions will be metal, ceiling
mounted with a baked on enamel finish. Each toilet partition door will have a
chrome latch, coat hook, and rubber bumper. Matching screens will be installed
between each urinal. Handicapped toilet stalls will be provided with grab bars
as required by code. A tissue dispenser and seat cover dispenser will be
installed for each toilet stall, with a sanitary napkin disposal for each
woman’s toilet stall. One soap dispenser per lavatory, two paper towel
dispensers with

 

B-6



--------------------------------------------------------------------------------

  waste receptacles per toilet room, and a sanitary napkin dispenser in each
woman’s toilet room will be provided. All toilet rooms will have mirrors above
the vanities.

4.4 Base Building Shell and Core Exit Stairs

 

  1. Floors: Landings and treads will have a sealed concrete tread with painted
metal nosings and risers.

 

  2. Walls: All stairwell drywall surfaces will be provided with two (2) coats
of eggshell enamel paint.

 

  3. Ceilings: The underside of the exposed stairway structure will be painted.

 

  4. All metal handrails, stringers, stair backs, etc. will be painted.

 

  5. The open stair at the lobby area will be unfinished. All finishes for the
open stair will be included as a part of the Tenant improvement work.

4.5 Base Building Shell and Core Electrical/Telephone Rooms and Mechanical Rooms

 

  1. Floors: Floors will be exposed, sealed concrete.

 

  2. Walls: Walls will be painted sheetrock. Vinyl base will be provided in
these areas.

 

  3. Ceilings: The exposed structure will remain unfinished.

4.6 Base Building Shell and Core Janitor’s Closet

 

  1. Floors: The janitor’s closet floor will be the exposed sealed concrete.

 

  2. Walls: The sheetrock walls will be painted. 4’x4’ FRP panel will be
installed at the mop basin. Vinyl base will be installed around the perimeter of
the room.

 

  3. Ceiling: The exposed structure will remain unfinished.

SECTION 5: EQUIPMENT

Not used.

SECTION 6: SPECIALTIES

6.1 Base Building Shell and Core Mini Blinds

One-inch (1”) horizontal mini blinds are included for all office area exterior
windows.

SECTION 7: MECHANICAL SYSTEMS

7.1 Base Building Shell and Core Plumbing

The Contractor will design and install a complete base building plumbing system.
Contractor will included all inside sewer and water work, interior waste and
vent, hot and cold water piping systems, and base building plumbing fixtures.
Systems shall conform to all local and state codes.

The Contractor will make all necessary connections to the municipal utilities
and flush and test all piping systems. Contractor shall obtain all approvals and
municipal inspections.

A complete sanitary waste and vent piping system, and hot and cold water piping
system will be provided, using code approved materials and methods. Sanitary
waste and vent piping system and cold water piping will be stubbed out of each
toilet room for future Tenant plumbing hook-ups. The interior roof drainage
piping will be connected to the exterior storm drain system.

All hot and cold water piping and all roof drain sumps and horizontal runs of
roof drainage piping will be insulated to energy code thicknesses. Stop valves
are included at each fixture in addition to the required unions and isolating
valves to create an easily serviceable system.

Floor drains will be provided in the toilet rooms and mechanical room. Drains
and cleanouts will be equal to Smith, Wade, or Zurn.

Hot water will be delivered to lavatories at 110 degrees Fahrenheit by means of
electric water heaters. Hot water piping will be point of use type. Water heater
will be equal to A.O. Smith.

 

B-7



--------------------------------------------------------------------------------

Water closets will be wall mounted, vitreous china elongated bowl with white
open front seat, of commercial quality, manufactured by American Standard,
Kohler, or Eljer. Water closets will have battery operated automatic flush
valves. Urinals will be vitreous china, wall mounted, with battery operated
automatic flush valves. Lavatories will be under hung vitreous china bowls with
battery operated automatic faucets. All fixtures will conform to the water and
energy saving provisions of the Plumbing Code. Fixture counts will also conform
to local code requirements.

All soap dispensers and paper towel dispensers will be battery operated
automatic type.

A janitor’s mop sink will be provided at each janitor’s closet. One (1) freeze
proof wall hydrant manufactured by Josam or Zurn will be installed at the
service area, visitor’s entry, employee entry and on the roof.

Dual electric water coolers, manufactured by Halsey Taylor, Westinghouse, or
Oasis in a stainless steel finish, will be installed near toilet room entrance
locations.

7.2 Base Building Shell and Core Fire Protection System

Contractor will install a wet pipe shell building automatic fire protection
system for the facility to comply with the written requirements of all
applicable codes. The automatic fire protection sprinkler system is designed for
a light hazard density (0.10 GPM/1500 SF).

The base building sprinkler system will include sprinkler heads, distribution
piping, reduced pressure backflow preventer, riser piping, and control valves
for each floor. The sprinkler system will contain a flow alarm capable of being
connected to a fire alarm panel for remote alarm monitoring.

The system will include fire department Siamese connections and fire department
hose connections as required by Code.

Exposed upright heads are included at mechanical and electrical rooms, janitor’s
closets and stairwells. Concealed heads with white covers are included at toilet
rooms and exit corridor areas.

10# ABC chemical fire extinguishers are included as required by code.

Pre-action systems, dry systems, FM-2000 systems, additional fire extinguishers
and cabinets and other special fire protection systems and panels as well as
relocation or addition of sprinkler heads will be provided as a part of the
Tenant improvement work.

7.3 Base Building Shell and Core Heating, Ventilating, and Air Conditioning
System

Contractor will design, furnish and install a base building heating, ventilating
and air conditioning system meeting the local code requirements.

Heating and air conditioning systems will be capable of maintaining inside
temperatures of 70 degrees Fahrenheit at 0 degrees Fahrenheit outside winter
conditions and 75 degrees Fahrenheit inside at 93 degrees Fahrenheit dry bulb
and 75 degrees Fahrenheit wet bulb outside summer conditions.

Service area, and mechanical/electrical room areas will be heated only to 65
degrees Fahrenheit at 0 degrees Fahrenheit winter conditions.

Ventilation air from the outside will be provided at per code or in sufficient
quantity to make-up all required exhaust, whichever is greater.

For load calculations, the average occupancy will be based on 200 rentable
square feet per person and 5.0 watts per square foot over 250,000 square feet of
rentable office area for gross lighting, equipment and miscellaneous loads.

 

  1.

The central HVAC units will be packaged, rooftop variable air volume (VAV)
systems; equipment manufactured by Trane, Carrier, York, Aaon or equal. An
economizer cycle is included to permit the use of outside air for cooling at
favorable outside dry bulb temperature and relative humidity conditions. Primary
space heating will be via electric coils in all perimeter fan powered VAV boxes.
The Base Building HVAC

 

B-8



--------------------------------------------------------------------------------

  system will also include vibration isolation curbs, variable frequency drives,
interconnected supply looped ductwork in each wing and plenum air return
systems. Perimeter areas will be zoned by exposure with an average zone size of
approximately 1,400 sf.

 

  2. Base building common area electric cabinet unit heaters will be used as
necessary at exit vestibule and building entry locations and will be of
commercial grade manufactured by American Stabilis or Q-Mark with integral
controls.

 

  3. Exhaust systems will be provided for the toilet rooms and other base
building areas as required by code.

 

  4. A basic DDC control system is included for the base building HVAC systems,
including remote monitoring capability and carbon dioxide monitors in the main
return duct. Extension of the DDC controls for Tenant improvement systems and
other energy management functions shall be part of the Tenant improvement work.

 

  5. The equipment and air duct systems will be tested and balance to provide
proper flow distribution. The test and balance agency will be AABC certified or
as approved by Contractor. When the project has been completed, the Tenant will
receive complete instruction and comprehensive manuals for operation and
maintenance of all systems.

 

  6. The following HVAC items will be provided under the Tenant improvement
scope:

 

  •  

Specially dedicated HVAC systems for telephone or computer rooms.

 

  •  

Energy management beyond base building DDC system.

 

  •  

Supplemental ventilation or other special air conditioning in the Tenant areas.

 

  •  

Interior zone VAV boxes, additional perimeter zone VAV boxes and associated
D.D.C. controls.

 

  •  

Tenant area ductwork and associated diffusers, registers and grilles.

 

  •  

Exhaust systems beyond the base building systems.

 

  •  

Other special HVAC systems.

 

  •  

Testing and balancing of Tenant related systems.

SECTION 8: ELECTRICAL SYSTEMS

8.1 Base Building Shell and Core Power Distribution System

The Contractor will design and install a complete base building power
distribution system to supply electrical power for heating, ventilating, air
conditioning, lighting, convenience outlets, elevators, and other shell building
power hook-ups.

An appropriately sized primary outdoor transformer will be furnished by the
electrical utility. Base building electrical installation will be completed from
the utility transformer to the service entrance located at the main electrical
room. Power will be distributed from the main electrical room to power and
lighting panels located in electrical rooms throughout the building. There will
be a total of twelve (12) electrical rooms (4 per floor) in the building. Each
electrical room will contain a 42 circuit 277/480 volt panelboard, a step down
transformer and a 42 circuit 120/208 volt panelboard.

Electrical service will also be sized for the following Tenant average lighting
and convenience loads:

 

  •  

Lighting - 1.0 watt/RSF

 

  •  

Tenant Equipment/Convenience Power - 7.0 watts/RSF

 

  •  

Total Tenant Area Load - 8.0 watts/RSF

The 7 watts of convenience power per usable SF assumes a 50 percent diversity
factor.

All electrically powered base building mechanical equipment as described above
will be connected as required. This will include but not be limited to
elevators, HVAC equipment, exhaust fans, electric baseboard heaters, and
ventilation fans. Electrically powered Tenant area equipment, lighting and
wiring devices will be connected as part of the Tenant improvement work.

Tenant improvement electrical work will begin at the electrical panels located
in the electrical rooms on each floor (provided under base building scope) and
includes the associated breakers.

8.2 Miscellaneous Power & Outlets

Miscellaneous use duplex 120 volt receptacles will be provided in toilet rooms,
mechanical rooms, electrical rooms, voice/data rooms and exit corridor areas at
about 50’ apart or as required per code (a minimum of one (1) receptacle per
room) under the base building scope of work.

 

B-9



--------------------------------------------------------------------------------

8.3 Emergency Lighting

Battery operated emergency and exit lighting will be provided as required by
code as part of the base building scope.

8.4 Fire Alarm Systems

A complete UL approved fire alarm system will be provided as required by code
for the base building.

The system will monitor sprinkler flow, isolating valves, smoke detectors, and
individual pull alarms. Remote test stations for all duct smoke detectors will
be installed with the base building, and will be temporarily mounted on an
adjacent surface until future tenant walls or ceilings are installed. The
complete fire alarm system will have capacity for the Tenant space and work in
these areas will be part of the Tenant Improvement work.

8.5 Lighting systems

 

  1. Tenant Areas: Tenant area lighting fixtures will be provided as part of the
Tenant improvement work.

 

  2. Electrical, Voice/Data, Mechanical Rooms, Janitors Closets and Service
Areas: 30 foot-candle lighting in these spaces will be provided via 4 foot
and/or 8 foot fluorescent strip fixtures .

 

  3. Exterior Entrance: Lighting at the building exterior entrances will consist
of soffit mounted, recessed metal halide fixtures.

 

  4. Exit Corridors: Lay in 2’ X 4’ three lamp, direct/indirect fluorescent
fixtures with a prismatic lens.

 

  5. Toilet Rooms: Lay in 2’ X 4’ three lamp, direct/indirect fluorescent
fixtures with a prismatic lens.

 

  6. Stairwells: 4’, wrap around, wall mounted fluorescent lighting fixtures.

8.6 Security

An Allowance of $50,000 has been included for key card access, the security
system installation and design.

SECTION 9: VERTICAL TRANSPORTATION

9.1 Passenger Elevator

Contractor will furnish and install four (4) hydraulic operated passenger
elevators, located as shown on the Floor Plans, as manufactured by Kone, Otis,
Thyssen Krupp or Schindler with a capacity of 3,500 lbs. at a speed of 150 ft.
per minute. The platform dimensions will be approximately 5’-6” x 7’-0” with 8’
0” ceiling heights; the doors will be center opening 3’-6” x 7’-10”. The
elevators will have call buttons and indicator lights for all levels. Control
panels are provided on one side of the center opening doors.

9.2 Passenger/Service Elevator

Contractor will furnish and install one (1) hydraulic operated passenger/service
elevator as manufactured by Otis, Thyssen Krupp or Schindler with a capacity of
4,500 lbs. minimum at 150 ft. per minute with removable wall padding and hooks.
The platform dimensions will be approximately 6’-0” x 8’-0” with 8’ 0” ceiling
height. A 4’-0” x 7’-10” side opening, two speed door will be provided. Control
panels are provided on one side of the door. This elevator will be located in
the south wing of the building.

All of the elevator cab interior walls and ceiling finishes will be selected
from manufacturer’s standard finish selections. Stainless steel wall railings
will be provided on three walls. Stainless steel front control panels and
interior doors will be provided in each cab and on the first floor elevator
lobby door. Upper floors doors and frames will have manufacturer’s standard
baked enamel finish.

9.3 Stairs, Railings & Ladders

 

  1. An access ships ladder will be provided from the third floor to the roof
via a 3’ X 8’ access roof hatch at one wing of the building. An access ladder
will be provided to each elevator pit.

 

  2. Steel stairs and intermediate landings in each of four (4) exit stairs will
be concrete filled painted steel pan type with painted steel tubular post and
pipe hand railings. One of the stairs will extend to the roof. All exit stairs
will have sealed concrete treads with painted metal risers and nosings. An open
steel stair with concrete filled treads will be provided at the main visitor
entry lobby area as shown on the plans. Decorative steel railings will be
provided at the open stair.

 

B-10



--------------------------------------------------------------------------------

SECTION 10: EXCLUSIONS

10.1 Items Not Included

The following items are specifically excluded from Contractor’s base building
scope including the associated engineering and design:

 

  •  

Tenant’s special equipment including computers, CRT’s, computer peripherals,
cameras, process equipment, etc.

 

  •  

Fire alarm connection to local fire department.

 

  •  

Lightning protection.

 

  •  

Central time clock and music, paging, night bells, telephone system or other
internal communications systems.

 

  •  

Furniture systems and office furnishings including, but not limited to,
demountable landscape office partitioning, reception desk, lockers, kitchen
equipment, appliances, vending machines, filing systems and shelving, audio
visual equipment and projection screens.

 

  •  

Fitness Center equipment.

 

  •  

Under floor power/communication duct systems.

 

  •  

Trash containers or compactors.

 

  •  

Computerized lighting control systems.

 

  •  

Exterior plaza furniture.

 

  •  

Artwork, Interior plants and pots.

 

  •  

Window washing systems.

 

  •  

Electrical generator.

 

  •  

Water softening systems.

 

  •  

Humidification systems.

 

  •  

Tenant improvement work and other items specifically excluded.

 

  •  

Any other items not specifically named in this proposal.

End of Outline Specifications

 

B-11



--------------------------------------------------------------------------------

EXHIBIT B-1

TI Outline Plans and Specifications

PROJECT SCOPE SUMMARY:

This Outline Specification along with the Tenant Improvement Outline Plans,
prepared by Opus Design Build L.L.C. (Contractor) defines the scope of work for
the design and construction of the Tenant Improvements in a 250,000 rentable
square foot, three-story office building for Church & Dwight (Tenant) on the
southeast parcel in the Princeton South Corporate Center at the intersection of
Interstate I-95 and Route 31 in Ewing, New Jersey.

The Tenant Improvement Outline Plans include the following:

 

Sheet Title

  

Date

Lease Exhibit – North 1

   6/27/2011

Lease Exhibit – South 1

   6/27/2011

Lease Exhibit – North 2

   6/27/2011

Lease Exhibit – South 2

   6/27/2011

Lease Exhibit – North 3

   6/27/2011

Lease Exhibit – South 3

   6/27/2011

ARCHITECTURE AND ENGINEERING:

The Contractor shall have a complete set of certified, final architectural and
structural working drawings and specifications performed by Opus AE Group, Inc.
in conformance with these outline documents and shall furnish all mechanical and
electrical design, engineering and supervision necessary for the execution and
completion of the Tenant improvement work. Mechanical and electrical design and
construction will be executed using the design-build delivery method.

SECTION 1: GENERAL CONDITIONS

1.1 Guarantees

The Contractor shall guarantee to repair or replace any defective workmanship
and materials for one (1) year following substantial completion of the Tenant
improvement work, as the sole and exclusive right and remedy with regard to
defective workmanship and materials in lieu of any contract, warranty or other
rights whether express or implied, that may otherwise be available under
applicable law.

1.2 Permits, Licenses and Utility Fees

The Contractor shall give to the proper authorities all notices as required by
law relative to the work of this project; and apply and pay for all Tenant
improvement related building permits and Contractor’s licenses as are required
for construction.

Temporary and Final Certificates of Occupancies will occur after completion of
Tenant improvement work and installation/hook-up of Tenant’s furniture, fixtures
and equipment.

1.3 Codes

The Contractor shall be responsible for complying with all Ewing building codes,
the New Jersey Uniform Construction Code and dimensional requirements of zoning
ordinances applicable to the building including Ewing city ordinances, Americans
with Disabilities Act, and the Occupational Safety and Health Act Provisions
applicable to construction sites.

1.4 Workmanship

The design and construction of this facility will be in accordance with standard
practices of the construction industry and will be performed in a workmanlike
manner.

All work will be completed during normal working hours (Monday through Friday,
7:00 a.m. to 3:30 p.m.); however, the Contractor reserves the right to work off
hours or weekends from time to time at Contractor’s discretion.

 

B-1-1



--------------------------------------------------------------------------------

1.5 Insurance

The Contractor shall maintain the following insurance coverage for this project
with limits as to worker’s compensation insurance, as required by law.

A. Workmen’s Compensation Insurance.

B. Comprehensive Public Liability Insurance - including Auto Liability, Complete
Operations, Contingent Liability, Contractor’s Operations, Broad Form
Contractual Liability, and Blanket XCU, if applicable $3,000,000/ occurrence.

C. Builder’s Risk Insurance - “All Risk” Form.

1.6 Project Management

The Contractor shall designate a full-time employee who shall be responsible for
the work of the project. The Contractor’s project manager shall be responsible
for issuing all notices and communication affecting the project on a timely
basis, interfacing the project with the local and state building and regulatory
authorities, managing the work of the Contractor’s own forces and coordinating
site meetings with selected subcontractors, coordinating meetings with Tenant as
required and coordinating and implementing any changes in the work into the
design and construction of the project. The Contractor’s project manager shall
have full authority to make decisions for and represent the Contractor’s
interest in matters related to cost, schedule, and execution of the work.

1.7 Field Supervision

The Contractor shall furnish an employee who shall act as field superintendent
until substantial project completion. The field superintendent shall be
experienced and shall be familiar with the specified materials and systems. The
field superintendent shall be responsible for adequately planning and executing
the field work including scheduling and directing subcontractors on the jobsite,
maintaining on-site records, being responsible for the layout and dimensional
control of the structures of the project, and monitoring the completed work for
compliance with the contract drawings and specifications.

1.8 Temporary Construction

The Contractor shall furnish all temporary construction as needed by the
Contractor for this project. Temporary construction shall include weather-tight
enclosures, temporary parking areas, material staging and lay down areas,
material storage structures and enclosures, enclosures for tools and other
equipment, and a field office with appropriate facilities for storing plans,
records, and other supplies necessary for the field management of the project.

1.9 Temporary Utilities

The Contractor shall furnish temporary electricity, telephone service and
toilets as needed by Contractor during construction. Temporary heat and
enclosures for winter construction will also be provided as necessary for the
construction of the building. After substantial completion, it shall be the
Tenant’s responsibility to pay for all building utilities.

1.10 Protection

The Contractor shall provide protection as necessary for the materials and work
in place or stored at the jobsite, whether from dampness or cold, vandalism,
theft, collapse or abuse.

1.11 Clean-up

The Contractor shall be responsible at all times to keep the premises free from
excessive accumulations of waste materials and/or rubbish. Periodically, the
Contractor shall remove all rubbish and waste materials from the building and
the construction site, and at the completion of the project, all debris, tools,
scaffolding and surplus materials shall be removed and the project shall be left
in “broom-clean” condition.

The Contractor will clean the interior and exterior sides of all windows and
glass; vacuum all carpeting; damp mop all ceramic and vinyl composition tile;
clean all bathroom mirrors, fixtures and toilet partitions; clean all food
service equipment; and dust all millwork.

1.12 Trade Name Reference

 

B-2-1



--------------------------------------------------------------------------------

Identification herein of items by trade names indicates the quality standard.
Tenant will be notified of any substitute manufacturer considered to be of equal
quality.

1.13 Materials

All materials will be first quality, new materials unless specified otherwise.
Colors and finishes will generally be selected from manufacturer’s standards.

SECTION 2: SITE DEVELOPMENT

2.1 Grading and Earth Work

Grading and earthwork associated with the construction of the dining area patio
is included.

2.2 Site Concrete

Concrete slabs at the dining area patio are included as shown on the base
building Site Plan. Patio concrete will be air entrained 4,000 psi compressive
strength (average in 28 days). Concrete shall be standard grey color.

2.3 Landscape and Lawn Irrigation

An allowance of $45,000 is included for upgrades to landscaping and hardscape
for the dining area patio and other areas as designated by the Tenant.

SECTION 3: BUILDING STRUCTURE AND EXTERIOR ENVELOPE

3.1 Roofing

Roofing work related to Tenant improvement related HVAC equipment will be
provided.

3.2 Structural Upgrades

Upgrades to the floor structure to accommodate a high density paper storage
system in one 30’ x 30’ bay is included. The location of the upgraded bay will
be provided by the Tenant.

SECTION 4: INTERIOR BUILD-OUT

4.1. Partitions

Interior partitions shall be provided as shown on the Outline Plans and as
described below.

 

  9. Conference rooms, training rooms and all offices larger than 150 square
feet: Partitions extending full height from floor to underside of deck will be
provided. The walls will be constructed of 3 5/8” metal studs with one layer of
5/8” gypsum board on each side, taped and sanded. Three and one half inch thick
batt insulation for sound attenuation will be provided.

 

  10. 150 square foot offices: Partitions extending from the floor to 1’ above
the ceiling will be provided utilizing Eliminator Track. The walls will be
constructed of 3 5/8” metal studs with one layer of 5/8” gypsum board on each
side, taped and sanded. Three and one half inch thick batt insulation for sound
attenuation will be provided.

 

  11. Offices smaller than 150 square feet, copy rooms, storage rooms, break
areas and miscellaneous demising partitions: Partitions extending from the floor
to the ceiling grid will be provided. The walls will be constructed of 3 5/8”
metal studs with one layer of 5/8” gypsum board on each side, taped and sanded.
Three and one half inch thick batt insulation for sound attenuation will be
provided.

 

  12. Dock, building storage, maintenance shop, housekeeping: Partitions
extending full height from floor to underside of deck will be provided. The
walls will be constructed of 3 5/8” metal studs with one layer of 5/8” gypsum
board on each side, taped and sanded.

 

  13. Columns: Metal stud framing and gypsum board wraps around columns, taped
and sanded, will be provided.

 

  14. Exterior perimeter walls: Metal stud framing and gypsum board, taped and
sanded, will be provided.

 

  15. Operable partitons: Two (2) power operated operable partitions shall be
provided to separate the three (3) large conference rooms on level S1.

4.2. Ceilings

 

  1. General office, cafeteria, servery, lobby and common areas: A 2’ x 2’ x
5/8” thick acoustical tile ceiling, equal to USG Radar Clima Plus, in a 15/16”
wide, white painted suspended grid system will be provided at all office, lobby,
cafeteria and other Tenant finished areas. Typical ceilings will be 9’ above
finished floor.

 

B-3-1



--------------------------------------------------------------------------------

  2. Kitchen: A 2’ x 4’ washable ceiling tile set in a 15/16” wide, white
painted suspended grid system manufactured by Armstrong or USG will be provided.

 

  3. Maintenance shop and dock: Ceilings will not be provided at these areas.
The exposed structure will not be finished.

 

  4. Stairs: A 2’ x 2’ x 5/8” thick acoustical tile ceiling, equal to USG Radar
Clima Plus, in a white painted suspended grid system will be provided at the
stair landings and at the top of the stair towers. Gypsum board ceilings will be
provided at the undersides of the stairs.

 

  5. Soffits: An allowance of $135,000 is included for construction and painting
of accent soffits throughout the facility.

4.3. Wall finishes

 

  1. Kitchen: Drywall surfaces will be covered with FRP wall panels.

 

  2. Servery: An allowance of $26,000 is included to provide ceramic tile wall
and base finishes in the servery area.

 

  3. Tenant toilet rooms: A 4’ high ceramic tile wainscott will be provided at
the walls of the visitor lobby area and executive area toilet rooms.

 

  4. Specialty wall covering: An allowance of $41,000 is included to upgrade the
wall covering at the main lobby, cafeteria and executive areas.

 

  5. General office, cafeteria, lobby and common areas: All drywall surfaces,
except as noted above, will be provided with two (2) coats of eggshell enamel
paint.

4.4. Floor finishes

 

  1. Kitchen: An allowance of $17,000 is included to provide epoxy flooring in
the kitchen areas.

 

  2. Servery: An allowance of $20,000 is included to provide porcelain tile
flooring in the servery area.

 

  3. Exit stairs: Class 1 rubber tile will be provided at all treads, risers and
landings.

 

  4. Visitor and employee entry lobbies: An allowance of $75,000 is included for
floor finishes and base at the visitor and employee entry lobby areas.

 

  5. Tenant toilet rooms: Porcelain tile and base will be provided at the
visitor lobby and executive area toilet rooms.

 

  6. Dock, maintenance shop and service areas: Floors will be sealed with a
clear, penetrating sealer.

 

  7. General office, cafeteria, lobby and common areas: An allowance of $806,000
is included to furnish and install carpet, vinyl tile and vinyl base at all
finished areas except for the areas listed above.

4.5. Doors, frames and hardware

 

  5. Interior doors will be 3’-0” x 7’-10” solid core plain sliced oak veneer or
approved equal with a stained, sealed, and varnished finish. Wood doors will be
provided with a standard profile 2” wide, painted hollow metal frame. Tenant
doors will be provided as shown on the Floor Plans.

 

  6. Interior hollow metal doors in service areas will be 3’-0” x 7’-10”, flush
face panel design. All hollow metal doors and frames will be painted.

 

  7. All door hardware will be as manufactured by Schlage, Russwin or Corbin to
meet ADA requirements. Locksets will be provided on doors to offices. An
additional ten (10) locksets will be provided at doors designated by the Tenant.
All other doors will receive latchsets. Latchsets and locksets will be lever
style hardware equal to Schlage L 9000 Series #07 with US-26D satin chrome
finish. A complete keying system allowing doors within a given area to be keyed
alike and tied into a building master and grand master system will be furnished.

4.6. Millwork

 

  1. Coffee/copy areas: Twenty (20) lineal feet of plastic laminate upper and
lower cabinets, with plastic laminate tops, will be provided at each of eleven
(11) coffee/copy areas.

 

  2. Executive kitchen: Twenty (20) lineal feet of wood upper and lower
cabinets, with solid surface tops, will be provided.

 

  3. Conference rooms: Fifteen (15) lineal feet of plastic laminate lower
cabinets with a plastic laminate top will be provided at eleven (11) conference
rooms.

 

  4. Reception area: An allowance of $25,000 is included to furnish and install
a receptionist’s desk at the main entry lobby.

 

B-4-1



--------------------------------------------------------------------------------

  5. Mother’s rooms: Four (4) lineal feet of plastic laminate lower cabinets
with a plastic laminate top will be provided at two (2) mother’s rooms.

4.7. Interior glass

 

  1. Sidelights: A 4’ wide x 8’ high clear glass sidelight will be provided
adjacent to the door at each office and conference room. Sidelights will be set
in 2” painted hollow metal frames.

 

  2. Level 3 floor opening: A full height aluminum and glass wall system will be
installed from the floor to the ceiling around the level 3 floor opening in the
link between the two wings of the building. The system will be a butt glazed
system with an aluminum head and sill track. Clear vision glass will be
provided.

 

  3. Executive area: Forty-five (45) lineal feet of full height glass wall with
glass doors is included at the main entry area to the executive space. The
system will be a butt glazed system with an aluminum head and sill track. Clear
vision glass will be provided.

 

  4. Visitor lobby: Seventy (70) lineal feet of full height glass wall with
glass doors is included at the east side of the visitor lobby (security wall
between the lobby and the office space). The system will be a butt glazed system
with an aluminum head and sill track. Clear vision glass will be provided.

 

  5. Entry to cafeteria: Twelve (12) lineal feet of full height glass wall with
glass doors is included at the entry to the cafeteria. The system will be a butt
glazed system with an aluminum head and sill track. Clear vision glass will be
provided.

 

  6. Mirrors: Framed mirrors will be provided at the Tenant toilet rooms at the
main lobby and executive areas.

4.8. Interior fencing

 

  1.

Full height, 1 1/2” x 1 1/2” chain link fencing with a 4’ swing gate will be
provided at the dock fenced storage area.

SECTION 5: EQUIPMENT

5.1. Food service equipment

 

  1. An allowance of $550,000 will be provided for the purchase and installation
of food service equipment and millwork for the kitchen, servery and cafeteria
areas.

5.2. Appliances

 

  1. Coffee/copy areas: An allowance of $22,000 is included for the purchase and
installation of a refrigerator and a microwave oven for each of eleven
(11) coffee/copy areas.

 

  2. Executive area: An allowance of $3,000 is included for the purchase and
installation of a refrigerator, a microwave oven and a dishwasher at the
executive kitchen area.

 

  3. Mother’s rooms: An allowance of $1,000 is included for the purchase and
installation of under counter refrigerators at two (2) mother’s rooms.

SECTION 6: SPECIALTIES

6.1 Signage

 

  1. An allowance of $40,000 is included to furnish and install Tenant related
signage.

6.2 Security Gates

 

  1. Thirty-six (36) lineal feet of security gates will be provided at the entry
and exit at the servery area.

SECTION 7: MECHANICAL SYSTEMS

7.1 Plumbing

 

  1. Kitchen/servery: An allowance of $70,000 is included to furnish and install
plumbing work related to the kitchen and servery areas.

 

  2. Coffee/copy areas: A single compartment stainless steel sink and water
connections for a coffee maker and a refrigerator ice maker will be provided at
each of eleven (11) coffee/copy areas.

 

  3. Executive kitchen: A single compartment stainless steel sink, connections
for a dishwasher, and water connections for a coffee maker and a refrigerator
ice maker will be provided at the executive kitchen area.

 

B-5-1



--------------------------------------------------------------------------------

 

  4. Tenant toilet rooms: A water closet and a pedestal sink will be provided at
each of four (4) Tenant toilet rooms (visitor lobby and executive area).

 

  5. Mother’s rooms: A single compartment stainless steel sink will be provided
at each of two (2) mother’s rooms.

 

  6. Large conference rooms: A single compartment stainless steel sink will be
provided at each of three (3) large conference rooms on level S1.

7.2 Fire Protection System

 

  1. Fire sprinkler system: Modifications to the base building fire sprinkler
system will be provided as dictated by the Floor Plans. White, concealed
sprinkler heads will be utilized at all finished ceiling locations.

 

  2. Kitchen related systems: Hood suppression systems, or other fire
suppression systems required due to food service equipment installations will be
provided under the allowance defined in section 5.1.

 

  3. Fire extinguishers and cabinets: 10# ABC fire extinguishers, set in
painted, semi-recessed cabinets will be provided as dictated by the Floor Plans.

 

  4. Preaction system at IT: An allowance of $10,000 is included to provide a
preaction sprinkler system at the IT server room.

7.3 Heating, Ventilating, and Air Conditioning Systems

 

  1. Kitchen/servery: An allowance of $55,000 is included to furnish and install
HVAC work related to the kitchen and servery areas.

 

  2. Perimeter areas/zones: Base building fan powered VAV zones will be
modified; and additional FPVAV boxes, ductwork and diffusers will be added to
accommodate the perimeter office HVAC needs. Zoning will be by exposure with no
more than eight (8) offices on any single zone and each individual conference
room on a single zone.

 

  3. Executive offices: Each executive office will be operated on a single zone.

 

  4. Conference rooms: Each conference room will be operated on a single zone.

 

  5. Interior areas/zones: Furnish and install VAV boxes, ductwork and diffusers
for interior zones as dictated by the Outline Plans. Open office areas and
coffee/copy areas will average approximately 1,500 square feet per zone.
Interior zone enclosed offices will be zoned together with no more than six
(6) offices on one zone. Each interior zone conference room will be on a single
zone.

 

  6. IT Server Room: An allowance of $60,000 is included to provide 15 tons of
cooling at the IT server room.

 

  7. Exhaust: Exhaust systems will be provided for eleven (11) coffee/copy
areas, the executive kitchen area and Tenant toilet rooms.

 

  8. Controls: Tenant related HVAC equipment will be tied into the base building
DDC control system. Individual thermostats will be provided for each VAV zone.

 

  9. Balancing: All systems will be balanced prior to turnover of the space to
the Tenant.

SECTION 8: ELECTRICAL SYSTEMS

8.1 Miscellaneous Power & Outlets

 

  1. Kitchen/servery: An allowance of $30,000 is included to furnish and install
electrical work related to the kitchen and servery areas.

 

  2. Offices: Three (3) duplex receptacles and one (1) empty box for voice/data
will be provided at each enclosed office.

 

  3. Conference rooms: Three (3) duplex receptacles and one (1) empty box for
voice/data will be provided at each conference room. A flush mounted floor
receptacle will also be provided at each conference room larger than 150 square
feet.

 

  4. Large training rooms: Eight (8) duplex receptacles and eight (8) empty
boxes for voice/data will be provided at each of three (3) large training rooms.

 

  5. Coffee/copy areas: Four (4) duplex receptacles and four (4) dedicated
duplex receptacles will be provided at each of eleven (11) coffee copy areas and
at the executive kitchen area.

 

  6. Storage rooms: Three (3) duplex receptacles will be provided at each
storage room

 

  7. Open office areas: Sixty (60) power/communication floor boxes and twenty
(20) power/communication wall boxes will be provided for hook-up of systems
furniture in the open office areas throughout the facility.

 

B-6-1



--------------------------------------------------------------------------------

  8. Reception/lobby areas: Six (6) wall mounted duplex receptacles, three
(3) desk mounted duplex receptacles and two (2) empty boxes for voice/data will
be provided at the reception/lobby areas.

 

  9. Mail room: Four (4) duplex receptacles, three (3) dedicated duplex
receptacles and two (2) empty boxes for voice/data will be provided at the mail
room.

 

  10. Housekeeping: Two (2) duplex receptacles will be provided at the
housekeeping room.

 

  11. Maintenance shop: Three (3) duplex receptacles, one (1) dedicated duplex
receptacles and one (1) empty box for voice/data will be provided

 

  12. Electrical/Mechanical rooms: Two (2) duplex receptacles will be provided
at both the main electrical room and at the main mechanical room.

 

  13. Dock area: Four (4) duplex receptacles and one (1) empty box for
voice/data will be provided.

 

  14. Miscellaneous powered items: Power for miscellaneous items listed
elsewhere in this specification will be provided.

 

  15. AV equipment: Forty (40) ceiling mounted j-boxes or duplex receptacles
will be provided for projection screens and/or projectors.

 

  16. Trash compactor: Power for the Tenant provided trash compactor will be
provided.

 

  17. Corridors, cafeteria, general office areas: Fifty (50) additional duplex
receptacles will be provided at locations designated by the Tenant.

8.2 Emergency Lighting

 

  1. Battery operated emergency and exit lighting will be provided as required
by code to accommodate the Tenant improvement Outline Plans.

8.3 Fire Alarm Systems

 

  1. The fire alarm system will be modified and devices will be added as
required by code to accommodate the Tenant improvement Outline Plans.

8.4 Lighting systems

 

  7. Kitchen/servery: Lighting for the kitchen/servery will be provided as a
part of the allowance referenced in section 8.1.1 above.

 

  8. General office areas, cafeteria, corridors, etc.: 2’ x 4’, 3 lamp,
direct/indirect fluorescent light fixtures will be provided at a rate of one
(1) fixture per 80 square feet at all Tenant areas that have a finished ceiling
(excluding the kitchen and servery).

 

  9. Unfinished ceiling areas: Tenant areas that do not have finished ceilings
will be lit by 2 lamp, 8’ strip fluorescent light fixtures, provided at a rate
of one (1) fixture per 120 square feet.

 

  10. Special lighting; An allowance of $75,000 is included to furnish and
install special lighting (can lights, wall washers, etc.) and dimming at
locations designated by the Tenant.

 

  11. Switching: Motion sensors will be provided at enclosed offices and
conference rooms. All other light fixtures will be switched via wall switches.

8.5 IT Server Room

 

  1. An allowance of $265,000 is included to provide electrical work related to
the IT server room, including but not limited to, UPS systems, generator feeder,
generator pad and HVAC associated electrical work. Cost of the generator is not
included at this time (assumed to be provided by Tenant).

8.6 IT Systems Allowance

 

  1. An allowance of $3,750,000.00 is included for Tenant’s use and/or
relocation of certain information technology (“IT”) systems, which may include,
without limitation, the purchase and installation of IT systems (including
hardware and software) for the Demised Premises or other locations and/or the
removal and relocation of certain portions of Tenant’s existing IT systems from
other locations to the Demised Premises or to other locations.

SECTION 9: TENANT IMPROVEMENT ADDITIONAL SCOPE

An allowance of $1,466,000 is included for additional scope items and/or
upgrades to the items listed above as selected by the Tenant.

 

B-7-1



--------------------------------------------------------------------------------

SECTION 10: ALLOWANCE RECAP

The following is a recap of the Tenant improvement allowance items that are
included in this specification. Allowances include labor, materials, equipment,
freight, tax and associated general conditions.

 

  •  

Landscaping and hardscape at the patio area - $45,000

 

  •  

Soffits - $135,000

 

  •  

Servery wall tile - $26,000

 

  •  

Specialty wall covering - $41,000

 

  •  

Servery floor tile - $20,000

 

  •  

Kitchen floor - $17,000

 

  •  

Lobby floor tile and base - $75,000

 

  •  

Carpet, vinyl flooring and vinyl base - $806,000

 

  •  

Reception desk - $25,000

 

  •  

Food service equipment and millwork - $550,000

 

  •  

Appliances - $26,000

 

  •  

Signage - $40,000

 

  •  

Kitchen/servery plumbing - $70,000

 

  •  

IT server room preaction system - $10,000

 

  •  

Kitchen/servery HVAC - $55,000

 

  •  

IT server room HVAC - $60,000

 

  •  

Kitchen/servery electrical - $30,000

 

  •  

Special lighting - $75,000

 

  •  

IT server room electrical - $265,000

 

  •  

IT Systems Allowance - $3,750,000

 

  •  

Additional scope and upgrades - $1,466,000

SECTION 11: EXCLUSIONS

The following items are specifically excluded from Contractor’s base building
scope including the associated engineering and design:

 

  •  

All base building work pursuant to the Outline Specifications for same prepared
by Contractor.

 

  •  

Tenant’s special equipment including computers, CRT’s, computer peripherals,
cameras, process equipment, etc.

 

  •  

Third party monitoring of fire alarm system, security system or flow switches.

 

  •  

Lightning protection.

 

  •  

Central time clock and music, paging, night bells, telephone system or other
internal communications systems.

 

  •  

Furniture systems and office furnishings including, but not limited to,
demountable landscape office partitioning, lockers, vending machines, filing
systems and shelving, audio visual equipment and projection screens.

 

  •  

Sound masking system.

 

  •  

Fitness Center equipment.

 

  •  

Under floor power/communication duct systems.

 

  •  

Trash containers or compactors.

 

  •  

Computerized lighting control systems.

 

  •  

Exterior plaza furniture.

 

  •  

Artwork, interior plants and pots.

 

  •  

White boards, marker boards or tack boards.

 

  •  

Electrical generator.

 

  •  

Coffee makers or other water filtration systems.

 

  •  

Humidification systems.

 

  •  

FM 200 systems or other fire suppression systems except as included herein.

 

  •  

Any other items not specifically named in this Outline Specification.

End of Outline Specifications

 

B-8-1



--------------------------------------------------------------------------------

EXHIBIT C

Final Base Building Plans and Specifications

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-1

Final TI Plans and Specifications

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Commencement Date Memorandum

THIS COMMENCEMENT DATE MEMORANDUM is made and entered into as of             ,
            by and between CD 95, L.L.C., a Delaware limited liability company
(“Landlord”) and Church & Dwight Co., Inc., a Delaware corporation (“Tenant”).

RECITALS:

A. By that certain Lease Agreement dated as of July     , 2011 (“Lease”),
Landlord leased to Tenant, and Tenant leased from Landlord, certain premises
(“Demised Premises”) located at             , Ewing Township, New Jersey.

B. Landlord and Tenant desire to confirm, among other things, the Commencement
Date and the date the Term expires.

C. All capitalized terms not otherwise defined in this Memorandum have the
meanings ascribed to them in the Lease.

ACKNOWLEDGMENTS:

Pursuant to Section 3.1 of the Lease and in consideration of the facts set forth
in the Recitals, Landlord and Tenant acknowledge and agree as follows:

1. The Commencement Date under the Lease is             .

2. The Initial Term of the Lease expires on             , unless the Lease is
sooner terminated in accordance with the terms and conditions of the Lease, and
subject to extension if Tenant exercises any option to extend the Term of the
Lease.

3. Tenant must exercise its right to the First Renewal Term, if at all, by
notifying Landlord no later than             , subject to the conditions and
limitations set forth in the Lease, including without limitation, Sections 1.3
and 1.4 thereof. If exercised, the First Renewal Term expires on             .

4. Tenant must exercise its right to the Second Renewal Term, if at all, by
notifying Landlord no later than             , subject to the conditions and
limitations set forth in the Lease, including without limitation, Sections 1.3
and 1.4 thereof. If exercised, the Second Renewal Term expires on             .

5. Landlord and Tenant acknowledge that the Lease is in full force and effect.

6. Tenant and Landlord each hereby acknowledges Tenant is in possession of the
Demised Premises. To Tenant’s knowledge, Landlord is not in default under the
Lease and Landlord has complied with Landlord’s covenants and obligations under
the Lease (except for any Punchlist Items which Landlord shall diligently
proceed to correct). To Landlord’s knowledge, Tenant is not in default under the
Lease and Tenant has complied with Tenant’s covenants and obligations under the
lease.

7. Nothing in this Memorandum is intended to change or modify the rights and
obligations of the parties under the Lease.

8. This Memorandum may be executed in counterparts, each of which is an original
and all of which constitute one instrument.

[Signature page follows]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant each caused this Memorandum to be
executed by its duly authorized representative as of the day and date written
above.

 

LANDLORD:

CD 95, L.L.C.,

a Delaware limited liability company

By:

 

 

Name:

 

 

Its:

 

 

TENANT:

CHURCH & DWIGHT CO., INC.,

a Delaware corporation

By:

 

 

Name:

 

 

Its:

 

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

Form of Subordination, Non-Disturbance and Attornment Agreement

After Recording Return To:

Steven L. Kennedy, Esq.

Seyfarth Shaw

1545 Peachtree Street, N.E.

Suite 700

Atlanta, Georgia 30309

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

THIS AGREEMENT is made as of this      day of                     ,         , by
and among CD 95, L.L.C., a Delaware limited liability company (“Landlord”), and
CHURCH & DWIGHT CO., INC., a Delaware corporation (“Tenant”), and SUNTRUST BANK,
a Georgia banking corporation (“Lender”).

Reference is made to the following facts:

A. Under a Lease Agreement (the “Lease”) dated July _, 2011 by and between CD95,
L.L.C. (“Landlord”) and Tenant, Tenant will occupy certain premises (the “Leased
Premises”) to be constructed upon land located in Mercer County, New Jersey and
more particularly described in Exhibit “A” attached hereto and made a part
hereof (such property and the improvements now or hereafter constructed thereon
being hereinafter referred to as the “Property”).

B. Lender has made or has been requested to make a loan (the “Loan”) to Landlord
secured by a Mortgage and Security Agreement (the “Security Agreement”)
encumbering the Property.

C. A condition of making the Loan by Lender to Landlord is that the Lease be
subordinated to the Security Agreement and that Tenant agree to attorn to
Lender.

D. Tenant has agreed that Tenant will subordinate the Lease to the Security
Agreement and attorn to Lender, provided Tenant is assured of continued and
undisturbed occupancy of the Leased Premises under the terms of the Lease, and
subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, the parties hereto agree as follows:

1. The Lease and any extensions, renewals, replacements or modifications
thereof, and all right, title and interest of Tenant in and to the Leased
Premises, are and shall be subject and subordinate to the lien of the Security
Agreement and all other documents and instruments evidencing, securing or
relating to the Loan (the

 

E-1



--------------------------------------------------------------------------------

Security Agreement and such other documents and instruments being hereinafter
collectively referred to as the “Loan Documents”), and to any renewals,
modifications, replacements, consolidations and extensions thereof. Such
subordination shall not lessen or diminish Tenant’s rights under the Lease.

2. Lender hereby consents to and approves the Lease. Lender agrees, for itself,
and its affiliates with Tenant that, in the event the interest of Landlord in
the Property and the Lease shall be acquired by Lender (the term “Lender” as
used in this Paragraph 2 and Paragraphs 3 and 4 following shall include any
purchaser of the Property at a foreclosure sale or other proceeding brought to
enforce the rights of the holder of the Security Agreement, or by any other
method) by reason of foreclosure of the Security Agreement or other proceeding
brought to enforce the rights of the holder thereof, by deed in lieu of
foreclosure or by any other method, or in the event of any other action pursuant
to the Loan Documents, then in any such event:

(a) Tenant shall not be joined as a party defendant in any such foreclosure
proceeding which may be instituted by Lender; and

(b) The Lease shall not be terminated, disturbed, impaired or affected by any
such action or by the exercise of any other remedies of the Lender and Lender
will recognize Tenant’s rights under the Lease, and Tenant shall peaceably hold
and enjoy the Leased Premises for the remainder of the unexpired term of the
Lease and any extensions thereof upon the same provisions that are set forth in
the Lease, except as set forth in Paragraph 3 below, and without any hindrance
or interruption by Lender so long as Tenant shall not be in default in the
performance of its obligations under the Lease, which default remains uncured
beyond and applicable notice and cure period in the Lease, and the Lease shall
continue in full force and effect.

3. In consideration of the foregoing covenants by Lender, Tenant agrees with
Lender that in the event the interest of Landlord in the Property and the Lease
shall be acquired by Lender by reason of foreclosure of the Security Agreement
or other proceeding brought to enforce the rights of the holder thereof, by deed
in lieu of foreclosure or any other method, Tenant shall attorn to and recognize
Lender as its landlord for the remainder of the unexpired term of the Lease.
Upon any such attornment, the Lease shall continue in full force and effect as a
direct lease between Tenant and Lender and upon all terms, covenants and
conditions contained therein, except that Lender shall not be:

(a) liable for any breach, act or omission of any prior landlord which occurs
prior to the date (“Acquisition Date”) Lender or other party acquires title to
and possession of the Property (the “New Owner”) and notifies Tenant in writing
thereof nor obligated to cure any continuing default under the Lease to the
extent such default, circumstance or condition remains uncured after the
Acquisition Date, provided that the term “continuing default” shall not include
any failure by a prior Landlord to pay any money owed to Tenant with respect to
any period prior to the Acquisition Date but if money due remains unpaid, Tenant
shall have the right to offset the amounts due against rent and other charges in
accordance with the Lease, and provided, further, that Tenant has, in accordance
with the notice provisions of the Lease and this Agreement, timely delivered
written notice to Lender of said default, circumstance or condition and has
afforded the time period specified in the Lease for Lender to cure such default
prior to the Acquisition Date;

(b) subject to any offsets, claims or defenses which Tenant may have against any
prior landlord, provided that New Owner will be subject to any right of set-off
from rent which the Lease expressly affords to Tenant, to the extent Tenant has,
in accordance with the notice provisions of the Lease and this Agreement, timely
delivered written notice to Lender of the default giving rise to such right of
set-off and has afforded the time period specified in the Lease for Lender to
cure such default

(c) bound by any rent or additional rent or other payment in lieu of rent which
Tenant might have paid to any prior landlord more than 30 days in advance of its
due date under the Lease, and all such rents shall remain due and owing
notwithstanding any such advance payment

(d) bound by any amendment or modification of the Lease made without Lender’s
prior written consent (provided matters such as modifications of and change
orders to construction plans and

 

E-2



--------------------------------------------------------------------------------

specifications which may change in accordance with the terms of the Lease shall
not be deemed amendments requiring Lender consent pursuant to this Agreement,
and Lender agrees to be bound to the same);

(e) liable for any security deposit or other sums held by any prior landlord,
unless actually and separately received by Lender; or

(f) personally liable with respect to performance of the obligations of the
landlord under the Lease beyond its interest in the Property. Notwithstanding
the foregoing, Tenant reserves its rights to any and all claims or causes of
action against any prior landlord for losses or damages which have accrued prior
to the Acquisition Date, or which arise after the Acquisition Date against the
successor landlord or New Owner.

4. The provisions of Paragraphs 2 and 3 above shall be effective and
self-operative immediately upon Lender’s succeeding, as provided above, to the
interest of Landlord under the Lease without the execution of any further
instruments on the part of any of the parties hereto.

5. (a) Lender agrees to be bound by the terms in Section 20.22.4, 20.22.5 and
20.22.6 of the Lease, the provisions of which are incorporated by reference as
if set forth at length herein. Lender agrees that the Loan documents for the
Loan shall implement and incorporate the provisions of said Section in a manner
which allows Tenant to effectively exercise the Takeover Rights, if applicable,
and for Tenant to complete or cause to be completed the Landlord’s Work,
utilizing all rights, instruments and agreements under the Bond and the Loan
documents that have been assigned to or held by Lender under the Bond or Loan
documents for such purposes, and which would have been available to Lender had
Lender elected to complete or cause to be completed the Landlord’s Work,
including providing for assignment to Tenant of any rights to and under the
construction contract, architects agreement, and the Intangibles, Permits, Plans
and Warranties (as defined in Section 20.22.6 of the Lease) Lender shall furnish
copies of the Loan documents to Tenant promptly following closing of the Loan.
Tenant agrees to keep the non-public terms and information in the Loan Documents
(and not made public by Tenant’s wrongful acts) in confidence and not disclose
the same except to those with a reasonable need for such information, and who
similarly agree in writing to maintain the confidential nature of the
information; provided Tenant may disclose or release such information as may be
required by law, legal process or any governmental entity or agency, or in
connection with the implementation of the Takeover Rights, Loan Purchase or
enforcement of the Loan documents or in connection with disputes between the
parties. Landlord and Tenant agree that in the event Tenant exercises the
Takeover Rights (i) at all times thereafter until the Construction Loan is
repaid in full Tenant shall provide to Lender, and Lender shall continue to
have, reasonable rights to access the Demised Premises to inspect and monitor
all aspects of the construction of the Landlord’s Work, to confirm construction
is being done in accordance with the plans and specifications approved in
accordance with the Lease, and (ii) Tenant and Lender agree to execute such
additional documentation, subject to each of Tenant and Lender’s approval, which
shall not be unreasonably withheld, conditioned or delayed, as may be desired by
either Lender or Tenant to memorialize such rights of access to the Demised
Premises to permit Lender to continue to exercise its right hereunder to inspect
and monitor all aspects of the construction of the Landlord’s Work. Lender’s
exercise of its inspection and access rights shall not unreasonably interfere
with Tenant’s completion of the Landlord’s Work, and Lender does hereby assume
all risk of loss or damage arising from the exercise of such inspection and
access rights.

(b) Upon the occurrence of a Construction Default Event, Lender shall notify
Tenant in writing within thirty (30) days after Lender has knowledge of or
receives a written notice from Tenant of the occurrence of Construction Default
Event, which notice from Lender shall specify Lender’s election to complete or
not complete the Landlord’s Work. If Lender fails to respond to a notice from
Tenant of such occurrence of a Construction Default Event within thirty
(30) days of the giving of such notice by Tenant to Lender, Lender shall be
deemed to have elected not to complete the Landlord’s Work, provided Lender will
nevertheless, at Tenant’s request, confirm in writing Lender’s election not to
complete in the case of such “deemed” election. If Lender elects not to
complete, or is deemed to have elected not to complete, the Landlord’s Work,
Tenant may, at its option but not its obligation, exercise the Takeover Rights
pursuant to Section 20.22.4 of the Lease.

 

E-3



--------------------------------------------------------------------------------

6. (a) Lender agrees that Tenant shall be entitled to and Lender shall furnish
to Tenant a copy of any notice of default by Landlord under the Security
Agreement simultaneously with the giving of any notice by default by Lender to
Landlord.

(b) In the event of a Construction Default Event by Landlord and the exercise by
Tenant of the Takeover Rights, then as provided in Section 20.22.4(b) of the
Lease, in addition to Tenant’s rights and remedies thereunder, Tenant shall have
the right to purchase the Loan (the “Loan Purchase”) by paying Lender the entire
amount of the indebtedness secured by Security Agreement, including accrued
interest, attorneys’ fees and any other costs and expenses which under the terms
of such Security Agreement may be added to the mortgage debt (the “Loan Purchase
Price”). At time Lender gives notice to Tenant that it elects not to complete
the Landlord’s Work, pursuant in Section 5(b) above, and from time to time
thereafter within five (5) business days of written request from Tenant, Lender
shall certify to Tenant the Loan Purchase Price, including reasonable
itemization of interest, principal and other sums included in the Loan Purchase
Price. Upon payment of the Loan Purchase Price, Tenant (or its nominee or
designee) shall receive from the holder of the Loan and Security Agreement an
assignment of all of the holder’s right, title and interest in such Loan and
Security Agreement, and all other notes, guarantees, instruments, agreements,
collateral or security evidencing, securing or guarantying the Loan. There shall
not be a merger of (i) Tenant’s interest in the Lease, (ii) the leasehold estate
thereby created, (iii) Tenant’s interest in any improvements, (iv) the mortgage
lien, or (v) any fee or other estate in the Demised Premises or any part
thereof, by reason of the fact that the same person may acquire, own or hold,
directly or indirectly, all or part of the interests described in clauses
(i) through (v) above, and no such merger shall occur unless and until all
persons (including Tenant and the holder of the Loan following any Loan
Purchase), or the holder of or any fee estate acquired pursuant thereto) shall
join in a written instrument effecting such merger and shall duly record the
same.

(c) Tenant (or Tenant’s designee or nominee) shall have the right to acquire the
Security Agreement and Loan pursuant to this Section 6 by giving written notice
(“Loan Purchase Notice”) to Lender on or before thirty (30) days after Tenant
receives a written notice from Lender (A) acknowledging and agreeing that a
Construction Default Event has occurred, and specifying the same,
(B) affirmative notice to Tenant of Lender’s election not to complete
construction of Landlord’s Work, and (C) an itemized statement of the Loan
Purchase Price. If Tenant gives a Loan Purchase Notice, Tenant shall complete
its purchase of the Security Agreement and the Loan on a date specified by
Tenant, which date shall be not later than thirty (30) days after the expiration
of the thirty (30) day option period within which Tenant must provide a Loan
Purchase Notice. If Tenant does not provide the Loan Purchase Notice or complete
the purchase of the Loan as set forth herein, thereafter Tenant shall not have
the unilateral right to purchase the Loan; provided, however, that Lender shall
in good faith consider any offers by Tenant to purchase the Loan at par until
the date which is on or before thirty (30) days after the Rent Commencement Date
for the second tower of the Building. Lender and Landlord agree that the Loan
made to Landlord shall encumber only the Demised Premises, and there shall be no
cross-default provision to the loan documents relating to any other debt.

7. So long as the Security Agreement is in effect Tenant agrees to
simultaneously give written notice (“Default Notice”) to Lender of any default
by Landlord of its obligations under the Lease which would entitle Tenant to
terminate the Lease or reduce rents, or to credit or offset any amounts against
rents or other payments, specifying the nature of the default. After receipt of
a Default Notice, Lender shall have the right (but not the obligation) to
correct or cure the default of Landlord within thirty (30) days, unless the
default is of such a nature that cannot be cured within such 30-day period, in
which case no default shall occur so long as Lender shall commence the curing of
the default within such 30-day period and shall diligently and promptly
prosecute the curing of the default. Until the expiration of such period within
which Lender may correct or cure the default, Tenant agrees to take no action to
terminate the Lease or reduce rents or to credit or offset any amounts against
rents or other payments due under the Lease. Nothing in this Paragraph shall be
deemed to impose any obligation on Lender to correct or cure any such default by
Landlord. Nothing herein shall be deemed to limit or supersede any rights or
remedies granted or reserved to Lender as a mortgagee under the Lease.

8. Anything herein to the contrary notwithstanding, all condemnation awards and
insurance proceeds paid or payable with respect to the premises and received by
Landlord or Tenant shall be applied and paid in the manner set forth in the
Lease. Such provisions, and Tenant’s Takeover Rights set forth in
Section 20.22.4 and Section 20.22.5 of the Lease, are not and shall not be
subordinate to the Security Agreement.

 

E-4



--------------------------------------------------------------------------------

9. Tenant hereby affirms that the Lease has not been modified or amended. Tenant
agrees not to enter into a modification or amendment of the Lease without
obtaining Lender’s prior written consent, subject to Section 3(d) above.

10. After receiving notice from Lender that the Property is subject to the
ownership or control of the Lender or that Lender has become entitled to collect
rents pursuant to rights granted to Lender in the Loan Documents, Tenant shall
pay to Lender, or to such other person or entity as may be designated by Lender,
all rent, additional rent or other monies and payments due and to become due to
the Landlord under the Lease. Landlord irrevocably authorizes Tenant to make
such payments directly to Lender.

11. Whenever any notice, demand or request is required or permitted hereunder,
such notice, demand or request shall be hand delivered in person or sent by
United States mail, registered or certified, postage prepaid, to the addresses
set forth below:

 

If to Lender:

   SunTrust Bank   

Real Estate Finance Dept. 081

P. O. Box 4418

Atlanta, Georgia 30302

Attention: Robert A. West

copy to:

  

Seyfarth Shaw LLP

1075 Peachtree Street, Suite 2500

Atlanta, Georgia 30309

Attention: Steven L. Kennedy, Esq.

If to Tenant:

  

Church & Dwight Co., Inc.

469 N. Harrison Avenue

Princeton, NJ 08543

Attention: General Counsel

Any notice, demand or request which shall be served upon either of the parties
in the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notice, demand or request is hand-delivered in
person or (ii) on the third day after the mailing of such notice, demand or
request in accordance with the preceding portion of this Paragraph.

12. As used herein, the word “Lender” includes any persons claiming by, through
or under Lender or the Security Agreement, (including but not limited to any
purchaser at foreclosure sale or other proceeding brought to enforce the rights
of the holder of the Security Agreement or by any other method), and the words
“Tenant” and “Landlord” shall include their respective successors and assigns.

13. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Leases Premises are located.

[SIGNATURE PAGES FOLLOW]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-5



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF LENDER]

EXECUTED UNDER SEAL on the day and year first above written.

 

LENDER: SUNTRUST BANK, a Georgia banking corporation By:  

 

Name:  

 

Title:  

 

[BANK SEAL]

 

STATE OF                             )   ) ss. COUNTY
OF                             )

Be it remembered that on this      day of                     , 2011, before me,
the subscriber, a Notary Public of                     , personally appeared
                            ,                             , SunTrust Bank, a
Georgia banking corporation, and he thereupon acknowledged that he signed the
foregoing instrument in such capacity and that said instrument is the voluntary
act and deed of SunTrust Bank, a Georgia banking corporation.

 

 

Notary Public

   

[SIGNATURE PAGE OF TENANT FOLLOWS]

 

E-6



--------------------------------------------------------------------------------

TENANT:     CHURCH & DWIGHT CO., INC.,     a Delaware corporation    

By:

 

 

  [SEAL]

Name:

 

 

Title:

 

 

 

STATE OF                             )   ) ss. COUNTY
OF                             )

Be it remembered that on this      day of                     , 2011, before me,
the subscriber, a Notary Public of                     , personally appeared
                            ,                             , Church & Dwight Co.,
Inc., a Delaware corporation, and he thereupon acknowledged that he signed the
foregoing instrument in such capacity and that said instrument is the voluntary
act and deed of Church & Dwight Co., Inc., a Delaware corporation.

 

 

Notary Public

 

E-7



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF LANDLORD]

 

LANDLORD:

CD 95, L.L.C.,

a Delaware limited liability company

By:  

 

Its:  

 

 

STATE OF MINNESOTA   )   ) ss. COUNTY OF HENNEPIN   )

Be it remembered that on this              day of             , 2011, before me,
the subscriber, a Notary Public of Minnesota, personally appeared Wade Lau, Vice
President, CD 95, L.L.C., a Delaware limited liability company, and he thereupon
acknowledged that he signed the foregoing instrument in such capacity and that
said instrument is the voluntary act and deed of CD 95, L.L.C., a Delaware
limited liability company.

 

 

Notary Public

 

E-8



--------------------------------------------------------------------------------

Exhibit A

Legal Description

The parcel of land referred to in the attached Lease, sometimes referred to
therein as a part of the “Demised Premises”, is a tract of land situated in the
City of Princeton, County of Mercer, State of New Jersey, and legally described
as follows, to-wit:

Unit number 5, together with an undivided 35.5% interest in the common elements
as is set out in the Amended and Restated Master Deed creating and establishing
Princeton South Corporate Center Condominium, given by Princeton South
Development, L.L.C. under date of June 20, 2011, and recorded June 22, 2011 in
Deed Book 6111, Page 1.

 

E-A-1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Change Order

Change order #              to Lease Agreement between CD 95, L.L.C. and
Church & Dwight Co., Inc., dated as of July     , 2011.

 

Scope Description

  

Cost

  

Time Extension

                                                           

This change order must be executed by both parties by              in order for
it to be effective.

 

Accepted and agreed to by: CD 95, L.L.C.     Church & Dwight Co., Inc. By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:  

 

    Date:  

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Estoppel Certificate (Construction Loan Financing)

                    

                    

                    

                    

 

  Re: Church & Dwight, Princeton South Corporate Center, Ewing Township, NJ

Ladies and Gentlemen:

You are hereby advised that the undersigned is the Tenant and present occupant
of those certain premises comprising the real property and improvements thereon
known as             , in the Township of Ewing, County of Mercer, State of New
Jersey (the “Premises”). The undersigned hereby warrants:

 

1. The Premises are leased under the provisions of a lease agreement dated as of
July    , 2011. The lease agreement is valid and in existence as executed,
except as amended by document(s) dated             , which contain all of the
understandings and agreements between the landlord (“Landlord”) and Tenant
(herein collectively referred to as the “Lease”), except for construction change
orders executed by Landlord and Tenant. The Premises are comprised of
approximately              square feet.

 

2. The commencement date of the term of the Lease is             ,
20            , and the expiration date is             , 20            ; and the
undersigned’s obligation to pay rent has commenced.

 

3. The Lease provides for an option to renew the Lease term as follows: two
10-year renewals, at a rental rate to be determined in accordance with
Section 1.3 of the Lease.

 

4. The Lease provides for rent payable as follows:

 

  (a) Current minimum fixed monthly rent: $             with future escalations
as set forth in Section 3.1 of the lease:

 

  (b) No rent has been paid by Tenant in advance under the Lease except for the
minimum monthly rent that became due for the current month. The minimum monthly
rent has been paid through             , 20            .

 

5. The Lease contains the rights of first offer and purchase option set forth in
Section 20.29, Section 20.30 and Section 20.31. The Lease contains no first
right of refusal or options to expand.

 

6. The Lease contains no option to purchase or preferential right to purchase
all or any part of the Premises, except for the right of first offer set forth
in Sections 20.29, 20.30 and 20.31.

 

7. Tenant has paid Landlord no security deposit.

 

8. To the undersigned’s actual knowledge, the undersigned is not in default
under the Lease and is current in the payment of all rents and charges required
to be paid by the undersigned under the Lease, and the undersigned has received
no written notice of default from Landlord.

 

G-1



--------------------------------------------------------------------------------

9. To the undersigned’s actual knowledge, the improvements and space required to
be furnished according to the Lease have been duly delivered by the Landlord and
accepted by the Tenant, subject to Landlord’s completion of Punchlist Items.
Landlord’s obligations to pay the Inducement Allowance, the Moving Allowance and
the Refurbishment Allowance have been satisfied, except for             .

 

10. The undersigned currently has no set-off against the Landlord, nor does the
undersigned assert and have any actual knowledge of any claim against the
Landlord for any failure of performance of any of the terms of the Lease, and to
the undersigned’s actual knowledge there are no defaults by the Landlord,
including, without limitation, defaults relating to the design and condition of
the Premises.

 

11. The undersigned has not entered into any sublease, assignment or any other
agreement transferring any of its interest in the Lease or the Premises except
as follows:                                          
                                                        

The undersigned makes this statement for the benefit and protection of SunTrust
Bank with the understanding that SunTrust Bank intends to rely upon this
statement in connection with its intended loan to Landlord and/or one or more of
its affiliates, secured by a mortgage lien or other direct or indirect interest
in the Property. The foregoing certifications and confirmation shall not be
deemed to be an affirmative representation, warranty or covenant and shall in no
event subject Tenant to any liability whatsoever, the sole effect of the
foregoing certifications and confirmations being to stop Tenant from taking a
position against Purchaser [Mortgagee], its successors and assigns that is
inconsistent with the statements in this Estoppel Certificate.

Dated:             , 20    .

 

 

“TENANT”

 

(Signature)

 

(Title)

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

Form of Estoppel Certificate (Sale)

FORM OF [PURCHASER] [PERMANENT LENDER] ESTOPPEL CERTIFICATE

                    , 20    

CD 95, L.L.C. (“Lessor”)

10350 Bren Road West

Minnetonka, Minnesota 55343

Attention: Vice President

                     [(“Purchaser”)] [(“Mortgagee”)]

                    

                    

                    

 

  Re: Lease Agreement for a portion of Princeton South Corporate Center

Ewing Township, Mercer County, New Jersey (the “Property”)

Ladies and Gentlemen:

Please refer to the documents (collectively, the “Lease”) attached hereto as
Exhibit A, pursuant to which the undersigned (“Lessee”) leases the entire
building on the Property (the “Premises”) from Lessor. Lessee understands that
[Purchaser may be purchasing] [Mortgagee may be making a mortgage loan secured
by] the Property wherein the Lessee leases the Premises pursuant to the Lease
and [Purchaser, its lender][Mortgagee] and [their respective][its] successors
and assigns, are relying upon this Tenant Estoppel Certificate (this
“Certificate”) in connection with such transaction.

With such understanding, Lessee hereby certifies, on behalf of itself and its
successors and assigns, for the benefit of [Purchaser, its lender] [Mortgagee]
and [their respective][its] successors and assigns, as follows:

1. The Lease is in full force and effect. A true, correct and complete copy of
the Lease is attached hereto as Exhibit A. The Lease and the Commencement Date
Agreement represents the entire agreement between the parties as to the
Premises, and there are no side agreements, modifications, amendments, or
supplements with respect thereto, except as otherwise set forth in Exhibit A.

2. Except as specified below, Lessee in not presently asserting any offset or
defense against the payment of rent or other charges payable by Lessee, and to
Lessee’s actual knowledge, (without investigation) no basis for any such offset,
defense or claim presently exists;                     . To the Lessee’s actual
knowledge (without investigating) belief, there is no default by Lessor under
the Lease and no notice has been given that, with the passage of time or the
giving of notice, or both, would constitute a default by Lessor under the Lease
except as follows:                     .

3. The current monthly Basic Rent payable by Tenant under the Lease is
$            . Tenant has not made any monthly payments of Basic Rent or
Additional Rent more than one month in advance of its due date, except as
follows:                     .

4. The Commencement Date (as defined in the Lease) occurred on
                     and the initial term of the Lease expires on
                    . There are no options, rights of first refusal, or rights
to extend, renew or terminate the term of the Lease, except as expressly set
forth in the Lease.

5. Lessee has not assigned, transferred, or hypothecated the Lease or any
interest therein or subleased all or any portion of the Premises except as
follows:                     .

6. Lessee previously deposited with Lessor a security deposit in the amount of
$0 and, to Lessee’s knowledge, no portion thereof has been previously applied by
Lessor pursuant to the Lease.

 

H-1



--------------------------------------------------------------------------------

7. Except as expressly set forth in the Lease, the Lease contains no (i) option
or preferential right to expand or relocate the Premises, (ii) option to
terminate the Lease, or (iii) option or preferential right to purchase all or
any portion of the Premises.

8. To the Lessee’s actual knowledge, Lessor has completed all construction and
improvements required under the terms of the Lease to be completed by Lessor,
and the space and improvements required to be furnished according to the Lease
have been duly delivered by Lessor and accepted by Lessee, subject to completion
of any punchlist items and the warranty Terms (as defined in the Lease), and all
required contributions and allowances, to be paid by Lessor to Lessee have been
paid by Lessor.

9. Lessee recognizes and acknowledges that it is making these representations to
[Purchaser] [Mortgagee] with the intent that [Purchaser, its lender]
[Mortgagee], and [their respective] [its] successors and assigns may rely
hereon.

10. The foregoing certifications and confirmations shall not be deemed to be an
affirmative representation, warranty or covenant and shall in no event subject
Tenant to any liability whatsoever, the sole effect of the foregoing
certifications and confirmations being to stop Tenant from taking a position
against Purchaser [Mortgagee], its successors and assigns that is inconsistent
with the statements in this Estoppel Certificate.

 

        Very truly yours,

NAME OF LESSEE:

   

 

    By  

 

    Name:  

 

    Its:  

 

 

H-2



--------------------------------------------------------------------------------

Exhibit A

Lease

 

H-A-1



--------------------------------------------------------------------------------

EXHIBIT I

General Conditions

 

1. Field Labor Cost (“FLC”) of field personnel who are in the direct employ of
Contractor in performance of the Landlord’s Work. The FLC shall consist of all
wages determined, if applicable, under appropriate collective bargaining
agreements and all payroll taxes and insurance and all fringe benefits.

 

2. Minor expenses such as telegrams, tend renderings, expressage, computer time
and related miscellaneous costs incurred in connection with the Landlord’s Work,
blueprint and duplication costs.

 

3. Costs incurred due to an emergency affecting the safety of persons and
property in connection with the Landlord’s Work, and the cost of safety
equipment and procedures required by safety and health regulations and
Landlord’s general contractor’s safety program.

 

4. The portion of reasonable transportation, and traveling expenses of
Landlord’s general contractor incurred in the discharge of duties related to the
Landlord’s Work.

 

5. Costs incurred by Landlord’s general contractor for tests or inspections
required by the Final Base Building Plans and Specifications and/or the Final TI
Plans and Specifications Contract Documents or Contractor’s quality control
program, laws, ordinances, rules, regulations or order of any public authority
having jurisdiction over the Project.

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

List of Direct Competitors

 

1. Procter & Gamble

 

2. Sun Products Company

 

3. The Clorox Company

 

4. Colgate-Palmolive Company

 

5. Henkel AG & Co. KGaA

 

6. Reckitt Benckiser Group plc

 

7. Johnson & Johnson

 

8. Inverness Medical Innovations, Inc.

 

9. S.C. Johnson & Son, Inc.

 

10. Energizer Holdings, Inc.

 

11. Ansel Limited

 

12. Method Products, Inc.

 

13. Solvay Chemicals, Inc.

 

14. Any successor in interest to any of the foregoing.

 

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

Irrevocable Letter of Credit

Dated             , 2011

Church & Dwight Co., Inc. (“Beneficiary”)

469 N. Harrison St.

Princeton, NJ 08543

Attention: General Counsel

Ladies and Gentlemen:

1.                      (“Issuer”) hereby establishes its irrevocable standby
Letter of Credit No.            for the account of CD 95, L.L.C., a Delaware
limited liability company (“Account Party”), in the amount of Ten Million and
00/100 Dollars ($10,000,000.00), effective immediately and expiring December 31,
2012. This Letter of Credit is established pursuant to that certain Lease
Agreement dated as of July     , 2011 (“Lease”) between Account Party, as
landlord, and Beneficiary, as tenant.

2. Beneficiary may make one or more drawings under this Letter of Credit by
presenting to Issuer at its office at              (the “Payment Office”), a
draft in the form of Exhibit A attached hereto and made a part hereof, stating
on its face “Drawn Under Irrevocable Letter of Credit dated             , 2011”,
accompanied by a completed certificate in the form of Exhibit B attached hereto
and made a part hereof.

3. A partial drawing under this Letter of Credit is permitted.

4. This Letter of Credit is transferable.

5. This Letter of Credit will expire one year from the date of issuance set
forth above, provided, however, if Beneficiary does not receive written notice
from Issuer that Issuer has elected to renew or extend this letter of credit for
a period of one (1) year from the present expiration date hereof, or if
Beneficiary does not receive from Account Party a replacement letter of credit
in accordance with the requirements of the Lease, in each case, prior to the
date thirty (30) days prior to the present expiration date hereof, then you may
unconditionally draw hereunder by means of your drafts on us, at sight.

6. This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce
Publication No. 400 (the “Uniform Customs”). This Letter of Credit shall be
deemed to be a contract made under the laws of the State of Minnesota and shall,
as to matters not governed by the Uniform Customs, be governed by and construed
in accordance with the laws of the State of Minnesota.

 

Very truly yours,

                                         , Issuer

By:

 

 

Its:

 

 

 

K-1



--------------------------------------------------------------------------------

Exhibit A

DRAFT DRAWN UNDER IRREVOCABLE LETTER OF CREDIT

DATED             , 2011

Pay to the undersigned, Church & Dwight Co., Inc., a Delaware corporation
(“Beneficiary”), the aggregate amount of              and     /100 U.S. Dollars
(U.S. $            ). This draft is drawn under Irrevocable Letter of Credit
dated             , 2011, issued by             , a             , in favor of
Beneficiary, for the account of CD 95, L.L.C., a Delaware limited liability
company.

 

TO:  

 

   

 

   

 

   

 

 

 

Church & Dwight Co., Inc.,

a Delaware corporation

By:

 

 

Its:

 

 

 

K-A-1



--------------------------------------------------------------------------------

Exhibit B

The undersigned, Church & Dwight Co., Inc., a Delaware corporation
(“Beneficiary”), hereby certifies to                     , a
                     (“Issuer”), with respect to that certain Irrevocable Letter
of Credit dated                     , 2011 (the “Letter of Credit”), issued by
Issuer in favor of Beneficiary for the account of CD 95, L.L.C., a Delaware
limited liability company (“Account Party”), that:

1. Beneficiary has satisfied all conditions set forth in the Lease (as
hereinafter defined) entitling it to receive the [Inducement Allowance] [Moving
Allowance] [Termination Fee] [Late Delivery Amount] (as such term is defined in
[Section 2.7][Section 2.8][Section 2.3.8] of that certain Lease Agreement dated
as of July     , 2011 (“Lease”) between Beneficiary, as tenant, and Account
Party, as landlord), and Account Party has failed to timely make certain
[Inducement Allowance] [Moving Allowance] [Termination Fee] [Late Delivery
Amount] payments to Beneficiary, subject to and in accordance with the
conditions and limitations set forth in the Lease;

or

Beneficiary has not received written notice from Issuer that Issuer has elected
to renew or extend this Letter of Credit for an additional period of one year
from its present expiration date and Beneficiary has not received from Account
Party a replacement letter of credit in accordance with the requirements set
forth in the Lease and the letter of credit is scheduled to expire in fewer than
thirty (30) days from the date hereof.

2. Such failure constitutes an event which entitles Beneficiary to draw against
the Letter of Credit, subject to and in accordance with the conditions and
limitations set forth in the Lease; and

3. The amount of the draft accompanying this certificate is              and
    /100 U.S. Dollars (U.S. $            ), which represents the amount
Beneficiary is entitled to draw under the terms of [Section 2.3.8] [Section 2.7]
[Section 2.8] of the Lease.

IN WITNESS WHEREOF, Beneficiary has executed and delivered this certificate as
of the              day of                     ,         .

 

Church & Dwight Co., Inc.,

a Delaware corporation By:  

 

Its:  

 

 

K-B-1



--------------------------------------------------------------------------------

EXHIBIT L

Form of Association Estoppel Certificate

            , 2011

 

To: Church & Dwight Co., Inc. (“Tenant”)

469 N. Harrison St.

Princeton, NJ 08543

Attention: General Counsel

 

To: CD 95, L.L.C. (“Owner”)

c/o Founders Properties, L.L.C.

10350 Bren Road West

Minnetonka, Minnesota 55343

Attention: Vice President

 

Re: Princeton South Corporate Center Condominium for certain property
(“Property”) located in Ewing Township, Mercer County, New Jersey

Gentlemen:

The undersigned hereby certifies and confirms to Tenant and Owner that based on
the actual knowledge of the undersigned, without investigation or inquiry, as of
this date with respect to Unit 5 of the Princeton South Corporate Center
Condominium (the “Premises”):

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
Amended and Restated Master Deed of Princeton South Corporate Center Condominium
dated as of June 20, 2011 (the “Master Deed”). Attached hereto as Exhibit B is a
true, correct and complete copy of the By-Laws of Princeton South Corporate
Center Condominium Association, Inc. (the “By-Laws”).

2. Owner is not in default under any of the terms, covenants or conditions under
the Master Deed and By-Laws to be performed by Owner, as the owner of the
Premises.

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
current Approved Annual Budget of the Association.

4. The current Annual Common Expense Assessment attributable to the Premises is
$$80,362.77. Owner, as the owner of the Premises, is current in its payment of
the Annual Common Expense Assessment attributable to the Premises. No Special
Assessments or Remedial Assessments have been levied by the Association against
the Premises, except for a one-time assessment equal to 25% of the current
estimated Annual Common Expense Assessment due August 1, 2011, in accordance
with Section 2.5 of the By-Laws.

5. There is no action, litigation, investigation, condemnation or proceeding of
any kind pending or threatened against the Association.

 

Princeton South Corporate Center Condominium Association, Inc., a New Jersey
not-for-profit corporation

By:

 

 

Its:

 

 

 

L-1



--------------------------------------------------------------------------------

Exhibit A

Master Deed

[To be attached]

 

L-A-1



--------------------------------------------------------------------------------

Exhibit B

By-Laws

[To be attached]

 

L-B-1



--------------------------------------------------------------------------------

Exhibit C

Approved Annual Budget

[To be attached]

 

L-C-1



--------------------------------------------------------------------------------

EXHIBIT M

NJEDA Prevailing Wage Addendum and

NJEDA Affirmative Action Addendum

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

Form of Memorandum of Lease

--------------------------------------------Reserved for Recording
Data--------------------------------------------

This document was prepared by

and upon recording return to:

Daspin & Aument, LLP

227 W. Monroe Street

Suite 3500

Chicago, Illinois 60606

Attn:     D. Albert Daspin

MEMORANDUM OF LEASE

This Memorandum of Lease (“Memorandum”), dated as of             , 2011, is made
by and between CD 95, L.L.C., a Delaware limited liability company (“Landlord”)
and Church & Dwight Co., Inc., a Delaware corporation (“Tenant”).

RECITALS:

A. By that certain Lease Agreement dated as of July     , 2011 (“Lease”), by and
between Landlord and Tenant, Landlord leased to Tenant and Tenant leased from
Landlord, upon and subject to the terms and provisions contained in the Lease,
certain premises (“Premises”), which Premises is legally described in Exhibit A
attached hereto and made a part hereof, together with improvements thereon, and
certain common elements appurtenant thereto (including exclusive use of the
Limited Common Elements appurtenant thereto). As of the date of the execution of
the Lease and this Memorandum, Landlord is buyer under a purchase agreement to
acquire the Premises, and as of the date of recording of this Memorandum,
Landlord has become the fee owner of the Premises.

B. Landlord and Tenant desire to execute and record this Memorandum for the
purpose of giving notice of the existence of the Lease.

C. Unless otherwise provided herein, all capitalized words and terms in this
Memorandum shall have the same meanings ascribed to such words and terms as in
the Lease.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree as follows:

 

  1. Premises.

 

N-1



--------------------------------------------------------------------------------

For and in consideration of the rents reserved and of the covenants and
agreements contained in the Lease, Landlord has leased unto Tenant and Tenant
has leased from Landlord the Premises.

 

  2. Term.

The initial Term of the Lease is for a period commencing on the Commencement
Date, and expiring on the last day of the two hundred forty-fourth (244th) full
calendar month after the Rent Commencement Date (unless the Rent Commencement
Date is the first day of a calendar month, in which event the Term shall end two
hundred four (244) months following such date), unless the Lease (a) shall
sooner end and terminate as provided in the Lease, or (b) be extended pursuant
to the option periods provided in Section 1.3 of the Lease, at a rental and upon
the terms, provisions, covenants and conditions set forth in the Lease. The Rent
Commencement Date is defined more fully in the Lease, and is the date occurring
thirty (30) days after Substantial Completion and delivery to Tenant of the
improvements to be made by Landlord to the Premises, among other conditions set
forth in the Lease.

 

  3. Use.

The Premises may be used for general office purposes, including purposes
incidental thereto, such as by way of example, but not in limitation, meetings,
training, data and records storage, food service, and functions ancillary to or
in support of any of the foregoing, and for no other use without Landlord’s
consent.

 

  4. Memorandum of Lease.

This Memorandum is executed for the purposes of giving notice of the existence
of the Lease. The Lease is deemed to be a material part hereof as though set
forth in length herein. Whenever a conflict of provisions between this
Memorandum and the Lease shall occur, the provisions of the Lease shall govern.
This Memorandum may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

  5. Rights of First Offer and Option to Purchase.

Tenant has a Right of First Offer (a) to purchase the Premises in accordance
with Section 20.30 of the Lease, and (b) to lease or purchase the “ROFO parcel”
legally described in Exhibit B attached hereto and made a part hereof, in
accordance with Section 20.29 of the Lease. Tenant has an option to purchase the
Premises in accordance with Section 20.31 of the Lease. Neither the Premises nor
the ROFO Parcel may be leased or sold to a Direct Competitor of Tenant, as that
term is defined in the Lease.

 

  6. Miscellaneous.

Upon the expiration or earlier termination of the Lease, this Memorandum of
Lease shall automatically terminate without further act of the parties hereto,
and upon request by Landlord, Tenant shall execute any documents reasonably
required to evidence such termination and to remove any exceptions to Landlord’s
title resulting from the Lease.

 

  7. Incorporation; Conflicts.

The other provisions of the Lease are incorporated herein by reference as if set
forth at length herein. The extent of any conflict between the terms of the
Lease and this Memorandum, the terms of the Lease shall control.

[Signature Page Follows]

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed as of the day and year first above written.

 

LANDLORD: CD 95, L.L.C., a Delaware limited liability company

By:

 

 

Its

 

 

 

STATE OF MINNESOTA   )   ) ss. COUNTY OF HENNEPIN   )

Be it remembered that on this      day of                     , 2011, before me,
the subscriber, a Notary Public of Minnesota, personally appeared Wade Lau, Vice
President, CD 95, L.L.C., a Delaware limited liability company, and he thereupon
acknowledged that he signed the foregoing instrument in such capacity and that
said instrument is the voluntary act and deed of CD 95, L.L.C., a Delaware
limited liability company.

 

TENANT: CHURCH & DWIGHT CO., INC., a Delaware corporation By:  

 

Its:  

 

 

STATE OF                             )   ) ss. COUNTY
OF                             )

Be it remembered that on this      day of                     , 2011, before me,
the subscriber, a Notary Public of                     , personally appeared
                            ,                             , Church & Dwight Co.,
Inc., a Delaware corporation, and he thereupon acknowledged that he signed the
foregoing instrument in such capacity and that said instrument is the voluntary
act and deed of Church & Dwight Co., Inc., a Delaware corporation.

 

 

Notary Public

 

N-3



--------------------------------------------------------------------------------

Exhibit A

Legal Description of Premises

The parcel of land referred to in the Lease, sometimes referred to therein as a
part of the “Demised Premises”, is a tract of land situated in the City of
Princeton, County of Mercer, State of New Jersey, and legally described as
follows, to-wit:

Unit number 5, together with an undivided 35.5% interest in the common elements
as is set out in the Amended and Restated Master Deed creating and establishing
Princeton South Corporate Center Condominium, given by Princeton South
Development, L.L.C. under date of June 20, 2011, and recorded June 22, 2011 in
Deed Book 6111, Page 1.

 

N-A-1



--------------------------------------------------------------------------------

Exhibit B

Legal Description of ROFO Parcel

The parcel of land referred to in the Lease, sometimes referred to therein as
the “ROFO Parcel”, is a tract of land situated in the City of Princeton, County
of Mercer, State of New Jersey, and legally described as follows, to-wit:

Unit number 4, together with an undivided 14.02% interest in the common elements
as is set out in the Amended and Restated Master Deed creating and establishing
Princeton South Corporate Center Condominium, given by Princeton South
Development, L.L.C. under date of June 20, 2011, and recorded June 22, 2011 in
Deed Book 6111, Page 1.

 

N-B-1